Approval of the Minutes of the two previous sittings
The Minutes of the sittings of Thursday 3 February and Monday 14 February have been distributed. The Minutes of 3 February were originally distributed in Brussels so perhaps this is why some Members did not receive them.
Are there any comments?
(The Minutes were approved)
Madam President, my habit is always to be here for the opening of the part-session on Monday afternoons at 5.00 p.m. Yesterday it was impossible for myself and many MEPs to be here, because the 2.15 p.m. Air France flight, which normally brings us here, was cancelled, with no explanation from the airline, and we therefore arrived very late. If Air France insists on boycotting the European Parliament, we should take measures to prevent this occurring again.
Thank you, Mr Medina Ortega. I too wholeheartedly regret this situation. Would you be so kind as to write to me so that I have proof with which to tackle the competent authorities of both Air France and the French Government? This situation really cannot continue and we must therefore protest most strongly.
Madam President, I had the same experience as Mr Medina Ortega yesterday.
I feel that the French authorities - which have the honour of housing the European Parliament in Strasbourg - should be aware of their responsibility to ensure adequate connections with all the capitals of the Union.
Absolutely, Mr Napolitano. Thank you.
Madam President, off the subject of aeroplane delays, I wish to apologise for the absence yesterday of my colleague in the Group of the Greens/European Free Alliance, Caroline Lucas, who is a British Member. She could not be here because she was arrested yesterday morning during an anti-nuclear demonstration in Glasgow. Although her identity was noted and her position as a Member of the European Parliament was very apparent, she was still held in custody all day. I regard this as absolutely unacceptable and would ask you to contact the British authorities in order to ensure that this does not happen again and that Mrs Lucas receives an apology. I have written to you in this respect together with my colleague, Mrs Hautala.
Thank you, Mr Lannoye. I have received your letter and have already contacted the British Permanent Representative.
Madam President, I should like to make a request in connection with today' s vote which I started to make yesterday during the debate on the EQUAL report. I should like the vote on the Community EQUAL initiative to be postponed because we need a bit more time to negotiate an important point. I am optimistic and quite relaxed and confident about the vote; we shall gain broad support for this opinion on EQUAL. We just need a bit more time to work out the details on the asylum question and I would therefore request that the vote be postponed from this morning.
Madam President, to follow on from the point that Mr Lannoye made: Mrs Lucas was arrested just outside Glasgow for protesting against the Trident base at Faslane. I have a lot of sympathy with that protest. I have, however, no sympathy for Mrs Lucas trying to hide behind her Parliamentary immunity.
I have also been arrested for protesting at Faslane. I did not hide behind any immunity. I took the punishment that came to me. Mrs Lucas should do the same.
Madam President, I would like to comment on the request Mrs Stenzel has made to postpone the vote on the Community initiative EQUAL until tomorrow.
In fact, this initiative was the subject of a very lively debate in committee, and, given that it is a major Commission proposal, which refers to the agreements we reached last year, I consider it admissible.
We agree with Mrs Stenzel that the request to postpone the vote is admissible in the interests of achieving the greatest possible agreement between the groups, so that Parliament can express its position on this initiative with the broadest majority possible.
Does anyone want to speak against Mrs Stenzel' s request, as supported by Mrs Ghilardotti?
If not, then we will proceed to the vote.
(Parliament approved the request)
Madam President, under Rule 29(4) you should be kept informed by political groups of any Members who have joined a new political group or who have left a political group. Have you received any notification of any Members leaving the Group of the European People's Party or does the Austrian People's Party continue to sit in that political group?
Mr Corbett, I have not received any notification.
Madam President, I am amazed at Mr Corbett' s reaction. He should find other ways of raising his profile than expressing views on such matters here.
We are solidly with our Austrian friends who have proven to be good Europeans in the past. They have our full support.
(Applause)
Agenda
With regard to the agenda for Thursday, following a request made yesterday in plenary, I propose extending the debate on topical and urgent subjects of major importance by half an hour to 6.00 p.m. when the vote will take place.
(Parliament gave its assent)
Commission's strategic objectives and legislative programme
The next item is the joint debate on the Commission statements on its strategic objectives for the coming five years and the annual legislative programme for 2000.
I therefore immediately give the floor to the President of the Commission, Mr Prodi.
Madam President, ladies and gentlemen, a five-year programme is an extremely important undertaking, and this is why I preferred that you be given the unabridged text of the speech, which is available in four languages.
To respect my speaking time, I will confine myself to referring only to the broad outlines of my programme: a programme for the dawning of a new legislature and a new century, when it is right and proper to see Europe in a broader perspective, a Europe which is currently in a paradoxical situation. Let us remember that for half a century, Europe has provided us with peace, security and freedom and a united Europe has also contributed to giving us a period of unprecedented prosperity.
We are now seeing the beginning of a strong recovery, which it appears may even be sustainable for a good while yet if we are prudent with our policies. This recovery is the logical consequence of the efforts we have made, but it comes at a price: it follows the restructuring of public accounts in European countries, which have kept inflation under control with a policy wisely intended to control costs and increase productivity in a Europe that has begun a vigorous restructuring of its own industries, banks and public services, even though this process is not yet complete and still has a long way to go.
Nevertheless, despite these aspects, European citizens are disappointed and concerned: by unemployment which is not falling quickly enough; by a Europe trailing behind in technology, and seemingly falling even further behind, and in particular a scientific sector which is starting to lag a long way behind too; by the European institutions which appear distant and do not seem to be in step with the times, starting with the Commission itself. The crisis in the Commission was, in fact, a crucial point in the relationship between Europe and its citizens, and the low turnout at the European elections was a worrying indication of this.
Even stronger still, however, is the sense of insecurity, the feeling of being unprepared in a new world that is moving forwards, a world which is completely changing, where globalisation will even end up changing our points of reference. This is not the first time this has happened: Europe was once confronted with a similar transformation, an explosion of its markets, a change in its points of reference and a different view of the world. I am referring to the sixteenth century when the discovery of America turned everything upside down. Some countries - such as France and Spain - managed to meet the challenge, giving rise to great nation States; other countries - such as Italy - did not meet this challenge and lost all the headway that they had accumulated during the first part of that millennium: headway in science, technology, economic progress, defence structures and military organisation, philosophy and literature.
Today, Europe is facing a similar challenge, and we know that, just as history has been unforgiving in the past, it will not be forgiving in the present.
In this context of wholesale change, and in order to prevent our nation States vanishing again, in the wake of globalisation which is creating hitherto unprecedented scales and challenges, Europe needs to be economically strong, because globalisation demands unity, because every day we hear news of new agreements at world level and news of changes at European level too. But more vital still is a Europe that feels strong in the political arena.
In years past, the single market and the single currency have been the pivotal point of our actions, the mainstay of European life. Today, the new frontiers of European integration are political frontiers: common foreign and security policy, justice and internal security, and - to a lesser extent - the crucial question of the fundamental political values on which our coexistence is based.
The Commission has therefore adopted the strategic programme for 2000-2005, a programme that was immediately sent to the European Parliament and with which you are already familiar, so I will not go into detail about it now. Some of you may find it lacks detail, but no political structure sets out detailed five-year programmes. This is the European Union, not the Soviet Union.
Our programme highlights the major points of reference, the major areas for action: firstly, the development of new forms of governance for Europe; secondly, extension and enlargement of the area of peace, freedom, and security; thirdly, the launch of a new stage in the growth of the economy; fourthly, safeguarding and improving quality of life. These will be our major guidelines for action over the next five years.
With regard to the first area - new forms of governance for Europe - you already know that the Commission has undertaken to produce a White Paper and not a full legislative text since, in the light of major issues which are changing the structure of the way we interact, the Commission is first of all preparing for a debate; we will subsequently discuss the content with you; this will give rise to a policy document, and finally, a legislative document. This is an effective, transparent way to proceed and involve all the European institutions and the citizens of Europe.
This White Paper is a response to the challenges that enlargement is forcing on us, an enlargement that is forcing us to rethink the workings of all our institutions, rethink our very policies - all our policies - and above all rethink what we must continue to do at Union level when the Member States number 25 or 30, and what will be the best thing to do at individual State level, at regional level and at local government level. But it is not only enlargement that is urging us towards this rethink: as I said a few moments ago, it is also economic and political globalisation itself.
We must govern Europe in such a way as to make us more efficient, to bring us closer to the citizens and to encourage everyone to get involved, starting with the important issue of the involvement of women. One of the main differences in the comparison made recently between Europe and the United States was not so much job mobility or risk capital, as women' s involvement in economic life, an issue that has much more prominence in the United States than in Europe. This is a field where Europe has, nevertheless, always been in the vanguard. We therefore need to reflect on this at length and with an open mind, and all the institutions - Commission, Parliament, Council - will have to consider their own roles and their own policies. We shall therefore get straight back to work on this White Paper, although in order to finish it, we shall have to wait for the results of the Intergovernmental Conference, and it will therefore not be ready until spring 2001. It will not be a philosophical Paper, but a practical Paper, full of focused proposals.
We - the Commission - are the first to know that we must have a total rethink, and we shall therefore do two things: we are, and will continue to be, fully committed to internal reform, and we shall rethink our policies in detail.
I have asked all the Commissioners - and I shall ask them once again in a still more analytical way - to pinpoint all the activities that we can forgo. The Commission must define what its fundamental activities are, what it must concentrate on and shed its non-essential activities, thereby freeing up new resources and ensuring a more correct and co-operative relationship with individual countries, regions and local communities.
So we shall be freeing up new resources, but - I fear, and I want to state this before Parliament - the time will come when these new resources that we are already freeing up will, in turn, be insufficient in terms of allowing us to address our new tasks: I am thinking of enlargement, the new sector of justice and home affairs, health issues and environmental matters. When that time comes, when we have used up all our resources, I shall not hesitate to come here before you to request further resources, but what I am saying now is that if we are not given these necessary resources, we shall have to refuse to take on any new duties because the available resources will not be commensurate with the new tasks that we will be taking on.
As for internal reform, you well know how committed my Commission has been to this since day one. I know full well that we will not be able to achieve any political objective if the Commission does not undertake vigorous and comprehensive internal reform, if it does not become more efficient, if it does not increase efficiency in all sectors, starting with the sector in which the worst backlogs have built up in the past - external aid. Providing aid rapidly, when it is needed, saves human lives; in many cases providing it late is worse than not providing it at all.
When I speak about external aid, my thoughts immediately turn to the Balkans. There is cause for hope thanks to the commitment of our workers on the ground, an extraordinary commitment given our organisational problems. My thoughts also turn to Bernard Kouchner' s efforts, of the stability pact that we all vigorously support with total dedication, but I also think of new events, such as Croatia, where the situation has changed in a few weeks: the European institutions immediately opened the way to dialogue with this country and received the news knowing full well that the only way to resolve not only Bosnia' s problems, but more particularly Serbia' s problems is to throw a curtain of democracy around Serbia. This is the new element that we must help to bring to the Balkans.
We must increase our efficiency in this area. We must reopen the Danube to boats. It is contradictory to offer aid to Romania and Bulgaria yet leave these countries unable to harness their greatest resource. We must decontaminate the river and, in view of this, over the next few days the Commissioner responsible for the environment will be putting forward specific plans to monitor this serious problem.
We have done a lot in the Balkans: the new European Reconstruction Agency for Kosovo, the Balkans Task Force and new regulations to speed up procedures. Nevertheless, we definitely have to do more. We must liberalise trade within the region and between the region and the European Union; we must contribute to building infrastructural links that will end its centuries-old isolation; we must intensify efforts to build a democratic, pluralist society in these countries with institutions, public structures, police forces and a structured civil society, but, above all, we must press these countries to work together in the context of a united region, as regards both politics and the economy. If we do not do this, we shall have failed in our duty. Remember that the Marshall Plan was not effective simply because of the scale of its resources: it was even more effective because it made us Europeans work together towards a new horizon; it gave us a fresh outlook in terms of our politics and our economy. This is what we need to do for the Balkans. Europe must prove - in the Balkans and the rest of the world - its ability to extend the area of security, peace and freedom and its ability to take a leading role on the international stage.
We are clearly, once again, returning to enlargement, which must be put into practice in tandem with the extension of the area of security, peace and freedom. We have made many promises in this regard, but I believe we shall succeed in keeping our promises even though we have a very delicate path to tread. Indeed, enlargement, which will be with us for our five years in office and beyond - I am referring to the aspirations of applicant countries - must hinge on concrete, objective criteria, and also on reassuring public opinion in the countries involved and, to an even greater degree, public opinion in our own Member States.
There will be friendship, calm, openness but also a certain strictness in the enlargement process. I repeat: we must reassure public opinion in those countries that wish to join but we need to provide public opinion in our own Member States with even greater reassurance.
Our responsibilities do not stop at enlargement, or at the Balkans. There are certain other key issues: relations with Ukraine, relations with Russia, relations with neighbouring countries and more importantly, the important question of relations with the southern Mediterranean which will be a crucial point for European history, and for security and peace in Europe for future generations. In this regard, we have a responsibility towards the whole of Africa. In recent times, Africa has raised hopes and has received offers of help, but nothing tangible has yet been achieved. In recent years in Africa, we have not seen a shift from totalitarian regimes to democracy, but quite the contrary - a shift from democracy to totalitarian regimes. Africa is, for us, a worrying topic for discussion. We therefore have another duty at international level, which has already been proposed by the Commissioner responsible for trade: the undertaking to relaunch the Millennium Round and to take on some fundamental problems affecting the poorest countries, not just in terms of writing off debts, but also via the unilateral opening-up to trade with the poorest countries in the world, with a great deal of willingness on our part, which we had already proposed prior to Seattle but which we could not put into practice.
We need to provide alternative answers, otherwise episodes such as those seen in Seattle will be repeated over and over and will come to hamper one of Europe' s positive roles in history. All over the world, Europe' s actions must be guided by a deep respect for the principles of freedom and respect for the rights of individuals and minorities. We should remember that we, the European Union, are a union of minorities: we are all a minority within Europe. There are concerns even within the Fifteen, concerns which may even surface again in the next decade. I am referring to the situation in Austria, where the Commission has remained true to its role, being duty-bound to work towards the cohesion of the Union, but also the unwavering guardian of the Treaties, ready to punish every minor breach of the principles of democracy, law and respect for minorities. Some people have criticised me over the congratulatory message I sent to Chancellor Schüssel. My message to you is: do not take the necessary and proper courtesies of form to mean that I have been less firm in the content. Reread the letter: The reference to the fundamental values of the Union is taken - and this is more than mere coincidence - from Article 6 of the Treaty, I repeat, Article 6 of the Treaty.
I would also ask you whether you believe that any other European head of government has ever been reminded of these principles by the Commission when they were elected. This is what we wish to do: maintain our role as a supranational structure, maintain the role conferred on us by the Treaties, but also be unwavering on principles and make judgements based on facts.
Last November, the Commission tabled a proposal for an anti-racism directive. I would ask the Council to adopt it swiftly and I would ask Parliament to help us with this action which will further strengthen the fundamental bases of our social cohesion.
I will quickly conclude by mentioning the last two points of our programme: the economy and quality of life. I have already talked about the economy: we well know which basic ingredients will set Europe on the path towards a lasting recovery which will in turn create more jobs. We must continue to keep inflation under control, proceed with liberalisation, ensure more competition, encourage the dissemination of information technology and all new technologies; push forward with science, and push back scientific boundaries, and develop an appetite for being at the cutting edge of science. The forthcoming Lisbon Summit on these issues - dissemination of technology, employment - will be a decisive summit. It has taken four years for us to be in a position to hold a summit of this kind. We are at last holding it and cannot let this opportunity slip through our fingers.
Finally, our last commitment is to improve quality of life. We have opened this chapter with the White Paper on Food Safety: we now need to make significant headway in the environment sector. The Erika oil slick and the contamination of the Danube demonstrates the pressing need for European scale intervention to safeguard the environment. The time has come to discuss, and then establish, a body for emergency civil protection in Europe. All too often we find ourselves calling for this after a disaster has occurred. I think it would be appropriate to begin thinking about these things before disasters happen.
These are the challenges that we - the Commission but also all the other European institutions - are facing. How will we judge, ladies and gentlemen, Madam President, the five years of our mandate? How are we going to assess the results of these five years? I do not know, but one benchmark we could certainly use is the challenge we must take up together. Let us take a very simple parameter: turnout at the next European elections. If it is higher than at the previous elections, it will mean that we have successfully met our challenge.
Madam President, ladies and gentlemen, we are faced with all these major political challenges, but precisely because of the recovery that is now underway, we are also faced with major opportunities. This, ladies and gentlemen, could be the decade of Europe. Indeed, I would say that this must be the decade of Europe.
Madam President, Mr President of the Commission, the Group of the European People' s Party (Christian Democrats) and European Democrats welcomes this debate and we welcome the fact that the Commission submitted a document so that we could prepare for the debate. We also welcome the conclusions which we find in this document. And we welcome the broad outlines of the speech which President Prodi has just given. We read in the conclusions in the document that the five-year term of office of the Prodi Commission will be a time of major changes. Europe will press ahead with integration; at the same time the Union will start an enlargement process which will, in the end, reunite our continent.
A demanding, ambitious, perhaps even prophetic task and we wish you every success, Mr President of the Commission. However, we consider that the present is the basis of the future and we shall only be able to shape the future if we prove our worth in the present. I say that in all earnestness and I have chosen my words carefully. I refer to the current debate on the present conflicts in the European Union. We in the European Union are one Community. We belong together, even when there are problems. Now is not the time to isolate but to unite and to complete together the task of unifying Europe.
Mr President of the Commission, you have represented and defended the European Parliament time and again over recent weeks. You have seen yourself as the guardian of the Treaties, and that is indeed your role. For that and for the letter to the Federal Chancellor of the Republic of Austria which you mentioned, we expressly respect, acknowledge and support you.
(Applause)
Mr President of the Commission, our objectives are one and the same: we want a strong Europe in the twenty-first century, a democratic Europe which is able to act. A Europe which defends its values of human dignity and democratic rule of law both internally and to the outside world and, at the same time, looks after its global interests with dignity, patience and convincing self-confidence. Europe' s message, the European Union' s message to the world should not be one of arrogance or even European nationalism, no; it must be one of cooperation, partnership and peaceful development.
Globalisation gives us the chance to shape the world, which is becoming smaller and smaller, as a world of peaceful competition and solidarity. Seen in this light, globalisation is more of an opportunity than a danger, more of a coming together than a segregation, more mutual enrichment than separation. But we also know that we can only shape the huge challenge of globalisation together as Europeans. Globalisation is not only an economic process, it is also a cultural process, which is why we say: we want partnership in the world, we do not want the clash of civilisations which many are predicting, we want partnership, a meeting, exchange and peace. But we also say: we want to defend this European Community of tolerance, which is why a common foreign, security and defence policy is so important.
Negotiations with six central European countries are starting today, bringing the European family a step closer together. We agree with what you said about the Barcelona process. All the countries in the Mediterranean area must acknowledge human dignity, democracy and the rule of law. For us, the Group of the European People' s Party and the European Democrats, it is not only the reform of the institutions of the European Union which will be important in the next five years; it is also important that we declare our faith in the single European currency and use the policy of stability as a basis for consolidating the European currency in coming years. We therefore take the uncompromising view that we must maintain a resolute and consistent stability pact.
We need structural reforms in the European economy. Most importantly, we need to restore a European economy in which performance pays and people can work as entrepreneurs. It would be Europe' s undoing if we were to end up with just a few multinationals and no future for small and medium-sized businesses in Europe.
(Applause) The Commission has an important role to play here by getting a coordinated policy under way with the nation states to reduce taxes so that entrepreneurship pays. We too want to help put Europe on its feet.
You spoke in your paper of decentralisation and subsidiarity. We support that. The nations, regions, towns and communities of Europe will be preserved. However, there is a current trend - the "fauna, flora, habitat" directive was quoted as an example - which, in my country at least, creates the impression that associations are bypassing national and regional institutions and submitting programmes to Brussels and that Brussels is then making decisions affecting the property of countless agricultural holdings in the countries of the European Union. I merely mention it as an example of where we must take care and where I would recommend that we try to achieve more legal security in the future.
Mr President of the Commission, allow me to close with these words: as the Group of the European People' s Party and the European Democrats, we have every interest in a strong Commission. If you are persuasive in your actions, we all reap the benefits. In this respect we wish you every success. However, we are also aware of our role as the Commission' s watchdog. If we have the merest suspicion that you are failing to safeguard the law of the European Union, and at present we have no cause for complaint - on the contrary we acknowledge that this is not the case -, but if European law is infringed then we shall fight any such infringement uncompromisingly, precisely because peace in the European Union is founded on this law. We must preserve this law and peace in the European Union if we are to be able to go forth as peacemakers in the world.
(Applause)
Madam President, Mr President of the Commission, ladies and gentlemen, first of all I would like to welcome the presentation of, and the first ever debate on, the Commission' s programme for government - the word President Prodi is so fond of; as I am -for the whole legislature.
Firstly, this is welcome because it explains, to our fellow citizens, what we are intending to do and what we are already doing. We must also express our regret at the current situation and try to improve on it for the future. We have taken almost eleven months - President Prodi was nominated at the Berlin Summit in March last year - to establish a legislative programme. This is not entirely President Prodi' s fault. We are recovering from a crisis. However, I believe that, in the future, it would be appropriate for the investiture of the next Commission to coincide with the presentation of a legislative programme. We are breaking new ground and doing so in complex circumstances.
President Prodi began his speech by talking of a paradoxical situation, a paradox in the European Union and also throughout the world: we are at the dawn of a new secular millennium, dominated by the web of the Internet and the sorcery of biotechnological advance, and we are living through a genuine change of epoch. However, to focus on the European Union as it is today, and on the subject of government and governance - a word which, at least in Spanish, brings to mind the previous name of the Ministry of Internal Affairs, although it may be an appropriate word anyway -, the most important thing is that the European Union be provided with a good government, and, since President Prodi always defends his home town, Bologna, I would advise him to go to Siena for a while and see something which we all understand: the frescos of Ambrogio Lorenzetti, which speak of bon governo [good government] and mal governo [bad government]. What we need here is good government, Madam President.
Since we are recovering from a very complex crisis, we must try to enhance our institutions and give them substance. I would like to remind the House of something which we often forget, and that is that the investiture of the Prodi Commission, last September, received wide support. In our opinion, this demonstrates that the majority of us are in favour of progress and in favour of Europe. I would like to point out that, within this broad consensus, there were some Groups which said that the majority of Parliament should form an opposition to the majority of the Council. It is precisely this which, in a sense, is hindering the important process of developing codecision within the legislative programme. I am pointing this out because I believe that our support for the Commission also has to lead to continuity in the work carried out throughout the legislature.
On the other hand, we are witnessing the birth of a political Europe, which entails a collection of shared values which we all agree upon, and a European Union at the service of the citizens. With regard to the events of recent days, I would like to say - and I am saying this on the day, and the week, that the Intergovernmental Conference is starting - we have to place far more value and fundamental emphasis upon the charter on fundamental rights which, given what we have said about the Austrian crisis, I believe should be fully included in the Treaties. I have absolutely no doubt about this and I believe it is an essential point.
In this regard, Madam President, I would like to say that we should remain aware and watch our language. Last week, the new Minister for Finance of the Austrian coalition described the Austrian Parliament as a farce and a theatre. Those of us who have had to live under a dictatorship know of the existence of dictatorships with cardboard governments. There can be no democracy without a living parliament. I believe that this type of language is extremely dangerous and I would like to condemn it here and now.
With regard to the four great priorities which President Prodi systematically refers to and with regard to his analysis of the challenges facing us, I would say that we are very much in agreement. Nevertheless, I would point out to the Commission that, as far as the Socialist Group is concerned, there has been a change of priorities. We understand that the first priority is the economic and social agenda, which also includes what is known as 'quality of life' priorities, that is to say, the rights of citizens as consumers and as people, in relation to those questions which we always talk about, but never give sufficient priority to, that is, the European social model and its adaptation to the new circumstances, consumer rights, respect for the environment and sustainable development.
When speaking of the commitment to full employment, we have to bear in mind that, these days, full employment does not mean what it meant in the era of Beveridge at the end of the Second World War, that is to say, employment for the male head of the household. We must argue for equality of the sexes, the famous 'gender mainstreaming' , which is one of the least developed questions in the Prodi Commission' s programme. This means prioritising sex equality, the adaptation of the social model and, above all, an unequivocal fight against populism whenever our economic and social cohesion is under threat. This must also be a main priority in the work of the Commission. It must be complemented with a forthright fight against racism and intolerance so that we may come to recognise, in practice, the evolution of a Union which has become a magnet for the rest of the world and an immigration zone, given its prosperity and seasonal demographics. I believe that this is the first objective for us to pursue.
In this respect I would also add another element, which is economic government, given the single currency, and I believe this is inescapable. This is another question on which the Commission must make progress. With regard to the ambitious objectives and, above all, the Commission' s important step of adopting this broadening of the process of negotiation and integration, I would like - and my Group would like - more clarification in relation to the revision of Agenda 2000. Does the Commission think that there will be never be any revision? The issue of taxation also seems to us to be absolutely essential.
With regard to governance in general, I believe it might be worth thinking in theoretical terms. I would like to remind you of one thing: it is dangerous to rethink the entire governance of the European Union from here. I would be clearly in favour of subsidiarity. If we are capable of defining what our area of governance is, I think that would be very positive. In all other areas, I believe that subsidiarity is also relevant to this discussion. Not only should the Commission discuss this, but also our states, our parliaments and our civil society.
Madam President, I would like to refer briefly to the last objective, which seems to us to be absolutely fundamental: the stabilisation of the continent and the strengthening of the Europe' s role in the world. It appears that there is agreement and support with regard to the prioritisation of South-East Europe, with regard to enlargement and - as I have said already - with regard to the process of integration and the strengthening of the Euro-Mediterranean programme and our ability to prevent conflicts, as well as an issue which we seldom talk about; the North-South challenge. We must not forget Africa, a continent which has been forsaken, not only by God, but also by Europe, nor our important contribution to cooperating with development.
Lastly, an issue for which we are increasingly responsible, as the world' s foremost economic and commercial power, that is, Europe' s voice in the world, which does not simply mean adopting an active approach to the Millennium Round. It means the reform of the United Nations and the international financial institutions, for which Europe has an enormous responsibility. Above all, Madam President - and here I will end - we must be able to express this in plain language, clearly, by changing to some extent the jargon which we use, because we cannot ask the Europeans, who are living through profound changes, to take part and show enthusiasm towards us if we continue to use a form of language which they find completely inaccessible. This is a fundamental way to increase and strengthen their confidence in us. I hope this will be demonstrated when we hold the next European elections.
Mr President of the Commission, may I say to you on behalf of my group that we very much support the point of departure, the core of the analysis and the strategy that you bring to this House today: that is that the stakes now are irrefutably political. They are political because we are moving on. Even though we have not yet finished constructing all the economic building blocks, we are moving on from that kind of functionalist building of Europe to a much more challenging political perspective.
The challenge of enlargement is political. The challenge of creating an area of justice and home affairs, of dealing with asylum and immigration and crime, is very political. The challenge of a common foreign security and defence policy is very political. Because it is political it is more complex. Because it is political it is more sovereignty-sensitive. Because it is more sovereignty-sensitive it is more voter-and citizen-sensitive. We need, therefore, to find a way forward towards these political ends and objectives, to address, not merely the scepticism but the greatest enemy, the apathy which you identify.
The means of achieving this are difficult but they are real. I applaud your view that we need more synergy between our institutions, not just between Commission and Parliament, but also between these and the Council to underscore the extent of the political challenge. We need more dialogue, not just with each other but also with civil society. We need more explanation of what Europe is about. We need to be able to confront fears and anxieties, because in many instances the greatest fear is fear itself. Perhaps with more dialogue and explanation we can overcome some of that.
My group is especially attracted to the creative possibilities you signal in regard to the prospect of a White Paper next spring addressing the issue of governance. As we look at the Europe of networking which you describe, it is very important that Europe concentrates on its core business, that we have the courage to suggest areas where Europe may perhaps stand back. That could convince people that Europe, in its governance, is not something run exclusively from Brussels, which concentrates and soaks up more powers, more decisions, more authority. That is the political core of the challenge and I think you have identified it well before this House today.
For my group, enlargement is the first priority against which all the other possibilities for reform must be measured, be they governance, be they the intergovernmental conference, be they reform of the institutions.
We see enlargement as a process of partnership, not a process of "them and us". We see enlargement as a positive sum gain for member and candidate states. I suggest to the Commission, as a repository of an enormous amount of detailed information on enlargement, to present a document, that explains the value of enlargement, not just in budgetary and financial terms but in a broader sense; a document, like the Cecchini report before the Single Act, that explains to people in a way which engages them in the debate that this is the grand, historic challenge facing Europe today. We need to be able to prepare that ground carefully.
On south-eastern Europe, I agree with your view that we measure political institutions through their achievements. In the lifetime of this Commission and this Parliament we must succeed in the task of winning the difficult and uneasy peace in south-eastern Europe. We applaud the stabilisation and association agreements, but we would like to see more. We will publish this material and bring it forward in the debate on the Swoboda report later this week.
The strategic paper emphasises the global role of the European Union. Our central aim must be to give the Union a weight in global affairs commensurate with its weight in terms of aid, trade and finance. At the beginning of this decade we must foresee how our institutions will develop internationally by its end, and notably where we fit into international monetary bodies, where we fit into UN agencies and so on. We need to open that debate.
In conclusion, this morning, the day after St Valentine's Day, the newspapers are saying that your honeymoon period is over. I do not know whether you are a romantic or not, Mr Prodi. Perhaps this is a very unromantic thing to say on such a morning. However, we in the Liberal Group welcome this because it means we are now settling down to business. That is the way it should be. Regarding the many adjectival descriptions of Europe you addressed in your speech - an energetic Europe, an enterprising Europe, a Europe that has a human face and is inclusive - let me, in a word dear to the heart of my Liberal colleagues, give in one adjective, one description of the kind of Europe we want to see in your plan for governance: an enabling Europe.
Madam President, Mr President of the Commission, I greatly admire the openness with which you admit that the European Union must change fundamentally. You gave consideration to important questions of principle in your programme. I believe that the public will start to show more interest in politics if we can tackle the major issues alongside the day-to-day ones. At the same time, however, it has to be said that, unfortunately, your programme reminds me in many ways of a party manifesto. There are a lot of good intentions in it, but it very much lacks concrete proposals concerning how this can all be achieved. As in any other party manifesto, it is full of contradictions. I would like to take this opportunity to help you recognise them.
First let me speak about the economy and social development. We have to be able to think hard about how we can coordinate the aim of competitiveness with the aim of full employment; that is what was mentioned in your programme. Should we at long last be drafting convergence criteria, in which - as you in fact hint at in this programme - the aim would be that unemployment in no Member State should be higher than, say, the three most successful countries in this matter? Ecological tax reform is what my group would like to stress the importance of, because we can only create employment and sustainable development by changing our taxation structure. But, unfortunately, as we all know, this is an area where the European Union is totally unable to act. Do please raise this issue at the intergovernmental conference. The EU can only achieve authority in the fact that it focuses on tasks that individual countries cannot attend to alone. In this respect, Parliament will definitely defend, along with yourselves, the importance of supranational decision-making.
One contradiction within your programme relates to globalisation. I think it is very creditable that you should mention the concept of 'global administration' , as others too have said here. However, please learn from the events of Seattle: we have to be able to combine the freedom in world trade, on the one hand, with all those values of human importance that we wish to defend, on the other. You must embark on a dialogue with the international community. Do please try to make the international organisations democratic. The European Union could be critically important in a process in which the United Nations and the WTO really do become subject to democratic monitoring. We can submit motions for this together with you.
Finally, I consider it a very positive sign that you speak so often about the civil society, although, unfortunately, this is another contradiction. You ought to also be able to draw conclusions at the IGC. We have to table motions proposing that our citizens might really have a direct impact on decision-making. What you just said is absolutely true: people want more engaged democracy. In my opinion, this is the only way if we want to gain the approval of the people with regard to Europe and their interest in Europe too.
Madam President, my group was one of those which wanted to have a document allowing an exchange of views on the Commission' s strategic objectives within the group before this debate, instead of being reduced to an on-the-spot reaction in plenary. The main merit of the text of this communication is therefore the fact that it exists. We are also pleased to see certain statements and intentions which it contains and which Mr Prodi has just underlined and, in some cases, usefully clarified.
The current globalisation process is - and I quote - 'exclusive rather than inclusive and has widened the inequalities' . The European Union' s objective must therefore be to help define new ground rules within the Union and in international relations. Clearly, many citizens are 'disenchanted and anxious' about the lack of real and lasting solutions to basic problems, such as unemployment and social exclusion, which affect our very existence. This must be one of our absolute priorities. We do need to rethink many aspects of current Community policy if the important and difficult project of enlargement is to be a success. We also need 'distinctive strategic partnerships' with our neighbours to the south and east in order to achieve stability and peace. There are plenty of areas for serious discussion. We will carefully study the planned White Papers and will participate constructively in the work begun or promised.
It is in this spirit that I have three criticisms to make. These must be taken into account if we are truly to shape the new Europe, as proclaimed ambitiously by the title of the Commission document and Mr Prodi' s speech and do so in reality not rhetoric.
The first and most serious criticism concerns the Commission' s propensity for rather grandiloquent self-satisfaction with regard to the European Union and for a cursory and even condescending view of our partners. The perfect illustration of this crippling flaw lies in the opening sentence of the Commission communication. This talks of the European Union as 'living proof that peace, stability, freedom and prosperity can be brought to a continent' and as a model showing the world the way forward. It concludes that 'our neighbours have the chance to join this prosperity, and we have a golden opportunity to enable them to do so' . A more balanced and more rigorous diagnosis would be welcome in my view. Similarly, the idea that the euro has fostered a consensus on wage moderation is not really borne out by the repeated nervous orders issued by the European Central Bank to the trade unions which are deemed to be too demanding.
My second criticism follows on from the first. This extreme difficulty in seeing the contradictions of the current situation and, where necessary, confronting these is seriously limiting the will, duly confirmed by Mr Prodi, to grant public demands. For example, at least in the countries which I know well, I doubt that the intention, repeated three or four times in the Commission document, to reform 'Europe' s social protection, health care and pension systems ...in a climate of more cautious public spending' will meet the needs of those whose confidence we apparently want to win back.
My third criticism stems from the first two. The weakness of the analysis and the obstacles to the necessary changes have resulted in a project whose scope is severely limited by an overabundance of generalisations, a rather indecisive approach and therefore a lack of impetus. But all is not lost. This is a starting point and we have five years to succeed, provided that the political will exists and is expressed with sufficient force and clarity. My group is fully intent on helping with this work.
Madam President, reforming and democratising the institutions of the European Union are central to the historic and moral challenge of the enlargement process. This was the opening statement of Commission President, Prodi, when he presented the strategic objectives of the European Commission for the next five years.
We await the White Paper on the governance of the European Union dealing with the issue of balance between Member States' governments and the European Union institutions which is to be published this summer. On this specific point I think it is important that we address the reform of the internal decision-making procedures of the Commission. The Commission, in its proposals to the forthcoming intergovernmental conference, has indicated that its preference lies in seeing smaller Member States lose their automatic right to nominate a member of the European Commission. This is a scenario whereby the European Union has a membership of over 25 Member States.
I do not want to see a two-tier European Union built. I believe this would fly in the face of the spirit and objective of the Treaty of Rome and all subsequent treaties. There must be equality in terms of national representation within the Commission and within all the other European institutions. I would like to remind those who seek to eliminate the right of small Member States to nominate a European Commissioner that the United States of America gives smaller states the same recognition as larger states in the United States Senate. More or less each of the 50 states in the US has two elected positions in the United States Senate, regardless of its population.
Any future reforms of the European Union treaties will require a referendum to be held in my country. It would be very difficult for those who propose a 'yes' vote in any such future treaty to win the support of the Irish people if we lose our right to have our nominee to the European Commission.
Undoubtedly, reform of the European Council is also going to be included in this White Paper on the governance of the European Union which will be published this summer. Once again there are special areas of policy-making which should be left to the domain of the national Member States. I do not believe that there is broad support in Europe for the introduction of qualified majority voting on taxation, justice and home affairs, and foreign affairs at European Union level.
At present, under Article 99 of the Treaty of Rome, decisions taken at EU level concerning tax changes must be by unanimity. I believe that this proposal should remain, as a common European taxation code would diminish rather than enhance the workings of the European Union.
I support the enlargement of the European Union. I support institutional changes so as to ensure that enlargement of the Union takes place in a streamlined and structured manner. However, we must remember that the public opinion of 370 million people in the European Union is a vital factor in changing the EU treaties. Changes should not be brought about too quickly and cannot be too sweeping, otherwise public opinion will make ratification of any future European Union treaty very difficult indeed.
Madam President, I am speaking on behalf of the Italian Radical Members. President of the Commission, a short while ago you said that no political structure sets out five-year plans. This is true, if we think of Russia' s plans in the thirties, but at the start of your mandate, a few months ago, you yourself announced at the Conference of Presidents that you would, however, be presenting a legislative programme, or rather, the major policy lines of the European government of which you are head and in the running of which we are engaged today. So, whether this is to be a government programme or a potential programme, the breakdown of the document you distributed to us and of the accompanying speech is not much more than a list of good intentions, or rather a list of issues on the table. It does not, however, give us the impression that the Commission is taking a clear position on any of these points, but that it is just doing the European Commission' s duty. In this House, in the past, large-scale debates have taken place on major strategic options which the Commission, under its power of initiative, launched, not as experiments, but as proposals which then made varying degrees of progress, but in any case did contribute to the integration and development of the European Union.
In this case, Mr Prodi, we certainly have a kind of "Ten Commandments" : a whole raft of issues are listed, but if I may say so, we are left with the impression that the Commission is afraid to make any decision regarding what needs to be done about any of these points. There was only one point that you really stressed - too much in my opinion - and that was that it looks almost as if the highest priority task that you are setting yourself is to cease "unnecessary" activities. We should be careful, though, Mr Prodi, because we had a crisis of confidence in the previous Commission and backed this Commission - at least a parliamentary majority backed this Commission - precisely because, first and foremost, the reform of the Commission would bring consolidation, a new identity and a new awareness of being guided by a firm hand.
Let us consider the scenario whereby the Commission, not believing itself to be equal to the task, wishes, or proposes to shed, for example, its powers to implement common policies, which it is nevertheless accorded by the Treaty. What do we expect from a government in any case? What do we ask of this structure - the European Community - which is, so to speak, ambiguous and unique? It is right for joint resources to be controlled supranationally and not to be delegated to the Member States or the TAOs, as has been the case in the past.
It seems that you are proposing the same old menu, but with more unsatisfactory implications, restricting the Commission, so you say, to the task of drawing up a few White Papers, as you proposed. My fear - even if you shake your head, Mr Prodi - is that this will translate into what some countries have thought for years, that the Commission should be a simple secretariat for the Council of Ministers.
If this is the role that the Commission intends to play over the next five years, we federalists are convinced, we are certain that this is not the right path to take and we shall send for you and judge what the Commission intends to do in this regard. The reform is important but, if it aggravates the situation, reduces or weakens the supranational powers of the Commission, then the structure of European integration, as planned by the founding fathers for the European Commission, will be at risk.
As for the other points, Mr Prodi, I will take economic and social policy as an example: the European social model is certainly experiencing a major crisis and it is certainly not coincidental that unemployment tops the list of problems that none of our policies has managed to resolve, but it is not certain that it can be resolved by going through a list of problems that we have discussed in the past, without having a clear idea or proposal which takes note of the fact that Europe contains economies that are growing at some of the most sustainable rates and that it is not by chance that these are the economies which have made labour market flexibility and enterprise their prime objective. If we continue to get bogged down with proposals that have given extremely poor results so far, I do not know what we or the Commission will be able to do.
The same goes for enlargement as an end in itself, without it being linked to a reform to make the European Union and its structures much more efficient, and to proposals that the Commission could have made at the IGC.
Mr Prodi, there is one positive thing that I would like to say to you, perhaps contrary to the opinion of some Members, regarding the telegram that you sent to the Austrian Government. We approve of your position on this: you did well not to isolate that country any further. In any case, we shall see what specific steps transpire when the time comes for practical action.
Mr Prodi, I repeat that this is, in our opinion, a slightly short-sighted view. Above all, it lacks drive in the sectors I have mentioned, for example, as regards the Balkans. Can we really continue to leave the Balkans out of the enlargement process, disregarding the fact that Croatia, Macedonia and other countries also have the right to a place in this House that is open to all?
Madam President, Mr Prodi, I should like to applaud your proposal for a radical decentralisation of the Union' s activities and ask why, then, you are proposing a legislative programme which would lead to centralisation. I remember your predecessor' s speech five years ago. Like yourself, he promised "less and better" , but Mr Santer finished up by having delivered "much more and much worse" , and I do not believe that you, either, can deliver the goods you promise. You talk about decentralisation but practise centralisation. The legislative programme is, in fact, a litany of subjects over which the people are to be deprived of influence and in connection with which, Mr Prodi, you are to take influence away from the people, even on social questions. You talk about greater transparency, but produce proposals which would lead to documents which, at present, are available for public inspection being locked away. Your Commission consists of the only 20 people in the EU who can propose that the quantity of legislation should be reduced. Local politicians cannot do that, once legislation has been passed in Brussels. The legislative programme from the Commission ought at least, therefore, to be accompanied by as long a list of tasks which are to be referred back to the Member States and to the processes of popular democracy. Otherwise, the number of laws produced in Brussels will just keep on growing. We have passed 10 000 laws and as many amendments, and the applicant States have had 26 000 documents sent to them which, as debated by the Polish parliament, fill 140 000 sides of paper. Even by this stage, that is already too many by far. Brussels should make decisions on fewer matters and hand over more decisions to the people, the regions and the Member States. The only decisions which should remain with Brussels are those concerning cross-border issues which the national parliaments can no longer legislate on effectively. What is more, the work carried out in Brussels should be of a much higher quality and be completely transparent, so that people might at least have some small sense of owning the process, now that Mr Prodi and his predecessor have taken their autonomy away from them. I should also just like to draw Mr Dell' Alba' s attention to what the founding fathers of the European Union dreamed of. Take a look at Jean Monet' s memoirs. What he envisaged was what he called a small, practical secretariat. That is not what Mr Prodi is President of today.
Madam President, this morning the Commission President, Mr Prodi, has set out ambitious goals for the European Union for the next five years, laudable aims indeed, to make a strong and effective European presence felt in the world: succeeding with enlargement, meeting the challenge of selling e-Europe, introducing better principles of governance. We accept that Europeans, particularly the younger generation, need to be given a broad perspective of where Europe will be in the years ahead. But how are we to succeed when the resources available are limited and the credibility of our institutions is not very high? We need to match this vision with reality. Here there are three elements I would like to contribute.
Firstly, we need a successful European economy. We must ensure that unemployment rates continue to go down across Europe, confirm the trend in privatisation and deregulation, encourage the insertion of information technology and knowledge of the Internet, show that e-Europe is a good initiative. But we must avoid lurching back into the old-style regulation, stifling individual initiative and enterprise. We must not fear globalisation, but we must also make sure that we understand its political impact in the network society. Without a successful European economy we cannot meet the challenges ahead, particularly of enlargement.
Secondly, we need to ensure that we legislate only when necessary - subsidiarity. Doing less but better - a central plank of the last Commission - needs to be the aim of this Commission too. We will be looking at this closely when we come to the annual programmes of proposed legislation. Mr Bonde was right to say that there is this image of doing less better and then suddenly we see an annual programme for the year 2000 of 500 proposals and recommendations, which seems to go in a different direction. We must establish priorities and make sure there is value for money in each of these programmes.
Lastly, we need to ensure that there is proper, genuine reform of the European Commission. Yes, the Commission - guardian of the Treaties - is meant to be an independent body, but it also has to be accountable to European citizens through our Parliament. The information problem, which Mr Bonde just referred to, is treated like a straw in the wind, with the Commission seeming to restrict information to us, as citizens and as parliamentarians, although we have the right to it under the Treaties.
The Commission is not in fact today a European government. The Commission does not reflect the majority in this particular Parliament. We in Parliament have a major role to play in the shaping of governance in Europe. This governance therefore needs to be a sensitive governance so that we can actually work together and understand that each of the institutions in the European Union, has its relevant role to play. Therefore we need to have credibility, coherence and confidence that in working together we can restore the image of the European Union to our citizens.
Madam President, Mr President of the Commission, numerous steps have been taken in the past to strengthen the European Union, from the euro to resolutions on a common security policy; even to the response by the 14, the Commission and Parliament to the new coalition in Austria. I fully endorse the philosophy and the principles behind these decisions. Nonetheless, I agree with you, Mr President of the Commission, that many more steps to strengthen the European Union will be needed in the future because the European Union is not strong enough either to master the huge, inevitable task of enlargement or to control current and potential movements which, to put it mildly, have an ambivalent attitude towards European values of democracy and tolerance and the desire to integrate all the people on our continent. That does not apply to Austria alone.
The Union professes its faith in its fundamental values in the Treaty of Amsterdam and the institutions of the EU confirmed this faith once again when the new coalition was formed in Austria. However, the full potential of these values will only be realised if they are set out in comprehensive detail in and form part of the Treaty and, in the final analysis, represent legal claims on the part of individual citizens. When it comes down to it, Articles 6 and 7 of the Treaty are not enough. In this sense, the Commission must insist, and I should like to endorse and confirm this here, that the new Charter of Fundamental Rights become part of the Treaty and create binding, enforceable rights. In this sense, the Commission must insist on building up the common area of freedom, security and justice and in this sense I disagree with the last two speakers.
Only reasonable, feasible and humane principles of immigration and asylum law can counter the irrational, misleading and demagogic allegations of the extreme right. But, and I would like to stress this, this policy must also be accompanied by a coherent and convincing policy to promote employment and prevent social exclusion because unemployment, marginalisation and growing inequality are the best breeding grounds for anti-European, nationalistic actions and reactions.
In this respect, Mr President of the Commission, I too should like to address the issue of globalisation which you speculated on and how it is perceived by large segments of the population. The feeling of being at the mercy of others, of lacking in influence and of having no protection from the state leads in the best case scenario to a lack of interest in politics and a refusal to vote, as in the European elections and, in the worst case scenario, to extremist voting patterns. The Union, like everyone else, has not yet understood how to present the EU to the citizens of the EU as a means of protection against the negative effects of globalisation. We are in the process of building a house but too few of our citizens really feel at home in our house. What we need are not just reforms of the World Trade Organisation and the economic architecture - and, significantly, the President of the Commission forgot to mention the reform of the financial institutions and international financial architecture; we also need confidence-building measures for our citizens, who rightly expect help and support from and in the EU with the inevitable and painful process of adapting to new global circumstances.
In this respect, what the Commission says about boosting Europe' s voice is important. You yourself, Mr President, spoke of a model of which, unfortunately, there is little mention in the document. You said that we must offer our citizens a model of economic, social, cultural and ecological development, both internally and towards the outside world, which differs from other models, including the US model. In this sense, the USA is not only our partner; it is also our competitor; not our opponent, our competitor and we must fight to see which of us offers our citizens the best model. I hope that what we have said so clearly and vehemently here today will also be reinforced in the Commission documents.
Madam President, Mr President of the Commission, the greatest legacy which your Commission could pass on to the European Union would be to help resettle and redistribute the increasingly jumbled and confused powers and competences of the Commission, and perhaps of the Union itself. You have made a bold start by rightly emphasising the need to focus on so-called "core tasks". That, as you have said yourself today, means that you must also identify tasks, policies and programmes which are peripheral or irrelevant to the Commission's main vocation.
Many existing European Union policies and programmes may simply have passed their sell-by date, or have been proved unwieldy or ineffective when administered at European level. The challenge now is to have the courage to devolve as many non-core tasks as possible back to lower levels of national, regional and local government. If we are to succeed in persuading a sceptical European public of the merits of further European integration, we must be able to demonstrate that we are as active in the devolution of unwarranted EU powers as we are in the evolution of new EU powers.
We must not allow the critics of European integration to claim, as they presently do with some justification as we have just heard from Mr Bonde, that the increase in EU responsibilities is a one-way street only. It must be shown to be a two-way process in which existing EU policies and programmes, which are not clearly justified on the grounds of subsidiarity and proportionality, are devolved and repealed. If you are able to match these aspirations with actions in the years ahead, you will be making an unprecedented contribution to the future of the European Union as a whole and, as we have heard today, you will enjoy widespread support in this European Parliament.
Madam President, Mr Prodi, I fully support the thinking of the proposals made by my colleague, Mrs Hautala, on the Commission' s strategic objectives for the coming five years.
I myself want to refer to a subject which has not been mentioned but which is on the agenda, namely the Commission' s work programme for 2000. I am aware of the limitations of the exercise given that we have to work within the current Treaty and are therefore restricted by its operational rules. I am thinking in this respect of the important issue of taxation which I am not, however, going to talk about. Rather, I want to start by welcoming certain proposals which you have made in this programme for 2000. These include all the proposals on food safety which are ambitious and important and those on maritime safety which are particularly important given the two oil slicks which have affected the coast of Brittany and Turkey. The Commission should react quickly in this respect.
However, on other issues the proposals could be more ambitious and faster acting. I have some positive suggestions to make, particularly on the social area, the environment and the follow-up to Seattle. Firstly, you have said that the citizens of Europe must be reconciled with the institutions. This is self-evident and it is therefore essential to find out their main concerns. For example, in the social area, it is not enough to announce a communication on a programme of social action. We must move faster. You must submit a new social action programme to us by the end of the year.
The issue of company closures and mass redundancies is one which has been and still is very firmly in the news. We are working on the basis of a directive whose limitations have been clearly demonstrated. I therefore propose that this should be reviewed in order to produce a directive which is more effective in protecting employment and also in imposing penalties on those who do not comply.
On the environment, you have announced a proposal for a decision on a sixth action programme on the environment. This is all very well but it seems that the text to be proposed will not contain any specific objectives or a timetable for implementation. Perhaps you can correct me on this. I personally feel that it is essential to have precise objectives and a proper timetable for implementation. In terms of civil liability for the environment, it is right that we finally have a White Paper. However, Parliament did ask for a legislative initiative six years ago. The White Paper clearly foreshadows this legislation but for when? You must realise that this process needs to be accelerated.
Finally, after Kyoto, we should be able to rapidly produce precise proposals. Finally, on the subject of the WTO, the idea of relaunching a new global round is not necessarily bad. However, in the first place, the Commission should make proposals on changing the operational rules of the WTO. The Commission has a role both within the EU and throughout the world. The European Union must therefore instigate a re-evaluation of the WTO' s operation which must lead to precise proposals being made on its rules.
Madam President, you spoke about fundamental political values, and one of the fundamental political values, even more important than democracy, is respect for others. We therefore feel that you acted correctly in sending a message and that perhaps those who protested about it are still feeling the effects of Bolshevism or Nazism. Democracy means dialogue with others and making others realise when they are wrong, but also listening to their explanations.
Enlargement - and Alleanza Nazionale has been repeating this for ten years in this House - must not mean dilution, that is, it must not entail more risks.
The applicant countries' hopes are at least as important as the hopes of our current fellow citizens, who are beginning to feel bitterly disappointed by the way Europe works, as it is not resolving the most serious problems.
We therefore need to be strict in the enlargement process and respect those agreements which - should it be necessary - need to be redrafted with regard to certain fundamental issues such as the environmental disaster that has occurred in Romania, reaching as far as Belgrade, but above all, the continuing spread of apathy as regards major security issues. Even today, we do not have definite answers regarding the monitoring of the nuclear power stations in the eastern republics.
We therefore need resources available to spend before proceeding to enlargement, so that we can at last establish a European monitoring body responsible for monitoring quality of life and living conditions, with the aim of creating a new world where such tragedies will no longer occur.
I would also like to say a few words on Africa, Madam President. The third and fourth worlds have been abandoned: just one dollar, one and a half euro would be enough to save a great many children. Europe, which is so democratic, so progressive, does not speak out or take these tragic problems on board, while half of Africa is dying of Aids and other diseases.
One final remark regarding the Internet and globalisation. Globalisation of the economy must not be reduced to product and quality certification, just as the globalisation of politics must not come to mean levelling of values or dampening of hopes and enthusiasm. The peoples which do not participate and gradually grow more distant will leave the way open for an oligarchy that will take power and leave control in the hands of a few.
As for the Internet, Europe has finally found the courage to say that we need rules. On a personal note, please allow me at this time to congratulate the pirates who, by acting the way they are, are forcing the world to reflect on the only system which is currently unregulated. We live in a world of rules and regulations: let us regulate the Internet too and give our fellow citizens rules and hope for the future.
Madam President, as a Padanian taxpayer, I have already experienced the vice-like grip of the taxman and former Prime Minister of Italy, Mr Prodi, since Padania is liable to Italy for its taxes as well.
Listening to him just now, I was concerned when he mentioned new resources, something that readily translates as additional taxation, in view, inter alia, of enlargement, that is the entry of new States into the Union. But why do they not buy their own entrance ticket? My Padanian electorate who, thanks to Mr Prodi, have already paid what in Italy is known as the European tax - repaid only in part - have absolutely no intention, thanks once again to Mr Prodi, of paying another tax for someone else.
Madam President, Mr President of the Commission, Members of the Commission, five months after its coming into office, the Commission committed to paper the direction in which it aims to steer the European Union. The ensuing document is both ambitious and bombastic. Is it not rather melodramatic to say that "the world looks up to Europe" ? Moreover, Europe as a continent is a great deal more than just the fifteen EU Member States. It is not rather ambitious to ensure peace, democracy and human rights in the whole of Europe, no less? I am particularly intrigued by how the Commission considers bringing this about.
Does "the European integration model as a rich source for global administration" imply the export of a large-scale perspective and concentration of power? According to the Commission, external policy can succeed, provided everyone knows exactly who is in charge! So who is this then? The Commission as a whole, its President perhaps, the Council?
You stated that the new European government requires strong institutions, while the Commission wants to focus at the same time on its core tasks. We could not agree more with the latter. It is high time that institutions restricted their scope to actual cross-border issues and stopped decking out the European cart with powers which they are taking away from national authorities.
The document mentions common values on different occasions. Unfortunately, I find the reference to the relevant standards to be lacking. This raises the question as to what these standards and values are based on. I am convinced that the Bible, God' s word, is the only pure source of proper standards and real values. In the tradition of our continent, this realisation is an important one which merits recognition.
Madam President, I would like to congratulate Mr Prodi and the Commission on their government policy statement. I very much agree with the gist of the document. I also share the view of Mr Prodi and the Commission that in a number of areas, there is a need for more Europe and more integration, and rightly so. Areas such as security, the World Trade Conference, food safety, but also the new economy, require more action, therefore, from the European Commission.
It will be a challenge to find a way of bringing the Member States, the Council, the European Parliament, the national parliaments, the Commission and all kinds of other agents into line. The European Commission will need to play an important director' s role in this, provided that clear and attainable objectives are in place. Clear priorities, focus, and, above all, communication with society to inform them of what we are up to, are the key goals. That requires from the Commission, with a view to subsidiarity, concrete plans which we would like to see implemented in the forthcoming programmes.
There is, in itself, nothing wrong with emphasising the core functions, and I applaud the fact that the Commission would like to assume a better, more prominent role in order to develop policy ideas and political initiatives. But what also matters is the actual implementation of the Commission' s ideas.
Take the Telecom sector, for example. Although we have drafted a large number of directives, at the end of the day, we still have 15 different markets and the 15 Member States still implement the directives differently.
And where implementation is concerned, the Commission needs to ensure that our political wishes are also implemented in practice.
Looking at foreign policy, Madam President, I very much like the ambition that the European Union should have as much political as economic say at world level. But then I wonder: if there is talk of a real common policy, of a system of crisis prevention and crisis control at Community level, where are the actual proposals then? Indeed, at the end of the day, we need these in order to verify whether we can realise our objectives in this area.
Mr Prodi was right in devoting a lot of attention to Africa in his speech, but I have to say that I am nonetheless disappointed when I study the work programme for 2000. I cannot find any reference to Africa in the introduction, nor in the programme itself, and I do hope, therefore, that Mr Prodi will produce a proper file by way of preparation of the Summit in Africa.
Madam President, words are essential, but we can only judge the Commission on its merits.
Madam President, Mr President of the Commission, ladies and gentlemen, I am not sure which to go by: the strategic objectives for 2000 to 2005 or your speech for 2000 to 2010? Have you already included your second term of office?
But seriously. As it enlarges, the Union needs to be strengthened through streamlining and demarcation. First, streamlining. What you say in your programme about concentrating on the core functions of the Commission is only the beginning. The activities of the entire Union must be reduced to core areas of policy. In other words, a social, ecologically-orientated market, a secure currency, guaranteed civil rights internally and representation of common interests externally. It is not just that we need to speak out in the world with one voice; it is what we want to say with this voice that it is important.
Secondly, the new "in" word is flexibility. However, increasing flexibility can or quickly threatens to turn into intergovernmentalisation. We must hold fast to joint decision-making institutions which embrace the Member States. That also applies to the inclusion of the civil society, which is a welcome step. Our citizens do not need any new institutions and certainly no new mixing of powers.
(Applause)
Transparency does not mean more access to more paper; to our citizens, transparency means greater clarity at long last as to who takes decisions in Brussels and Strasbourg, when and with what right. That is transparency.
Thirdly, the European Union cannot and should not enlarge endlessly. Its borders are set not by how may countries want to join, but by how many countries it can accommodate.
(Applause)
If the price of enlargement is the watering-down or even the break-up of the present Union, then it must not be paid. It is too high a price, not only for the Member States already in the Union but also for the states which want to join the Union.
There is no future for a Union which is merely a geo-strategic concept or for a Union which is merely a free trade zone. But the Union will only continue to be more than a market and to be accredited by the people of Europe if it sees itself as a community of destinies. That goes far beyond your new economic and social agenda or a new, better quality of life. Not only the Commission, not only the European Parliament but also the people and the states in our European Union will have to find new answers to the question of how and why we want to live and work together. In doing so, we need, no less, to reinvent the European Union, but without destroying the present Union.
(Applause)
Madam President, in the opinion of the Group of the European Liberal Democrat and Reform Party, the most important task of the Commission and the whole Union in the coming years is the successful realisation of enlargement. The Commission must carry on negotiations that are a decisive attempt to have each applicant country join the Union as soon as possible. On the other hand, we have to see to it that none of the achievements or aims of integration that have been stated thus far are watered down. To avoid this the European Liberal Democrats have expressed the hope that the Intergovernmental Conference will consider the various models of differentiated integration and create a concentric Union, in which there is a federal core and a less integrated outer ring.
It is clear that the subject of the internal differentiation of the Union will be raised at the IGC. The subject needs to be discussed without prejudice. A technical improvement in the flexibility system will not be enough: we also have to raise the issue of developing our institutions for the countries in the vanguard as proposed by Jacques Delors, for example. In this way, a decision-making system can be created that is more effective, clearer, more open and more democratic. I hope that the Commission will make its own proposal concerning how the expanding Union might implement its institutional and other differentiation.
Madam President, Mr President of the Commission, Commissioners, your inspiring speech, Mr Prodi, has quite won me over. It raises expectations, but it can also lead to disappointment. This is connected to what Mr Van Velzen was just saying, about the difference between words and deeds.
The enlargement of the Union is inspired by our wish for peace, security and stability. You are looking to reassure the acceding countries, as well as European opinion. But these days, we are witnessing the exact reverse before our very eyes. We have noted increasing levels of apprehension and disquiet, even within regions where unemployment is quite low and prosperity very high.
We need to make our citizens feel at home, according to Mr Swoboda, and I agree. This is a place where we share the same values and where each and one of us also have our own task and responsibility. This is probably linked to the standards mentioned by Mr Van Dam, namely subsidiarity. It is necessary to have a clear division of responsibility among all levels of authority and to be partners, rather than competitors when it comes to policy. It is also necessary to exercise authority as closely as possible to the citizens, where it can be exercised with due transparency and can be monitored by the citizens themselves.
That will require a new political culture, not only in words, but also in practice, which will take into consideration the reality of Member States and regions. Regions which, culturally and economically, sometimes match the interest of some Member States. The new Europe should not only expand horizontally, but also vertically, by living by our values in practice and by developing a democratic structure of a real community. This is what the Commission will be judged on.
Madam President, the Commission is today presenting its strategic objectives for 2000-2005. These are contained in an extremely general document in which all the problems have been glossed over to prevent any conflict.
So, in the first part on the new forms of European governance, the words 'federalism' and 'superstate' are not mentioned at all. Yet these are the main themes in any discussion of strong European institutions in which only day-to-day tasks of execution are decentralised and a collective vision is promoted within an indistinct whole. In this scenario the governments and national parliaments are merged with the regional and even local authorities and with the civil society, all of which are described, with no form of hierarchy, as 'integral elements of European governance' .
These ambiguities mask many misunderstandings, primarily about our values. It is not enough to claim to adhere to democracy in order to be a democrat. It must clearly be accepted that the people should be free to make their decisions at the level which best combines the objective conditions of an immediate, fair and transparent democratic debate, namely at national level in the main.
Yet the whole of the Commission communication is based on the opposite theory. In this theory, on the pretext of ensuring the best protection for peoples, their margin of independent choice should be increasingly limited by new regulations, new policies or new, restrictive legal structures such as the draft Charter of Fundamental Rights. This Charter is really misnamed because it will actually reduce these rights.
In the Union for a Europe of Nations Group our principles are rather different. Clearly we want to defend the countries of Europe but we also want to respect the autonomy of nations. This is not impossible. We must move away from the outmoded federalist schemes promoted by those whose every idea on European matters comes from the Memoires of Jean Monnet. Instead, we must open the European institutions to the modern world by creating a flexible dynamic which respects nations.
This is the keynote idea on the new governance which we would have liked to have seen in your communication, Mr Prodi, but which is unfortunately not there.
Madam President, Mr Prodi, you claim to be shaping a new Europe yet you are lacking one basic element: confidence.
The confidence of millions of Europeans cannot be won without being worthy of this. And how could you be worthy of this after the mad cow scandal and the resignation of the Santer Commission for corruption? You are responsible for millions of unemployed and for millions living in poverty, insecurity and increasing misery because of your ultra-trade-oriented and ultra-liberal policies and because of the forced march towards the single currency. You wanted and have obtained the abolition of internal borders. Consequently, you have opened Europe up to an explosion in crime and insecurity and to a flood of uncontrolled immigration.
You are now proposing to give all decision-making power to a handful of officials. The Member States, local authorities and NGOs will simply become enforcers of decisions handed down from above, all on an equal footing in their submission to Brussels.
Not once does your twelve-page document mention the national parliaments even though they comprise the elected representatives of the people. Clearly, they have no role to play in your strategy. You dare not even call a spade a spade, but instead hide behind pseudo-trendy language by using the term 'governance' for what is nothing more than federal, autocratic, centralised government.
Having tried for many years to persuade us by talking of shared sovereignty, you are now revealing your ultimate goal. You intend to trade in all European sovereignty, whether national or collective, for a world government in which you do not even expect to obtain a dominant position.
Finally, you are daring to condemn and penalise the free and democratic vote of millions of Austrians, or are allowing this to happen, just because the result does not suit you. Yet at the same time you are supporting Communist China and trading with countries which have openly violated human rights for decades.
Members of this House are today speaking out against a telegram from Mr Prodi to Chancellor Schüssel which, quite obviously, is not a demonstration of sympathy but rather a political manoeuvre. Your sabre-rattling fools no one because, as you know perfectly well, whether you like it or not, you need Austria in order to reform the Treaties and harmonise savings tax. You will cynically and hypocritically use Austria as a convenient threat to further strip the Member States of any real powers in the construction of the European Union. Your Commissioners are clearly not solely responsible for this. The governments which, through spinelessness or ideology, support you are also responsible.
Brussels is not all of us, as you claim. It is all of you. Tell the truth for once. You could not care less what the people of Europe want. They are free to choose only between your brave new world and denouncement. It is over ten years since the collapse of the Soviet Union and yet your projects contain a strong hint of the gulags and mollifying moralism.
We were among the small number who denounced the communist dictatorship. We are and will remain among those fighting against Europeanist dictatorship. We call on all the people of Europe to resist your monstrous projects. The salvation of European democracies is with nation states. Europe' s salvation lies in the cooperation of the nations of Europe.
(Limited applause)
President Prodi, today you have presented the Commission' s five-year programme, and it has many objectives that we endorse. It is a programme based on real-life situations and issues, and it is therefore right to put concrete measures aside for the moment and focus on the major issues.
In my view, Mr Prodi, judging from the text and the document that you had sent to us, one subject that is very important to both of us has been given secondary importance, and that is solidarity, not so much at international level as at internal level.
The Archbishop of Milan, Monsignor Carlo Maria Martini, is calling upon all politicians, in particular those like you and me, President Prodi, for whom the cultural and historic principle behind their presence in politics is the principle of the active involvement of Catholics in politics, to reconsider a development process, which, in addition to economic profit, takes the marginalised and those left behind by society very much into account. It is of the utmost importance to address the issue of those who cannot keep up, one which reminds us of how difficult and complicated it is to establish progress indicators and how inadequate it is to use the parameter of per capita income alone.
It also reminds us of the need for a new growth model, one that is firmly rooted in the culture of the Catholics who are involved in social problems, who see, in the civil community and the social interaction that that must be encouraged and facilitated among the public, the most natural instruments for building solidarity.
The fundamental element for the development of each person - his freedom, which comes before economic gain - is thus enhanced. This social freedom, which becomes manifest in initiatives favouring the poor, gives excellent results in terms of social justice and stability.
Mr President, public institutions must not accept only the economic criterion. They must focus on service to people and commitment to achieving freedom for each individual, without forgetting, naturally, that all this cannot and must not conflict with the need to create business, to invest and risk, and in an ordered and focused system, entrepreneurs are able to make a substantial contribution to social growth solidarity.
In the age of globalisation, which we do want to facilitate with a framework of specific rules that will provide guarantees to the economic operators and consumers, the European Commission cannot forget solidarity, and must call for its implementation through the use of all of man' s spiritual resources in his relations with his fellow man.
Our heritage has taught us that politics must have a heart. We hope that the White Paper and the actions of you and your Commission will put this into practice.
Madam President, Mr President of the Commission, 'Shaping the new Europe' is an ambitious objective both for the Commission and for us all. Our ambitions and our work will be followed not only by people in our own countries, but also by many people outside Europe and the European Union. What sort of impression will an interested public, as well as the rest of the world, have of this five-year programme? My reply would be: a new start, a clear agenda for reform which confirms that the Union in the 2000s will not stop at being an economic community but will become a community that can be trusted and that we take seriously.
The Commission is correct in stating that the Union intends to develop and safeguard the welfare state in an age of globalisation. It foresees a just and more effective Europe that also recognises its responsibilities beyond its own borders out of solidarity and enlightened self-interest. Consequently, we see poverty and exclusion as the greatest enemies of peace and freedom.
I concur with what other members of my political group have said and I commend the tone of your document. However, there are two omissions which need to be addressed in our future work. The first concerns women, gender and women's rights. You talked about how women can help in increasing production and growth. That is important, but equality is not only necessary for productivity, but also to make our societies more democratic. It is therefore noticeable that 'equality', 'gender' and 'women' are barely mentioned in 'Shaping the New Europe'. You mentioned 'women' in your speech, but they are not referred to in the context of the strategic goals. Is that because mainstreaming is already so widespread in the Commission that there is no need to mention women? What other explanation could there be for omitting women? The EU must not take on a masculine persona.
My other question concerns Africa, which is the only continent not mentioned in 'Shaping the New Europe'. Africa has the largest number of refugees in the world, the most overall poverty and a debilitating AIDS epidemic. I know that Commissioner Nielson and some of the other Commissioners are doing a fine job, but the rest of the Commission also needs to focus more clearly on that continent, partly by including it among its strategic goals.
Finally, I welcome the Commission's statement and the fact that this says for the first time that the EU is prepared unilaterally to introduce measures to make it easier for developing countries to gain access to our markets. I would merely ask when this is likely to take effect.
Madam President, President of the Commission, this is a vital document for the future and fate of Europe.
However, out of all the points, two specifically require our attention, and they are closely linked: peace and stability within Europe and outside Europe. It is a question of objectives that must be pursued as a priority. For some time, we have all agreed on this notion, but we must also clearly affirm that these objectives will not be achieved without enlargement, even if this comes at a price.
Today, we have been called on to choose, for the forthcoming decades, between a Europe that might be less prosperous but a beacon of peace and civilisation for the whole planet and a Europe that might be more wealthy, but where there is uncertainty over what the future might bring.
These goals will be more easily obtainable only if the Intergovernmental Conference, which will draw to a close within the year, results in constitutional reform, providing the Commission with real and adequate powers so that it will no longer merely implement Council decisions or Parliament' s codecisions but will have to perform the role of a real European government.
The first supporter of this reform should be Parliament itself, if it really wants to increase its role of interpreting the will of the Europeans and acquire the centrality which is part of a genuinely democratic and firmly integrated Union.
Moreover, it will only be possible to give the Commission responsibility for the tasks it takes on according to the actual powers it will be accorded.
Without these prospects that we have outlined, Europe would, once again, have no future.
Madam President, Mr Prodi, we are pleased about the overall intention of the objectives announced which are in line with the challenges which Europe must overcome. I note that you consider the fall of the Berlin wall to be the crucial factor of the end of the century. This event must underpin enlargement. Rather than using the word 'enlargement' , I want to talk of reunification which has much greater political significance.
Your idea is to concentrate your activities on the core tasks. This is one of the goals of your reform. In essence this means applying the principle of subsidiarity. Precise application of this principle can only reinforce the actions taken and give our citizens a clear view of each level of competence. However, saying is one thing and doing is another! You must therefore fight against the tendency of all institutions to try and increase their powers. I will therefore judge you on your deeds. In the meantime, I approve and encourage this clearly expressed desire in your communication.
However, I must make two essential points. These concern the simplification and application of Community law. In 1998, 123 referrals were made to the Court of Justice for non-application or non-transposition and 25% of environmental directives were not applied or transposed. Recent events have shown us that these regulations are essential. Community law must not go unapplied because it is too complex or too pedantic. The Union must not make this mistake and I therefore regret the fact that your communication does not go into more detail on this.
You are being realistic when you say that the welfare state can no longer provide adequate responses to the problems facing us, including unemployment. Nevertheless, I regret that a clear alternative has not been proposed. The emphasis should have been placed on the rejection of any policy of handouts and instead on the development of initiative and responsibility. You have not highlighted the ageing of our population which will fundamentally alter the structure of our society, not only economically but also in terms of public health. This is a silent revolution and in this respect I expected more from your communication. Finally, you do highlight European research as being at the heart of our future. Yet you do not indicate the resources you intend to implement to achieve this. Also, ethical principles are at the heart of this research but your communication says nothing about these. If you want to better inform the people, you should start by strengthening liaison with this House, as we are the representatives of the citizens.
Madam President, we can only endorse the general guidelines of the five-year programme and of the programme for 2000, set out with so much enthusiasm by President Prodi this morning.
In the two documents, strong emphasis is placed on the need to define new forms of European governance and, to this end, to introduce a new agenda for the Commission, establishing more stringent priorities in the pursuit of the goal of full employment, through more efficient coordination of the economic and social policies of the States, and, primarily - allow me to stress this - of the nations that have joined the monetary union and which must be enabled to become the first example of closer cooperation.
To this end, I shall confine myself to stressing, out of all the choices available, the importance of three priority decisions which should, in the drawing-up of action programmes for the government of the Union, be the basis for both the Commission' s agenda and the actions of the European Union in the coming months.
Firstly, the promotion of and participation in the drafting of joint plans for the creation of an integrated services network in the transport and energy sectors, with the backing of the European Investment Bank.
Secondly, the approval of investments - where the parameters are binding when drawing up action programmes on employment - to be made in individual countries via Community projects in the priority sectors of research, innovation and training. I feel that these parameters - particularly those of a qualitative nature, resulting from investments in continuous training, refresher courses, adaptability and retraining of older workers - are considerably more significant and binding owing to their lasting effects over the medium term than the simple drawing up of annual quantitative objectives, that are always debatable, regarding new employment or employment cuts.
If, among other things, as the programme of the Portuguese Presidency stresses as well, the Commission could promote a new phase of social dialogue, focusing on an agreed strategy of socialisation and diffusion of knowledge, in other words, a strategy for employability and the definition of its rules, this would allow us to take a step towards having employees participate in the informed and consensual management of the restructuring and reemployment processes.
Thirdly, I do not think that the decrease in the number of the working population, owing to the ageing of the population, is unavoidable and inevitable for the European Union. This is not just because of the existence of margins which would permit an increase in the number of working women and immigration, but because we need to be determined in reversing the widespread trend of early retirements from the job market, and direct the coordinated reform of social welfare systems, certainly not towards large reductions in future pension payments but towards the active use of people' s increased life expectancy and towards a longer working life.
Madam President, Mr President of the Commission, you have come here today, Mr Prodi, in a very reformist and ambitious mood. I welcome you and your ambition. Ambition will be needed, given the mammoth task which awaits us. In order to make these reforms, however, and in order to make progress with the 2001 legislative programme, we must be very sure, not only of the strengths of the reformer himself, but also of the opinions of others.
You say that you will not hesitate to come to this House to request more resources for the Commission, but the Commission must be aware that we are walking on thin financial ice. We have 1.27% of the Community' s GDP. Not a euro more or a euro less. It will not be us who refuse these new resources. You should ask the Council.
These financial perspectives are adjusted to within a millimetre. In order to finance the stability plan for the Balkans, we will have to negotiate a significant revision of Category 4, and you must remember the enormous difficulties we have had in approving the 2000 budget.
I would remind you that this Group, the PPE-DE, does not like to finance new political initiatives at the expense of existing ones. The political priorities must be set by this House and the MEPs. Do not believe for one moment that your proposed reform of the budget will disguise the limitations of the Community financial system. It is all very well for us, by mutual consensus, to make an effort in terms of budgetary rationalisation, but you must be very aware that the lack of resources, the absence of financial autonomy and the poor execution of the budget, continue to be urgent issues which must be resolved. We therefore wonder whether the Commission has the political will to resolve them.
Madam President, the Commission communication is well written but sufficiently vague to allow any interpretation whatsoever. On one hand, there are the words and, on the other, their real political meaning.
We Socialists applaud the Commission for wanting to fight against social exclusion and poverty. Yet how can the gulf between political rhetoric and reality be filled? What is meant by the Commission' s declared objective of 'economic reform' in the labour market? Does this mean more flexibility, insecurity and fixed-term contracts? Everyone knows that quality of life and full and better employment depend on sustainable economic growth. The Union is currently restricted to a policy of stability which is certainly necessary but insufficient. We Socialists desperately want a European pact for growth and employment. The ingredients of this policy are well known. They are the stimulation of public and private investment, increased investment in research, education and training and the promotion of the spirit of enterprise. In this respect, the e-Europe initiative is to be welcomed. In the world of new technologies, the main danger remains that access to information will be easier the richer you are.
The gulfs which are opening up everywhere are the main problem for our era. On one hand we have the exuberance of the financial markets and the explosion of wealth and, on the other, more widespread exclusion. We are asking workers to be flexible, innovative and ever more productive, yet the fruits of this productivity increasingly benefit the shareholders alone. The European Central Bank is keeping very quiet about the staggering rates of return on financial assets, yet it never misses an opportunity to remind us that any wage increase should remain below the rate of increase in productivity. How do we explain to workers who fall victim to the rationalisations of the worldwide Monopoly game that they must be prepared to change career several times in their working lives when the captains of industry, having lost the gamble of a take-over, leave with compensation of EUR 30 million?
For years we have been told over and over that the economy must be liberalised. The sectors which have been liberalised are experiencing an avalanche of mergers and acquisitions, leading inevitably to monopoly situations. All these stock market battles are based solely on forecast increases in profit of 15%, 20% or 25% which are unrealistic in the long term. The unfettered rise in prices of financial assets and property means that the risks are on the increase. The main danger awaiting us in the medium term is not inflation but deflation caused by the collapse of the speculative bubbles on the international financial markets.
To conclude, the next five years will be crucial. We need new rules to regulate globalisation and we need investment in the real economy and in people. We need the Member States and the Commission to ensure the social dimension of the market economy in a visible manner.
Madam President, Mr President of the Commission, Commissioners, in my view, this strategy paper has two clear weaknesses. There is no point in drawing up a new economic and social agenda if you have not even finished the old one. I am thinking of transport policy and regional policy. You have excellent Commissioners for both issues in Mrs Palacio and Mr Barnier, yet still you attach too little importance to these areas. And do you know why? Just look at transport policy; clearly it is crucial for this policy to be drawn up as a economically and ecologically sensible policy before the accession of other countries.
I would be grateful if the President of the Commission would listen to what I have to say, although of course he has no obligation to do so. Let me give you three examples. First: we need reasonable deregulation of the railway sector because we want to shift freight from the roads to the railways. That makes sense from an economic and an ecological point of view. Without deregulation we will not make any headway with a reasonable transport policy. The same applies to European air traffic control. Our citizens cannot understand that we are deregulating air traffic, but leaving 15 different sectors in the skies which are under national control, which have an adverse economic impact on the airlines and which pollute the environment. You still have not finished that agenda.
Commissioner, far too little is said in your paper about regional policy. Economic and social cohesion in the EU is a fundamental task of this Community. If we fail to complete it, citizens in less favoured regions will dread enlargement. We must show them that we intend to use the next five years to help them join the rich regions by promoting the less favoured regions using reasonable means. Then they too will be prepared to really support enlargement and help to achieve it.
Mr President of the Commission, if we do not manage to create true solidarity between the rich and the poor regions, then this Union will be all the poorer and it will not meet with the approval of the people.
Madam President, Mr President of the Commission, Commissioners, the fact that we are formulating new programmes does not mean that we should neglect those older programmes which are at implementation stage. From that standpoint, it is useful that the Commission' s work programme comes back to the issues of Agenda 2000, the common agricultural policy, which includes fishing, and secondly, the activities of the structural funds. I hope this reference means that the reorganisation of the Commission currently in progress will not damage the mechanism for monitoring and implementing Agenda 2000.
The Agenda 2000 issues are, of course, ones that relate to your third and fourth strategic objectives, the economic and social Agenda and a better quality of life. What your texts do not make apparent is the extent to which these major, high-minded objectives are compatible with the resources that the Commission intends to deploy. I do not necessarily mean financial resources. The implementation of Agenda 2000 in the agricultural sector does not ultimately require more money. There must also be savings. But what we need is the analytical resources: these issues require the investment of more intellectual capital. This is because it is essential to achieve two things: the European model of multifunctionality in agriculture must be secured, and this must be done in a way which facilitates the liberalisation of world trade in agricultural products, mainly to the benefit of developing countries. It is not easy to combine those aims. There is no obvious way. There may well be contradictions between the two objectives and there is nothing to show that the Commission has pointed out those contradictions and how it proposes to deal with them.
As regards the other aspect of Agenda, the aspect of cohesion and regional development, there we do indeed have great achievements to point to, but there are still less developed regions, particularly island regions, to which more attention should be paid.
As for fishing, there is nothing in your programme to tell us that the predatory exploitation of fishing grounds, which has gone as far as to wipe out entire species of fish, will certainly prove fruitful in the future. Perhaps these issues should be approached with greater attention and a greater esprit de finesse.
Madam President, I want to start by reinforcing the caution that has been expressed by many colleagues here in addressing this five-year plan. In setting very ambitious long-term goals we must not take our eyes away from the present. That was a point made very forcibly by the leader of my group, Mr Poettering, in his opening address.
The Union must not take on a whole range of new tasks without the basic foundation for a successful European economy being in place. That foundation is clearly the single market. How strongly is the single market established at the moment? I want to remind Mr Prodi, and his colleagues who are still here, of the findings of the Commission' s own survey among 3000 European businesses. Nearly 40% of businesses in this survey are still reporting additional costs to render products or services compatible with national specifications. This is the Commission' s own survey. These are the classic symptoms of continued obstruction by national governments - bureaucratic red-tape blocking market entry.
The Commission' s programme shows a disturbing complacency about the completion of the internal market. We have to keep the pressure up in all areas by removing further barriers, intensifying pressure on Member States who fail to implement single market measures and, of course, extending into crucial new areas like financial services. Only on the strong foundation of the single market will the agenda of enlargement be successfully achieved. An enlarged Europe must build on the existing strengths of the Union. The single market extending across that enlarged Union is going to be a colossal achievement.
I conclude by saying, on behalf of all my Conservative colleagues - and we are the second largest national delegation in this Parliament - that we pledge our full support to the Commission and to Mr Prodi in achieving this historic task.
Madam President, Mr Prodi, ladies and gentlemen, at the time of our vote on your appointment we invited you to come here today. The serious business is therefore now going to start as we are to vote on your programme.
From your speech I will concentrate on what you have called the new governance, which you will use as a tool for reconciliation with our fellow citizens. Yet this new governance simply means how the institutions and our public authorities operate, if we agree that the European Union must be a public authority.
The interlinking of the EU institutions, the responsibilities of the Member States and the local and regional authorities is all very well. Yet is this really how we will reconcile the people and European construction? Is this really how we will answer the fundamental questions which are not so much about 'who does what' but more 'what are we doing together' ? It is these questions which cause concern among our fellow citizens. In your speech you mentioned the challenges of globalisation and enlargement which await us. I would add to these the future of our social model.
This is why I and my group are so firmly insisting on the Charter of Fundamental Rights. The reason our timetable includes the drafting of this Charter is because we are at a key point in our history. Our Union needs to redefine the values on which it is based, both within its current borders and also with a view to the imminent enlargements which we earnestly desire, but not under just any conditions.
Our people expect more Europe, but not just any Europe. They are expecting us not to fall in with globalisation but rather, on the basis of our social model, to be able to organise globalisation. In this respect I must say that, in terms of your commitment to a political union, to which we are favourable, this cannot be achieved unless it is based on our social model, on our originality and our capacity to better regulate the business of this world.
Madam President, Mr President of the Commission, Commissioners, I should like to start with a quote: "The Commission will continue to work towards establishing a European Charter of Fundamental Rights and draw up proposals to bring about an ambitious programme. The Commission is planning in particular to develop a genuine European policy on asylum and immigration. It wishes to boost judicial assistance and cooperation and to develop an effective approach to the fight against all forms of crime" . That is the entire programme for the next five years on the question of internal security, freedom, citizens' rights and judicial cooperation.
A paper this short is a farce. A farce because we know and appreciate the work of Commissioner Vitorino and what we have here on paper is a blatant contradiction to how things actually stand. A paper such as this is no basis for a scoreboard. It has been extolled and celebrated as a huge achievement and I am all for it; we need a basis for a scoreboard. We here in Parliament want to hold a serious discussion about the future development in this policy area on the basis of a programme.
What we are looking for are minimum standards in asylum procedures so that refugees can be given help quickly, and those who are not fleeing know where they stand.
We want instruments to prevent abuse. We want to develop a Community immigration policy which takes account of the Member States' capacity to absorb immigrants and we need to extend the operational powers of EUROPOL, for example, so that specific steps can be taken to combat organised crime.
We debate these issues intensively and seriously and we should be entitled to expect likewise from the Commission, even where it is merely submitting a paper.
Madam President, Mr President of the Commission, Commissioners, I rise to speak on the subject of the World Trade Organisation, on which there is a broad convergence of views between the Commission documents and the positions of the Socialist Group. This is not the case in other areas, as has already been pointed out. We share these views because we are in favour of world trade, but we want this trade to be conducted according to common standards, common rules which would regulate world trade with one aim in mind. This aim is that trade should benefit development, and particularly harmonious development in which the values of citizenship do not only apply to the world' s most dynamic and competitive regions.
On the other hand, what does this statement tell us about principles? This regulation and these standards have brought an increased volume of trade for the World Trade Organisation, in other words, increased wealth, but when we look at how this wealth is distributed, we see, unfortunately, that the gulf between the world' s richest countries and blocks and the poorest and least developed countries continues to increase.
It is therefore quite legitimate and even imperative that we ask ourselves, what purpose do the current common standards and rules serve? What good are the current way in which we negotiate and the way in which the World Trade Organisation works, if they cause trade to increase on the one hand, but on the other, they create problems and above all cause this gulf between rich and poor countries to grow?
That is why we said that we were in favour of the strategy that the Commission outlined here for the Seattle negotiations and for later ones. We are certainly in favour of this strategic vision but we need to be brave and ambitious. We need to be demanding and ensure that social rights, environmental rights and consumer protection are incorporated into the forthcoming negotiations. Most importantly though, we must have a brave and ambitious long-term vision for reform, not just of the WTO but also of the ILO, the United Nations and above all, of the financial institutions, specifically the IMF and the World Bank.
We must be brave and not only see some aspects of globalisation. We must be brave enough to have more of an overview of this process, so that wealth does not only benefit the most highly-developed blocks and countries, but that there is also harmonious change and development in every region in the world.
Madam President, I would also like to welcome the Commission' s initiative of presenting us with a report on its strategic objectives for the next five years, although I hope that it intends, in subsequent documents, to avoid the excess of generalisations and the vagueness of the text which we are examining today.
Having said this, Madam President, I am prepared, once again, to be a voice crying in the wilderness as a result of the absence of a fishing policy. It is really surprising that the Commission does not treat the revision of one of its common policies as a strategic objective for the coming years, in view of the reform which must take place in 2002. There is no doubt whatsoever that this revision process will be the most important thing to affect the fishing industry for many years. However, it seems that the Commission does not share this view, although it is the Commission which is obliged to present the Council and Parliament with a report on the functioning of the common fisheries policy over the last decade before the end of 2001, and it is on this basis that the Council will have to make the appropriate decisions with regard to its modification.
In fact, the revision process has already begun for many bodies and institutions, such as the European Parliament, which in 1998 already issued and adopted a report pointing out all the current problems and deficiencies of the common fisheries policy.
We have often asked for a basic timetable for this revision and we have received no reply. Less than two years is not much time if we bear in mind also that the fishing policy is anomalous with regard to the internal market regulations and that such anomalies should be resolved within the framework of this reform process.
Therefore, Madam President, Mr President of the Commission, I would ask that this issue, which is of vital importance to a very significant industry within the European Union, be taken into account in this strategy and these strategic objectives for the next five years.
Madam President, I should like to add my congratulations to Commissioner Prodi's programme. I particularly welcome his recognition of this virtuous circle of having sustained growth: the information society in an expanding European market with the addition of a fully functioning single currency which will give us the opportunity to genuinely promote prosperity, innovation enterprise, the entrepreneurial spirit and yes - most importantly of all - extra-high value sustainable jobs for our European citizens.
I have one observation, not a criticism, to make regarding Commissioner Prodi's statement this morning and that is that it was a little weak on the actual content of economic policy. We must not take anything for granted in terms of how we get the European economy restructured. After all, what is social justice if it is without full employment? Full employment is the best way to generate social justice for our citizens. This is a key priority for us to focus on.
I should like to welcome one or two initiatives that have already come from the Commission which will help us: in particular Commissioner Liikanen's commitment to having an innovative knowledge-driven economy. Yes, e-Europe will be the future for us because it will help us create new prosperity and new jobs. I welcome the Commission initiatives now and in the past to support our small and medium-sized enterprises and I would like to congratulate our Portuguese Presidency for its initiative on having a charter for micro-businesses. That is important and something that can be developed through the Lisbon Summit.
I also welcome Commissioner Busquin's idea to have a common research area for the whole of the European Union. Again, this is a way that we can help create better opportunities for jobs and for prosperity.
You said in your summary, Commissioner Prodi, that liberalisation, competitiveness, keeping inflation low, innovation, science and technology are central for the future success of the European economy and creating jobs. I very much agree with you on that, but we can take nothing for granted. There is still more we have to do, and the Lisbon Summit will become part of that. So with those remarks I would like to congratulate you on the programme and wish it every success.
Madam President, Mr President of the Commission, I should like to focus on two points which are not mentioned in your programme. To me, this Commission strategy paper for the next five years reads like a scientific paper on the European Union or a declaration of principle. Unfortunately, it does not give the impression of being a real political strategy on the part of the Commission. As the spokesperson for cultural and training policy for my group, I would have expected more in the way of agenda from an Italian President of the Commission. The Commission gives no soul to Europe. Culture and training simply do not exist in this paper, despite the fact that we need to create a real area of training and culture in Europe.
Just a few main points. I am talking about the integration of the policies of the culture industry in this area of training and culture; they create jobs. I am talking about the introduction of cultural mainstreaming in all policy areas, about consolidating and improving the European dimension of training and education syllabuses and about networking training and education policies in Europe especially lifelong learning.
Mr President of the Commission, it is the new millennium and you made no mention whatsoever of the audio-visual area of Europe. Nor was any mention made of information policy and communications catering to the needs of our citizens.
It seems to me that something is missing from this programme. Truly European citizenship depends on our creating a real, visible area of training and culture. Declarations of principle are not enough. We need an agenda which can be translated into political action by the Commission on an ongoing basis in the way in which I have just described.
Madam President, Mr Prodi, how would you take stock of your policy and work programme, what would your benchmark be, if you had to make direct choices? You have the fine, charming idea that the outcome and the benchmark for your policy and for your five-year programme will be the result of the elections, or rather the turnout at the next European elections. When I think that I have to explain your work programme week in, week out to my constituents, not in the rarefied atmosphere of this House, but on the street, then I ask myself, what can I say?
Mr Prodi, what can I say; what is there that is new? There is nothing new in your work programme. You have taken 12 pages for five years and 18 pages for one year' s work programme. Does that give me hope for the year 2000? No, it does not! In your work programme for 2000 you state something quite clever. You say that environmental considerations must be integrated into all other policy areas. Have you done so, Mr Prodi; have you even read your work programme for the year? No, you have not done so. You have not integrated environmental policy into enlargement, despite the fact that it will be one of the fundamental problems of enlargement. Nor have you integrated it into economic policy, competition or the internal market. You have not integrated it anywhere. You have tacked a few components together but you have no overall structure.
You said earlier in your speech that a disaster such as that of the Danube is an example of the need for an emergency structure; no, Mr Prodi, we need, at long last, to start transposing legislation and ensuring that legislation is monitored. You say in your five-year programme that the people of the European Union rightly expect food standards to be higher and better foodstuffs legislation. Mr Prodi, you do not know what you are talking about. The foodstuffs legislation in the European Union is the most ambitious in the world. Where it falls short, what is missing, is transposition in the Member States and monitoring. It is time you took your job seriously, it is time for you, as President of the Commission, to box the Member States on the ears and force them to do their work and fulfil their duties. It is no good spending time on hobbies when there is a day' s work to be done. That is what we expect of you in the next five years.
. (ES) Madam President, Mr President of the Commission, as chairman of this Parliament' s Committee on Fisheries, Mr Prodi, you are not making things easy for me at all. I feel duty bound to publicly denounce the fact that fishing is absent from the programme which you have presented to us. The next five years of the Prodi Commission - as you solemnly announce in the first of your conclusions - will mean great change. I hope that this change will not mean an even greater marginalisation of fishing, since the silence of your programme, with regard to fishing, is deafening. Not a single line, nor a single word, refers to fishing or the CFP. I am not asking for details or specific points, but I believe that a mention was required.
How could you completely ignore a common - I repeat; common - policy with such an economic, social and regional impact, and which therefore affects the economic and social cohesion of Europe? This is all the more serious, if that is possible - as others have said - bearing in mind that your Commission, Mr Prodi, has to carry out nothing less than a revision or reform of the current common fisheries policy, which you are legally required to do in 2002.
Does the Commission intend to do nothing - at least it has announced nothing - about this reform in 2000 either? What message can we send to the fishermen of Europe, and their families, and the fishing industries, both the extractive and processing and marketing industries, and the related and secondary industries which depend on fishing in so many European ports, in so many European regions, in most cases peripheral regions, who rightly demand that this problem be dealt with as a priority?
You have made an explicit reference to the CAP for the coming years, but you have not done so for the CFP, with regard to the double adaptation of the internal market which is necessary to prevent exceptions - as has already been said - and in a global context, in the context of globalisation.
This House has expressed its opinion on the first issue and it will also do so on the second. I would therefore ask you, Mr Prodi, to make an explicit reference to this problem in your reply today. Our parliamentary Group will table an amendment in this respect and we expect a positive message from you.
Mr President of the Commission, this is indeed an historic moment for Parliament, a five-year programme following the crisis of the Commission.
On behalf of the Socialist Group, I would like to focus on the point of internal reform. We wholeheartedly support the programme as it is now laid down in a consultative document and which is also included in the programme of Vice-President, Mr Kinnock, on behalf of the Commission. We consider it to be of utmost importance that, in terms of financial control, personnel management and bureaucratic short-cuts, we can expect swift lines of policy and a more effective bureaucracy, for the benefit of the citizen.
At the same time, we are aware that this is a massive programme and that, during the overhaul in the next couple of years, it will be necessary to keep the actual results coming in, as before. Much like in the Netherlands, where, at a given point, women woke up to the fact that, by referring to European legislation, they could improve their status in terms of social security, this is now also the case for scores of other citizens. They want to see results. Democracy, transparency and clarity always lead to results, citizens value results and this is what the Commission is judged on. This is exactly the point which Mr Swoboda and also other Members made: fear of modernisation, globalisation, and the individual losing his own sense of safety and security.
This can be prevented if a European social model is drawn up and if results are achieved in all these concrete areas.
I would therefore strongly advocate internal reform which delivers fast and concrete results at a social level. This gives the citizen a sense of recognition, here in Europe and elsewhere. Because this citizen - one in five globally - still has no access to elementary social provisions, such as education and health care. These are really the people who deserve our solidarity.
Madam President, Mr President of the Commission, I have read and re-read the Commission' s document setting out the strategic objectives for its term in office. I am delighted that it is being discussed in Parliament, but I also note the compromises and the omissions in it.
The Commission makes only a passing reference to economic and social cohesion, to solidarity between Member States and to the European Union' s regional policy. And this is true even when it addresses the issue of enlargement. Are reducing the disparities between levels of development and the consequent promotion of real convergence objectives that we have already achieved? Certainly not! At the same time, it was rightly pointed out that Europe must evaluate its role as a joint partner with developing countries, and strengthen its activities designed for fighting poverty.
This document leaves out issues which clearly should have been included. I think the fact that the Commission does not address the issue of cohesion is extremely serious. It plays down one of the Treaties' principles - that of economic and social cohesion - which must inform all of the European institutions' policies and measures. It seems to ignore the fact that various European regions are still considerably less advanced than others. It also forgets that enlargement means that we must get regional policy right. Unless we achieve real convergence, the cohesion of the European Union itself will be at risk.
We should take into consideration the sixth periodic report on the situation of the regions in the European Union, for which the Commission is responsible. This report confirms that whereas an average level of development is given a rating of 100, the ten so-called "strongest" regions reached an average of 158, and the ten so-called "weakest" regions reached a figure of around 50. You may draw your own conclusions. 50 is exactly the level of development of my own region, the Azores, one of the regions defined in the Treaties as ultra-peripheral. I am waiting for the Commission' s report on the ultra-peripheral regions, which the Council decided should be drawn up by December 1999.
I shall finish by restating my conviction that without economic and social cohesion, there will be no cohesion at all, only disunity.
Madam President, Mr Prodi, Europe needs a strong Commission. As intended by the Treaties and the will of the people, the Commission is the driving force of European construction which is like a rock of Sisyphus which we have to push back up to the summit again together after each round of enlargement. We therefore need a strong Commission but one which relies on the support of a parliament. This House is therefore your ally but not one which is too accommodating. You must therefore listen to our opinions, one or two of which I wish to express in my brief speech.
Firstly, Mr President, although your two predecessors concentrated on developing an internal market and establishing the single currency, it has been left to you to develop this whole value of citizenship which is at the heart of European construction. You must not allow yourself to be distracted by the sole issue of enlargement, however important this may be. You must go further, towards reconciling the people with Europe, in particular those people who are falling victim to economic, social and, probably, in the future, technological divisions.
The promotion of scientific development and new technologies and access for all to these technologies will not be provided by the market or competition. The latter will also not ensure the social proximity and effectiveness of the main community services of health, education, transport, communications, water and whatever else. Your action programme and your objectives are reserved, even silent, specifically on the stimulation of public investment which is needed. This is also the case with the consolidation and financing of the main public and general interest services. This is an absolute priority if you are to reconcile Europe with the people and ensure that the people choose Europe rather than Jörg Haider.
Madam President, the Commission was correct to make food safety one of its top priorities. The recent dioxin scare in Belgium, prior to that the BSE crisis in Britain, and the continuing controversy over the safety of genetically-modified foods, have all contributed to undermining consumer confidence in the safety of the food they eat. If the Commission can indeed restore confidence in the food production chain it will simultaneously restore confidence in the European Union institutions themselves and demonstrate their ability to protect the rights of EU citizens.
I therefore welcome the fact that the issue of food safety, public health and consumer confidence features prominently in the Commission's work programme for 2000. However, I was disappointed with the nature of the proposal for the establishment of a European food authority in the recent White Paper. In its present form, what is being proposed is more like an advisory agency to the Commission rather than an independent body that would have decision- and law-making powers more similar to those of the US Food and Drug Administration, which has already established credibility in this particular field.
Furthermore, future legislation must address the modus operandi of the relationship between the European food authority and the authorities of national Member States, for example the food safety authority in Ireland. This body, for example, alongside the recently established cross-border body in Ireland for food safety, is already doing good work. It would be a tragedy if their efforts were to be undermined by deficiencies in EU legislation. My fear is that such deficiencies in EU legislation could lead to turf wars between national and EU bodies, who should be working together rather than against one another. That is something we must guard against.
Madam President, the presentation by President Prodi today has necessarily been a fairly broad brush affair. We will be looking for the detail year by year, for example in the social action programme to be unveiled this year. We will also be looking at this from the perspective of social and employment policy, and will be applying a number of tests. We will be looking at the extent to which we can create an equilateral policy triangle combining economic policy, employment policy and social policy. At the moment, social policy is trailing well behind economic and employment policy.
Within the employment strategy we will look for a deepening and broadening of the strategy following the review under the Portuguese presidency and within the framework being proposed by the Portuguese Presidency.
Within the social dimension we will be looking for a deepening of the internal market with a social aspect. The spate of mergers, takeovers and transfers that we are experiencing with the deepening of the market means that we must act to update the matrix of information and consultation directives that we have adopted in the past; but we must also complement them with the new general framework of information and consultation and an updating of the works council directive.
We also need a code of corporate conduct to make sure that companies in fact work in partnership with their workers in the management of change. That is the successful way to manage change, and I hope the Commission will act to make sure that is put into place.
Finally, with the emergence, the resurgence, of the xenophobic Right within the European Union I hope that our institutions together will do their utmost to give reality to Article 6 by using Article 13 to combat discrimination, and Article 137 to combat exclusion. We need to move that agenda forward with great urgency now. The aspirations are fine, President Prodi, we want those aspirations to be matched by action.
Madam President, I hope that it is a good omen that there are still a few i's left for me to dot. Mr Prodi, you set great store in your reform efforts on introducing a forward-looking employment policy throughout Europe. However, for the economic sector which I represent, i.e. fisheries, this means change. We need to break away from planned economy subsidies in favour of a liberal policy which fosters personal responsibility. We must reduce protective tariffs in order to safeguard effective capacity utilisation in undertakings in the processing industry.
What it comes down to is the competitiveness of the European economy on the world market and the existence of thousands of jobs in the processing industry and offshore fishing.
However, I am sure that I do not need to remind you of the importance of a branch of the economy which is both an economic and a social factor, which affects not only Germany but all the coastal regions of Europe. Plus, this branch of the economy is one of the few sectors in which Europe has fully integrated powers to decide and act, which is why we expect to be given a right of codecision here too. This has since been unanimously approved.
The fisheries policy is due for review in a few months' time, i.e. at the beginning of the year 2000. So it is somewhat upsetting that there is not so much as a mention of this branch of the economy is this paper. I hope that this is a misunderstanding. Please, Mr Prodi, stand by your word and implement your promises.
Madam President, many of the speakers from the Socialist Group have already identified key areas where there are gaps in the Commission' s statement. However, we have acknowledged that this is an innovative and very welcome initiative by the Commission.
One area that I want to focus on, in addition to those already identified, is that of cultural diversity in Europe. The introduction to this statement acknowledges under the quality of life section that it is important. But there is nothing in the statement which indicates that the Commission intends to take any steps to deal with the issue of cultural diversity. If we are to ensure that we defeat the fear-mongers amongst us - those seeking power on the backs of anxious citizens - then we must seriously address the question of how we can live together and how we can dismantle the negative stereotypes that we have of each other, both within the present European Union and among those who seek to join us and, indeed, among those in other parts of Europe and the world who want to come and live and work in Europe. Unless we address these issues, unless we dismantle these negative stereotypes, unless we take what is best from our various cultures and languages and protect and expand it and ensure that we are serious about having a diverse Europe, we will fail. Those who are currently coming to the fore in Europe based on fear will win the day.
I am seriously concerned that unless the Commission recognises that this is an important aspect of how we will create a cohesive Europe, we will make progress on the economic front, on the employment front and even on the issue of foreign and security policy, but our citizens will still remain fearful because they will fear the unknown and they will fear those they do not understand. If we do not take steps to deal with that, we will fail ultimately.
Thank you, Mr De Rossa.
Before giving the floor again to the President of the Commission, I must tell you that I have received, pursuant to Rule 37, seven motions for resolutions to conclude the debate.
. (IT) Madam President, ladies and gentlemen, thank you for this strong, serious and constructive debate. It has been a calm debate with broad agreement over the basic points, but also where there has been a marked reassertion of Parliament' s rights and of the need for cooperation and dialogue between Parliament, the Commission and the Council. It has been a constructive debate for Europe.
The document that I have presented has been described as a political manifesto with some internal contradictions. Mrs Hautala, I think you were almost right in saying this, because it is indeed a political manifesto. But it is not some abstract political manifesto, but a manifestation of political will which we need at this delicate stage for Europe. It is pointless to say that Europe is in crisis if we are then unable to issue a political manifesto, to discuss it, to dwell on it and to draw conclusions on it together.
So the contradictions between objectives and instruments which Mrs Hautala rightly pointed out, reflect contradictions in the current state of affairs in Europe. These are the contradictions that it is our duty to rectify and overcome. This is the importance of the political task we must tackle today. I have brought them out into the open without hiding anything. I am pleased that they have been given such prominence and also, sometimes, been asserted so forcefully, been given such importance, and this is why we want to change the instruments that we use to guide our action, Parliament' s action, my action, the action of all the European institutions; this is why we wanted an effective Intergovernmental Conference; this is why Helsinki signified a time of delicate change.
It has been written that we had given up the drive towards a stronger Europe, but then in Helsinki we rekindled the flames that we had managed to keep going until then. Cast your minds back - I recall this because it took place in this very Chamber - to the speech given by the President of the French Republic on the issues of reinforced cooperation which reopened a dialogue that appeared closed prior to this. I hope our tenacity in maintaining our positions in Helsinki will be rewarded at the Intergovernmental Conference, which will culminate with the Nice Summit.
We have been reminded by everyone - not just by Mr Poettering and Mr Fiori, but many speakers - of globalisation and the difficulties this is causing us in our lives and policies. The Commission wants globalisation. It sees it as positive because it is providing a minimum amount of dignity for billions of people marginalised by the global market, and because it is thanks to globalisation that a new day is dawning in China and India for, I repeat, billions of people.
I hope that globalisation will continue to have this positive aspect in the future, but - and this is going to be one of our major commitments in the future - it leads to problems in poor countries and in our countries, problems that we must address. And it also leads to problems in the weakest sectors of our countries. This means examining our conscience over the practical action we must take from day to day, because it is clear that globalisation is causing our society to diverge, increasing poverty, giving more grounds for anger, causing wide differences in salaries, even in sectors which seem similar, and we need to focus our attention on this.
Clearly, when our young graduates notice differences in salaries, small or large depending on the type of employment they are in, and when the financial sector pays wages that are X number of times higher than someone working in research, for example, all of this creates problems relating to the organisation of our future society. We need to deliberate carefully over this, and - I am responding to Mr Trentin - frankly we still have not, or at least I still have not prepared a complete response in this regard. I started to respond in Lisbon, by attempting to reduce the marginalisation of an entire age group, that is, to provide all the young people of Europe with new instruments for communication, broadly reunite all the European schools and create new opportunities to prevent geographical and social marginalisation in Europe. This still does not go far enough towards controlling globalisation, or at least understanding the consequences of globalisation, but it is a substantial and necessary response.
In recent weeks, Commissioner Lamy also vigorously proposed a response at global level on behalf of the Commission: to rebuild confidence in the development of the Third World that was put in such serious jeopardy at Seattle and to repropose a role for the WTO with a wide agenda able to address the challenge of globalisation. In Geneva, the Commission proposed an extraordinarily bold short-term packet which complies with many of your requests. It proposed unilaterally reducing customs duties to zero for the 38-40 poorest countries - unilaterally, completely and across the board; it proposed reforming the WTO' s procedures and greater transparency; it proposed giving a response to the developing countries over issues relating to the promotion of this measure. If these measures gain support over the next few days, the Commission - as it has already announced - will vigorously proceed with the relaunching of the Round for summer, and therefore its resumption.
We are trying to repair the damage done in Seattle. This is the Commission' s major task, and together, we plan to reform the WTO and establish a place for the Commission within it, and the Commission will at last study the matter in great depth because it has not been done in recent years. This is an initial practical response in a five-year programme, which is not there to provide responses on individual issues but to provide these major policy lines, extracts from our future action, extracts where Parliament' s supervision is essential, as is collaboration between Parliament and the Commission. The synergies between the Commission, Parliament and the Council are essential, Mr Cox.
Clearly this will compel us, as we have seen and as was the subject of a large part of my intervention, to rethink the concept of subsidiarity. I am grateful to Mr Poettering, Mr Cox and the others who mentioned this. This is the cornerstone of the programme. Too often, subsidiarity has been lauded in theory but has not been understood in practice. We must give subsidiarity a material body and a political soul: this is the aim of the White Paper, which must put value back into Europe and recommend what practical action to undertake. I do not want to devalue Europe, Mr Dell' Alba. I do not want to do shed the power to implement common policies; on the contrary, I want to consolidate, accelerate and improve the decisions and implementation of common policies, but at the same time I want to prevent our mechanisms becoming flooded with a large number of disjointed policies which, in reality, have little that is 'common' about them.
Let us remember how often we have been made into a laughing-stock because we deal with things that are absolutely ridiculous, which defy common sense and conflict with the interests of our population. Regarding this matter and this transformation, the Commission can and must be a real leader, relieved of useless burdens, given more credibility because it takes tangible form in its "core business" and because it does not make requests but instead rejects unnecessary tasks and powers. The Commission must become a driving force. As Mr Cox said, we should be an "enabling Europe" not an "including Europe", but very often we have been an "enabling Europe" on the one hand and an "including Europe" on the other.
My second guarantee is that these are not empty proposals. We have started work on them, not just as regards the internal reform of the Commission, together with Commissioner Kinnock, but also in some initial reforms of the structure of individual policies. I shall give you an example: if there is one policy that is important to the Commission, it is competition policy. Well, we have presented - and in January this House supported these hypotheses with an overwhelming majority - a programme for reform which will allow the Commission to concentrate on the fight against the most serious and important breaches of competition policy at European level, and we have begun a process of major cooperation with the national authorities on this.
We have done the same thing in the White Paper regarding the food sector. I have heard this being criticised - and I understand the criticism - that it is "has less powers than American Food and Drug Administration" . Well of course it does! I wanted to use the national authorities which are already active in this area. If I had used an organisational model such as the American one, you would now be rebelling and saying, "you have set up yet another centralised structure in Brussels!" This is Europe: this delicate balance between existing national structures which must be enhanced and put in a network with the European authority, and not humiliated by its presence. Just as enlargement is a difficult challenge, this is too because it has never before been attempted.
I welcome this broad unity over enlargement. There has hardly been any difference of opinion during this morning' s debate, and I welcome that because enlargement is a decision that is going to entail sacrifice for us and great changes within ourselves. At the time of the actual decision, here, we shall all have to be united in order to demonstrate that enlargement is in the interests of peace, prosperity and is taking place by way of a guarantee, as I said before, for our people, in addition to a guarantee for the countries which are attempting to enlarge.
I have no intention to proceed to an enlargement process that is not serious, strong and, above all - Mrs Muscardini was very attentive and made a justified remark about this - enlargement must not produce two types of members: the importance of enlargement stems precisely from the fact that, once a country joins this Union, it is the same as all the others. I said that we are a unity of minorities, a union of minorities: this is the extraordinary thing about the European Union. But enlargement is also about being strict. I was reminded about the nuclear power stations and the Danube. I have just been to Lithuania, Slovakia and Romania, three countries where we have had to request nuclear power stations to be closed. We did this, mindful of the serious problems for the local economies, but we explained that these are Europe' s rules and that this is a safety measure which everyone has to and will have to adopt. These countries understood that we have helped their transformation. They have undertaken to close the nuclear power plants, which is an enormous sacrifice for them. But this is Europe. Why the sacrifice? So that the goal, which is in the common interest, can be achieved.
It is also important to reach an agreement over Africa. I have heard a lot of impassioned interventions about Africa, which I also mentioned in my speech because Africa is one of the crosses we have to bear: Africa is neglected by everyone. I would remind you of the long journey the American President made in recent years which brought hope for a time, but then nothing came of it. Africa is principally one of our problems. Naturally, it is included in the hierarchy of the analyses of foreign policy we mentioned earlier; enlargement, the Mediterranean, Ukraine, Russia and the question of Africa, which is under discussion. Preparations for the Summit are progressing, but there are enormous difficulties: there are terrible divisions in Africa, and I am trying to reduce them too: I am trying to heal the rifts because if they remain, it would become impossible to launch a major policy to help such a desperate Africa. The Task Force in the development DG is cooperating closely with the external relations DG in order to include new sectors in their work on Africa too. We are starting to cooperate in the communication, education and science sectors. If we do not act in these sectors of civilisation, it will be impossible for Africa to act. Nevertheless, I am aware that we are still at the beginning and I would therefore ask for a great deal of openness and help from everyone.
I have also been rebuked for not having mentioned certain important sectors such as fisheries. It is true, I did not mention fisheries, and I did not even mention agriculture, schools or the whole of the major social policy on the elderly. I did not mention it because I believe that the five-year programme must set out the major policy lines regarding general development, but I am convinced of its enormous importance for cohesion and European solidarity. I assure you that there will be a commitment in this area because it is clear that it is a piece of the important mosaic that we have outlined in today' s debate.
It is precisely with these essential functions, with which we must ensure respect for our irreplaceable, political and moral role at Europe' s helm, that the Commission must strive to show the advantages and costs of our policies and to be very clear for a population that asks us for clarity, that asks us to be absolutely transparent. In this regard, I am reassured and encouraged by this debate. It reassures me because I have perceived a broad consensus on the basic lines of our programme and because I have the impression that its true substance has been understood. It has been a calm debate, as I said at the start, but not modest: on the contrary, it has been a debate with only a high political profile. So while the term "manifesto" might sound negative, it does, nevertheless, have an important value of its own and a sound political content. We have talked to each other with a language that Mr Barón Crespo described as plain and accessible. It emerged clearly, but forcefully that the challenges before us are the great political challenges that we must tackle together.
This makes close collaboration between Parliament and the Commission even more important. I am encouraged by this. There are those who have not been persuaded by the debate, such as Mr Wurtz, who said in his statement that he welcomed the constructive spirit and added: "we have five years to succeed" . We are ready to collaborate. This is what I want, Mr Cox, and not because I have ever noticed I am living in a honeymoon period. You said that the honeymoon is over. I remember the honeymoon as being somewhat different, from the months we spent together, but I am pleased you used this term. In any case, this debate has further convinced me that the major challenges that lie ahead are political challenges. They require great energy, energy that will need to be intensified as the synergy between the institutions grows.
I would like to conclude by picking up on something Mr Barón Crespo mentioned. He mentioned something that is very important to me: Ambrogio Lorenzetti' s fresco on Good Government, in Siena. If you recall, it is a fresco where everything works. There are people working, merchants, and hierarchies which can easily be seen in that Sienese society. It was a real five-year programme of the Community of Siena; it was their document whereby they tried to describe the society of the time. We can but admire this, because after all, it could serve as a point of reference. And Mr Barón Crespo, we cannot forget that the five-year programme was unable to exert any practical influence in the world; it disappeared from political manifestos when Siena's role in the world weakened. I think that we must avoid this danger.
Welcome
I would like to inform you that there is a delegation from Kuwait, led by His Excellency, Sheikh Salem Al-Sabah, Vice-Prime Minister and Defence Minister, here in the official gallery. On behalf of the House, I would like to welcome you to the European Parliament.
Mr President, I should like to raise a point of order in relation to the activities organised today by the Association of Parliamentary Assistants in support of their call for a statute for assistants to be adopted as soon as possible.
I understand that on 26 January the association wrote to the College of Quaestors requesting permission to set up a table outside the Hemicycle today to publicise their initiative. On the same day, I understand, Mr Balfe gave permission for the assistants to go ahead. The Parliament services asked to meet with the assistants yesterday to make the necessary physical arrangements. However, the appointment was cancelled at the last minute. Parliament has not yet indicated why permission was withdrawn. Mrs Banotti apparently promised to write a letter explaining why permission was withdrawn but so far no letter has been received.
Can you explain why the approval given to the assistants was withdrawn at the last minute? Do you agree that the assistants have a legitimate case which must be heard? Will you do everything in your power to ensure that such last-minute cancellations do not happen again? Will you do everything in your power to ensure that a statute for assistants is adopted as soon as possible?
Finally, will you make sure that in the meantime Parliament's rules are properly implemented and that assistants are paid, as they should be, on the basis of all the work they do for us? Without them we would not be able to function.
Mr President, I also rise on a point of order. Are there any rules or regulations that govern demonstrations within the building of this Parliament, outside the doors of the Hemicycle, to ensure that MEPs are free to come into this Hemicycle to discharge their mandate? If there are such rules, who has the responsibility for enforcing them and what are they doing to discharge that responsibility?
Mr President, I would like to take up the matter of the statute for assistants, which we have always considered to be a priority, and inform you that - as the Italian delegation of the group - in response to the invitation from the group leader, Mr Barón Crespo, we have forwarded the contracts that we drew up with the assistants to the Quaestors.
I think that we need to make a tangible gesture in order to get a solution to this problem underway. I would therefore like to call on the Presidency of Parliament to consider that it might be appropriate for the Presidency itself to invite the Members to do likewise.
Mr President, first of all let me say that I am in full support of a statute for assistants. Yesterday when I arrived in Parliament I was handed a document relating to a proposed demonstration by the assistants outside the doors of Parliament. As all colleagues will know - and many of you have approached me over the last six months - all exhibitions and such like are filtered first of all through the Comart committee of Parliament. To give a non-contentious example, no commercial exhibitions can be held here in Parliament for obvious reasons.
Following a letter I received yesterday, I immediately informed the assistants that we would propose that they be allowed to hold a meeting or demonstration, probably in the near future and possibly in the next month. But all exhibitions must be carried out in a way that do not interfere with the orderly running of Parliament. I signed a letter yesterday afternoon, in the meeting of the Bureau of Parliament, in which the assistants were informed of this. But I am also told that they were informed verbally of this decision by the Committee of Chairmen of Groups last Thursday, so they were fully aware of the decision.
There is no problem with them telling us the way they feel, there is no problem with a possible meeting during Parliament's next part-session. But there was some misunderstanding, for they did receive a letter from somebody else that they felt gave them permission. But all exhibitions are in fact looked at first by the so-called Comart committee. As you can see we have many exhibitions around Parliament, whether they be about different countries or whatever. This is not an attempt to either censor or go against the very real and justifiable principle that we should have a statute for assistants.
Thank you, Mrs Banotti. I think your intervention may clarify various points that were raised.
Mr President, I wanted to point out an important matter of principle. I personally believe that it is nothing short of scandalous that we hear Members of this Parliament attacking the demonstration rather than looking at the solution to the problem, which is fair conditions, fair pay and fair hours.
We shall now proceed to the vote.1
VOTE
(Parliament rejected the motion for a resolution)
Motion for a resolution (B5-0119/2000) "Area of freedom, security and justice"
(Parliament adopted the resolution)
Report (A5-0026/2000) by Mr McCarthy, on behalf of the Committee on Regional Policy, Transport and Tourism, on the draft communication from the Commission to the Member States laying down guidelines for a Community Initiative concerning economic and social regeneration of cities and of neighbourhoods in crisis in order to promote sustainable urban development (URBAN) [COM(1999) 477 - C5-0242/1999 - 1999/2177 (COS)]
(Parliament adopted the resolution)
Report (A5-0028/2000) by Mr Decourrière, on behalf of the Committee on Regional Policy, Transport and Tourism, on the draft communication from the Commission to the Member States laying down guidelines for a Community Initiative concerning trans-European cooperation intended to encourage harmonious and balanced development of the European territory (INTERREG) [COM(1999) 479 - C5-0243/1999 - 1999/2178 (COS)]
(Parliament adopted the resolution)
Report (A5-0024/2000) by Mr Procacci, on behalf of the Committee on Agriculture and Rural Development, on the draft communication from the Commission to the Member States laying down guidelines for the Community initiative for rural development (LEADER+) [COM(1999) 475 - C5-0259/1999 - 1999/2185 (COS)]
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE - Resolution "Area of freedom, security and justice"
Berthu (UEN). (FR) The resolution which the European Parliament has just adopted on immigration policy, despite the Union for a Europe of Nations Group voting against this, retroactively justifies all the fears which we expressed when the Treaty of Amsterdam was ratified. This House has been utterly lax on the substance and yet, at the same time, is asking for ever greater decision-making power to the detriment of the national parliaments. The combination of these two positions makes for a mixture which could be disastrous for the future for Europe.
I counted no less than seven calls in the resolution, at different points, for equal rights for European citizens and legal immigrants. This has become a real obsession. As for the fight against illegal immigration, this House is hardly interested. There is absolutely nothing in the resolution on border controls. Even when the question of Eurodac or readmission clauses is briefly mentioned, it is only to deplore the over-strictness of the Council on these subjects. Yet the standard call for a fund for refugees, financed from the Community budget, is there.
Finally, the European Parliament calls for a review of immigration policy in view of the population situation. It is clear what this means. At the same time, the resolution calls for new codecision powers for the European Parliament on immigration. You can imagine what would come of this. As was to be expected, the Commission has just lent its support in the opinion tabled for the Intergovernmental Conference.
Our group believes that it would be dangerous to go down this road. Instead, on these matters, we should stick with the people and national sovereignty. This is why the procedures of the first pillar on the single market must not be transposed exactly as they are for the areas of security, justice or foreign policy. For these areas, the Intergovernmental Conference must devise new cooperation procedures based on the political role of the Council and interparliamentary control exercised by the national parliaments.
Mr President, I am speaking on behalf of the Spanish delegation of the European People' s Party, the delegation of the Spanish People' s Party, with regard to Mrs Terrón i Cusí' s resolution on the area of freedom, security and justice.
There have been some votes where we have not followed the guidelines of the Group of the European People' s Party, and we have voted in favour of the Terrón i Cusí resolution, which we consider on the whole to be excellent. However, we have voted against paragraphs 2 and 6, because they seem to us to be legally incorrect.
On the other hand, we have voted in favour of Recital J which, in fact, is in line with what I, as draftsperson of the opinion of the Committee on Citizens' Freedoms, proposed to that Committee, with a view to the Intergovernmental Conference. We have also voted in favour of paragraph 13. An appropriate statute and the right of movement and settlement for residents of non-EU countries is something which the Spanish People' s Party has been advocating for some time.
For similar reasons, we have voted in favour of paragraph 14 which, with the oral amendment, dealt with certain very justifiable concerns about the question of subsidiarity, since political rights, not just voting in local elections, but political rights in general terms, form part of the sovereignty of Member States. Given the oral amendment, we felt we could vote in favour and that is what we have done.
. (DA) The Danish Social Democratic Members of the European Parliament have chosen to vote in favour of the proposed resolution, but are at the same time aware of the fact that certain areas clash with the reservation Denmark has in the legal sphere - a reservation which the Danish delegation in the Group of the Party of European Socialists naturally wishes to respect.
This report which I voted against is less concerned with human rights than with 'communitisation' or the consolidation of Fortress Europe. The supposed progress achieved in 1999 and mentioned by the report only occurred in the Dublin Conventions and Schengen Agreements and a further action plan from Tampere which all restrict the rights of immigrants. In terms of human rights, this is a backward step. Europe is continuing to expel nationals arriving from countries regarded as dangerous by the Office of the United Nations High Commissioner for Refugees. Yet some applicant countries in central and eastern Europe are taking in gypsy refugees expelled en masse from Belgium. Kosovo Albanians and Serb deserters are being refused refugee status, whereas Pinochet is calmly escaping prosecution. The Europe of Schengen clearly finds it much easier to hound the persecuted from the south than dictators, even though the UN estimates that we will need 159 million immigrants to maintain a stable population between now and the year 2025.
Europe should regularise the situation of all its illegal immigrants and grant them right of asylum and the right to vote in all elections. Only then can we talk in this House about an area of freedom and justice.
McCarthy report (A5-0026/2000)
Mr President, I would firstly like to point out that I was Mayor of Bilbao during the nineties, which gave me the opportunity to present one of the first urban pilot projects to be subsidised by the Commission. Our experience with that pilot project in Bilbao led us to four conclusions: firstly, that Europe must maintain an urban policy and therefore, far from reducing the EUR 900 million for the last five year period to EUR 700 million for this five year period, the funding of this project should be increased. This should be done, for example - and the Group of the Greens/European Free Alliance has proposed this - by reinvesting, in URBAN projects, that portion of the Structural Funds which each Member State has not spent within the time scales laid down for that purpose.
Secondly, when deciding which areas must be subsidised, we must concentrate efforts on integrated projects. Disparate actions are not effective. We have to select locations by prioritising those which are most impoverished and needy, in accordance with the objectives set, that is to say, the social, economic, environmental and democratic management dimensions, as well as the relationship between them.
Thirdly, we have to bear in mind the synergies generated by other Community programmes, as well as the opportunities for sustainable development in the location or region in question.
Finally, we have to put our trust in, and support, the institutions which are closest to the citizens, that is, the local councils and bodies. They have more first-hand knowledge of social needs. They have more involvement in the problems and, furthermore, they know how to conceive projects and implement them effectively without weighing them down with bureaucracy, and thereby achieve better results.
Lastly, in today' s vote on our four amendments, two have been approved and the other two rejected. This has obliged us to abstain from the final vote, because we do not understand how we can ignore the environmental question when deciding which projects must be financed and we do not understand how we can reject the idea that each Member State can dedicate, to URBAN projects, that portion of the Structural Funds which it has not spent in accordance with Community programmes.
Mr President, the Committee on Regional Policy, Transport and Tourism had an in-depth discussion on the URBAN initiative which produced many ideas. As the smallest Community initiative in existence, we therefore proposed an increase in its funding through an amendment which was rejected. We regret this as there was actually money left over from the Structural Funds in some countries which could really have helped with pilot projects. We should remember that it is these URBAN projects which specifically allow a truly urban policy to be established. The Commission should also pay attention to coherence between the various policies which are in place. It should make URBAN projects coherent with future projects in budget lines entitled 'sustainable urban policy' .
Finally, there is currently still no European urban policy within the European Union. Perhaps this point could be developed in the context of reorganisation and the Intergovernmental Conference so that the European Union finally has a true urban policy.
Mr President, I would like to point out that I voted for this report on sustainable urban development, known as URBAN. As with all other Community initiatives, this is very positive. Europe is making its presence felt at a time when we are doing something for all the citizens of Europe and not simply for the development of an individual State, whichever one it may be.
URBAN is designed to find solutions to urban decay, and this is something of great concern to the elderly and therefore of great concern to the Pensioners' Party. There can be no worse situation than that of an elderly person living in a city. I hope that this Community initiative will help serve as an example on how to resolve the problems faced by the elderly in cities.
. (DA) The Left' s five Members of the European Parliament have chosen to support LEADER+, the EQUAL initiative and INTERREG, but not URBAN.
At a forthcoming review of these programmes, it ought to be established that the EU' s efforts are to be concentrated upon cross-border tasks and adapted to the possible enlargement of the EU.
. (DA) We have voted in favour of the report on the communication from the Commission concerning the guidelines for a Community initiative relating to the economic and social regeneration of cities and neighbourhoods in crisis and designed to promote sustainable development (URBAN). Basically, we are opposed to programmes and structural funds of this type but, since the vote only concerns how - and not to what extent - these resources are to be used, we have confined ourselves to assessing the contents and think, in general, that the proposal for regenerating neighbourhoods in crisis contains some sensible observations, as well as some good suggestions and criteria for the relevant projects.
This report contains general points on what is referred to as the urban regeneration strategy for town centres and neighbourhoods affected by the crisis in the capitalist economy and its consequences, i.e. increasing unemployment, exclusion and delinquency.
It underlines the fact that, in order to ensure sustainable urban development, an urban policy must be implemented which does not leave out the main victims of the economic crisis, namely the unemployed, immigrants, refugees, women and the socially excluded.
However, nothing is said about the causes of this crisis and those responsible for it. At best this report simply corrects certain aspects and effects of the crisis. Yet only scandalously limited resources are available for this work. As the report itself indicates, the funds allocated to the URBAN II programme for the 2000-2006 period are approximately 30% less than those in the previous period, which were already low, at EUR 900 million. Added to this is the fact that only about fifty projects are considered for the whole of Europe which is pathetic when practically all European city districts, both suburban and inner city, are affected. This is why we will vote individually in favour of the specific measures planned to help certain social categories which are most disadvantaged but will abstain on the report itself in order to denounce the fact that in the main it consists of pious hopes financed on the cheap.
- (FR) Mrs McCarthy, ladies and gentlemen, I am very pleased that the URBAN Community Initiative is being continued as this aims to support the social and economic conversion of cities and neighbourhoods in crisis, all with a view to achieving sustainable urban development.
With some 80% of the population of Europe living in an urban area, cities are at the forefront of economic, social and cultural change in Europe. At the same time, the social and economic problems facing European society are more pronounced in urban areas. Many European cities are divided into neighbourhoods characterised by high-added-value activities and high-income residents and other districts characterised by low incomes, high unemployment, substandard and overcrowded housing and high levels of welfare dependency.
The concentration of economic and social problems in certain urban areas calls for targeted intervention taking full account of the complexity of the problems involved. This is why the European Parliament successfully called for the URBAN Community Initiative or CIP to be extended during the reform of the Structural Funds.
The success of URBAN during the 1994-1999 programming period is indisputable. The results are clear in terms of the improvement of the quality of life in the target areas. This CIP has encouraged the development of best practice models in the economic, social and environmental sectors. It has also had the distinction of strengthening the role of local authorities, the non-governmental sector and local communities and of supporting new partnership approaches to urban regeneration.
The new initiative will continue to pursue these goals by reinforcing them, while particularly promoting equal opportunities between men and women and integrating socially marginalised and disadvantaged groups. We can therefore welcome its adoption.
We must, however, admit that in financial terms we cannot proclaim a victory! The total appropriation allocated is not up to the challenge. The amount for the 1994-1999 period was EUR 900 million and will be EUR 700 million for the 2000-2006 period. This represents a drop of 30%! This reduction in funding has led to a reduction in the number of programmes in the new URBAN initiative. The chosen threshold of 50 projects seems too low. It needs to be increased to reflect regional and local factors whilst maintaining financial awards to the Member States.
In view of this concentration on a limited number of projects, the publication and dissemination of the results of the new URBAN Community Initiative will perhaps be particularly important to achieve a multiplier effect.
The Commission' s proposal reduces the number of urban areas that could benefit from the new URBAN programme in the period 2000-2006 from more than 100 to only 50. It also reduces appropriations by 30%.
Portugal will suffer unfairly as a result of this proposal, in spite of the fact that it already has greater needs in this area than any other country in the European Union. There has been a reduction in that only two projects will be financed whereas in Germany, ten have been planned, nine in the United Kingdom and eight in Italy.
So far, Portugal has had six projects financed, on behalf of the municipal authorities of Oporto, Gondomar, Lisbon, Odivelas, Oeiras and Amadora.
It is therefore crucial that the Commission review its position, particularly in terms of the way in which it allocates projects to Portugal, in order to maintain the important task of providing social and economic renewal for urban and suburban areas which will guarantee sustainable urban development.
The McCarthy report on the URBAN Community Initiative gives us an opportunity to reflect on the appropriateness of Community intervention in urban matters. The situation of certain urban areas is alarming, with the social distress taking the form of unemployment, misery and crime. Drug dealing in particular fuels insecurity and delinquency.
Faced with these social challenges, the effectiveness of the Structural Funds is still in doubt. Subsidiarity should make us realise that the state, exercising its governing functions, and local authorities are the bodies most able to intervene appropriately. The state can ensure public safety and the local authorities can help disadvantaged people. Although we welcome the determination to create a system of exchanges between successful enterprises, the problems specific to each urban area cannot be dealt with in the same way.
The URBAN Community Initiative is helping to achieve the European Union' s desire to communitise urban policy. It would be more appropriate for the EU to concentrate its financial efforts on pre-existing European policies. Clearly some people are profiting from the opportunity to indulge in another budget bidding race which is particularly mistimed when the convergence criteria for EMU are imposing a very strict slimming regime on the national budgets. Mrs McCarthy is therefore suggesting an increase in the funds allocated to URBAN and the promotion of this Community initiative through a costly communication campaign extolling the benefits of a federal Europe. We should remember that the effectiveness of expenditure is not measured by the volume of funding allocated to the project. In fact, the beneficiaries of too many and too high subsidies will eventually just take these for granted. The aim must not be to help the people but to make them take responsibility.
Finally, the report specifically highlights actions in favour of ethnic or sociological minorities. We can only condemn a policy on minorities which is inevitably dangerous for social cohesion. On one hand, this policy encourages the integration of immigrants where it should favour their assimilation into the culture of the host country. This would prevent the development of ethnic ghettos which are nothing more than urban powder kegs. On the other hand, it manipulates the principle of positive discrimination. This is a politically correct fancy which can be just as harmful, as shown by the US precedent.
For all these reasons, the French delegation of the UEN Group could not approve the McCarthy report.
Decourrière report (A5-0028/2000)
Mr President, the INTERREG programme is particularly close to our hearts. Like many of my colleagues, I am pleased that the European Parliament was able to safeguard this initiative. As I live in the Sarre-Lor-Lux Sud region of Belgium, I am well aware that the regions are where Europe is being created. They are where we live the European experience on a daily basis and where the people make European construction come alive. These projects must therefore be properly taken into account and must integrate sustainable development. Why am I stressing this point? The answer is quite simply because the projects currently being submitted are still too often damaging to the environment due to the way they are submitted. For example, to accept new roads is to accept new pollution within the European Union. This goes totally against the policies which we are proposing to fight greenhouse gas emissions, for example.
I would also ask the Commission to ensure that the environmental pillar of the EU' s policy is integrated into the projects submitted and that the goal of reducing CO2 for example forms an experimental added value in the projects proposed. I am particularly thinking in this respect of certain infrastructures which are under construction. We know that some Member States are still wavering, for example, between rail and road for routes through vulnerable areas such as the Pyrenees, as in the Aspe valley. However, I am also thinking of my own region where my government is still debating whether to route the railway or to build a second motorway, the A32. In this respect too, I would ask the Commission to be particularly attentive about ensuring that there is real cohesion between the various policies, specifically in the INTERREG programmes which are being submitted.
Mr President, I voted for the Decourrière report on the Community initiative INTERREG, mainly because of the reply Commissioner Barnier gave to some Members who took the floor and asked for this programme to make greater reference to border regions with maritime frontiers. I voted for it, not just because I was born in a coastal town, Genoa, but above all because the frontiers of regions bordered by the sea are frontiers too.
These frontiers stretch as far as African states and the Middle East: we must take greater account of the fact that it is also important to develop coastal regions in every part of Europe.
As an MEP from a border region, I welcome this third INTERREG initiative with great interest.
We can never talk enough about the difficulties experienced in the past by maritime and landlocked border regions which have been cut off economically, socially and culturally. Due to the existence of these borders, they have become peripheral areas within the countries to which they belong. This has too often led the national authorities to neglect these regions in national policy.
This is why the INTERREG Community Initiative was launched in 1990. This programme was designed to encourage cross-border, transnational and interregional cooperation and to promote balanced development of the Community territory in order to enhance economic and social cohesion in the Union. INTERREG serves principally to fund Community schemes to develop SMEs, education and training, cultural exchanges, action to combat health problems, the protection and improvement of the environment, energy, transport and telecommunications networks.
I must stress that interregional cooperation significantly encourages the involvement of local and regional authorities in the process of European integration. More active participation by these authorities in Community initiatives should be promoted, bearing in mind that in many cases they have a very limited capacity for cooperation because of the different legal frameworks and different levels of development on either side of the border.
In cross-border cooperation, greater emphasis must be placed on improving the conditions for the economic activity of the small and medium-sized undertakings which are the job creators. In the same respect, given that structural unemployment is responsible for 50% of all unemployment, the INTERREG funds made available must be sufficient to supplement national measures promoting employment. Obstacles too often caused by double taxation and social protection are preventing, braking or hindering cross-border mobility. I hope that the projects included within the programmes can help to provide solutions to these problems and to implement in practical terms the principle of free movement of workers which is in a bad way in my region! INTERREG resources must also contribute to the development of a European research area.
Finally, and in particular, expectations in the regions about this initiative are high given that small towns not eligible for Objective 2 funding are hoping to obtain compensation through INTERREG! The challenges are therefore immense. The integration of the border regions will be an essential element in the development of a future European regional development policy! I hope everyone, like Mr Decourrière, whom I congratulate, will realise this!
- (FR) The INTERREG Community Initiative is just one element of an ill-fated European regional policy.
This apparently generous policy, officially intended to help problem regions, is a fool' s bargain for French taxpayers. France contributes 17% of the European budget yet will receive only 8% of the regional Structural Funds. Between 1994 and 1999, our regions annually received an average of FF 15.4 billion but will receive only FF 14.7 billion between 2000 and 2006.
My region of Nord-Pas-de-Calais will be particularly affected with French Hainaut losing the aid paid to Objective 1 regions. This loss is unjustified in a region whose main activities have been ruined by free-trade Europe.
The European regional policy also reinforces the centralism of Brussels with which the regional authorities are invited to negotiate directly on the use of the Structural Funds. This is a Europe of regions in which the regions, which are weaker than the nation states, will easily submit to Brussels.
The INTERREG initiative, launched in 1990 to prepare the border regions for a Europe without borders and therefore without nations, sits comfortably within this philosophy.
However, Mr Decourrière does show some common sense by denouncing the failings of the Brussels technocrats. These failings will result in particular in the late implementation of INTERREG III and therefore in financial losses for the regions in receipt of aid. We also agree with the rapporteur about asking for more attention to be paid to small and medium-sized undertakings and, of course, about refusing to use outside service providers. These are the procedures which caused the corruption scandal in the previous Commission.
However, these isolated elements which make sense and for which we voted, in no way remedy the Eurofederalist philosophy which characterises the Community initiatives, particularly INTERREG. This is why the National Front voted against the report.
The European Parliament has delivered an opinion on the Commission guidelines for the INTERREG Community Initiative concerning cross-border, transnational and interregional cooperation.
I want to defend an amendment tabled by my group on the maritime aspect of this Community initiative. This does not involve the concerns about the future of the Atlantic Arc but rather the need to integrate the principle of maritime borders into strand A on cross-border cooperation.
In the Commission guidelines, few maritime areas are eligible for INTERREG IIIA. The amendments to the Decourrière report aim to make INTERREG more maritime-oriented. This is an important development which must be supported as it is the future of the EU which is at stake. I am aware of the Commission' s reluctance on this subject as it announced during the symposium on the presentation of INTERREG III last November. However, I must point out that preventing the recognition of maritime borders amounts to denying the existence of an area which has great potential for projects and innovation.
One example of this is the 'Celtic' area which encompasses the territories of Brittany in France, Cornwall and Devon in the United Kingdom and Cork and Waterford in Ireland. This is an area whose locally-based economy is characterised by dependence on the fishing industry and the importance of the agri-foodstuffs sector. It also has excellent cultural and relational links, through twinnings for example. INTERREG III, strand A, would allow the regions in this area to advance a number of structural projects needed to develop small and medium-sized undertakings and to promote research and technical development through knowledge transfer.
The European Commission should therefore be able to participate in the construction of port and airport infrastructure to provide links between regions. This policy would have important economic consequences for the fishing industry in Brittany in that catches could be unloaded at Irish advance bases in order to then be transported to the Breton agri-foodstuffs industry.
The integration of the maritime border into strand A would finally allow the western periphery to be recognised as a unique and important economic area which is confronted by the 'continentalisation' of the European Union. This would show respect for these peripheral areas which are rather concerned about enlargement to the east.
The maritime world has great potential. We therefore must not leave it out of innovative and pilot Community programmes which will allow the new geographical and economic map of Europe to be defined.
. (DA) The European project began as a partnership between States. This partnership has ensured peace and stability in our part of Europe for over 50 years. As a result of the economic and political success in our part of the world, of which the EU is just one proof, and in view of the ever greater proliferation of our Western values, competition on the world market has grown considerably within the last few decades.
The EU should be prepared to meet that competition. We can only do that by intensifying co-operation within the Community. It should not be about greater integration of the EU countries in the form of a federation but about using our economic potential across national borders. It is about co-operating on joint projects and about unifying forces on all sides. A programme such as INTERREG is there precisely to support regional development projects across national borders, projects which make it possible to build centres of economic growth at European level which will be able to take up the challenge from our competitors on a global scale. I therefore welcome the continuation of the programme.
. (FR) Mr Decourrière' s report is not without merit: at the end of a clear and comprehensive presentation of the INTERREG initiative and its role in opening up border regions, it comes out in favour of SMEs in paragraph 16.
I and my colleague Dominique Souchet, who is well versed in this matter, have tabled five amendments highlighting the role of SMEs and craft trades within the framework of INTERREG, the importance of cooperation between undertakings and the need to involve economic and social partners in the design and implementation of the programmes and I welcome the fact that these amendments were adopted unanimously.
Nonetheless, the French delegation in our group was unable to accept the fact that the Commission and the federalist faction have diverted the INTERREG initiative from its original purpose in order to detract still further from the political role of the nations. We have no intention of giving Brussels the job of regulating regional planning in the Member States, as suggested in recital of the report. We only ask one thing of the Commission: that it confine itself to ensuring that the implementation of joint policies does not upset the balance of regional planning in our territories. The destructive effects of the CAP and EMU on the balance between regions, especially on the vitality of the more rural, the more remote and the least populated regions, is proof positive of the fact that such ambitions are not a sinecure, far from it.
We are therefore unable to approve the development of strand IIIC of the Community initiative encouraging interregional cooperation under the responsibility of the Commission and sidelining the Member States. This infatuation with strand IIIC is all the stranger in that the rapporteur himself acknowledges in his explanatory statement that 'the draft guidelines do not provide any indication of possible fields of co-operation' (p.17) and that 'the responsibilities are diffuse and vague' (p.18). Calling under these circumstances, as he does in paragraph 20, for the budget for this strand to be increased is another example of the irresponsible and ideological outbidding tactics which are customary in this House.
Lastly, there is the desire expressed both in the Commission document and Mr Decourrière' s report of using INTERREG for peace and reconstruction in the Balkans: I do not think that the Structural Funds should be used to repair the damage which the Americans inflicted on Serbia during bombardments which were as criminal as they were ineffectual. It is up to Washington, not us, to assume responsibility for a conflict which was triggered merely to serve its interests.
The French delegation in our group is therefore unable to support the Decourrière report and will choose to abstain during the final vote.
Procacci report (A5-0025/2000)
Mr President, I voted for the Procacci report on rural development, not only because I endorse the major policy lines of the LEADER programme, but also because it complements the URBAN programme, which I spoke about earlier. Just as elderly people in cities are very isolated, so the elderly are fast becoming the sole inhabitants of rural areas because young people are moving to the cities: they are drawn by the bright lights, and the pubs, and the countryside and rural areas are being emptied.
I therefore believe that it is very important for everyone to back this European Union plan and for it to be further developed.
Mr President, my concern at this point is to highlight certain aspects, totally neglected in yesterday' s debate, of the LEADER+ programme which, hopefully, will soon be up and running. However, first I should like to take this opportunity to express my full support for the focal points of the Commission' s new programme.
That applies in particular to the integrated, multisectoral approach which is gaining ground in the agricultural sector and which is highlighted time and again by national agricultural ministers in the Member States. And greater emphasis on environmental protection in connection with rural areas in general is extremely important for the future of all of us. Referring to farmers as the guardians of the countryside best expresses the preferred direction of future agricultural policy, and, of course, its transposition.
I also take it as a good sign that, thanks to one of the most fundamental changes to the LEADER+ programme, all rural areas and hence 80% of the total area of the European Union and 25% of the people in the 15 Member States will be able to benefit from the programme. However, the total sum for the six-year period has been pitched low, too low, at EUR
2 020 million. In addition, and this is what concerns me most, still no provision has been made for initiatives geared to mountain areas. Parliament refers in the LEADER+ programme to the sparsely-populated areas of northern Europe, but not to the often equally thinly-populated and hence less favoured mountain areas.
Thank you for your attention.
- (PT) Although this Community initiative, LEADER +, follows on from previous initiatives, it has some unique features. One of these of course is the reduction by around one half in appropriations made available even though they will cover a longer period. Nevertheless, new objectives have been included, specifically the financing of the Nature Network 2000, for which all rural regions will be eligible.
In spite of the fact that this Community initiative is aimed at rural development, it does not address the issues of agriculture and agricultural production in a consistent way, and this is unacceptable. Without agriculture, the rural world will disappear. This means that any strategy for rural development must be based on agriculture' s internal potential while at the same time developing as many other activities as possible in order to prevent the desertification of the rural world.
This is why we considered it essential to improve the report by means of our proposals deliberately to include agricultural activity and farmers in the strategy for rural development and to request more appropriations in order not to threaten the survival of the programme in those rural regions which were covered before. We also want to ensure that the new programme continues to prioritise the less-favoured regions.
Our position on LEADER is a product of our more general assessment of the EU' s overall agricultural policy. Both LEADER 1 and LEADER 2, which were implemented in the 1990s, were ingredients of the new CAP that emerged after its review in 1992 and, along with other respective measures, they constituted the so-termed second pillar of the EU' s rural development policy. Their real aim was to moderate and disguise the new CAP' s disastrous consequences and the disorientation of small and medium-scale farmers, and not to develop the rural areas or retain the agricultural population therein as was hypocritically declared in their objectives. This is proved by the fact that in the areas where those initiatives were implemented, farming incomes and employment decreased rapidly, which resulted in their depopulation. A characteristic example is Greece, which as an Objective 1 country was included as a whole in the LEADER Community initiatives, and where the average annual reduction in employment in the farming sector reached approximately 2.3%, while between 1994 and 1999 farming incomes decreased by 15.2%.
We think LEADER + will be even more ineffectual than LEADER 1 and LEADER 2, for the following reasons.
The real aims of LEADER + are the same as those of LEADERs 1 and 2, in other words to moderate and disguise the negative consequences of the CAP to be implemented in the context of Agenda 2000 and the WTO. The present CAP, however, is worse than its predecessor and it also starts from a worse basis, granted that the 1992 CAP review and the GATT agreement in 1995 have created serious problems and impasses for the agricultural economy. The selection criteria and the activities that are subsidised under LEADER do, in the best case, moderate some partial problems of the countryside, which are of secondary importance, but in the worst case they degenerate into expenditure for the sake of public relations and pandering to conscience. In no case, however, are they programmes for the integrated development of the selected areas and they do not create permanent jobs in the countryside because most of the activities there are not productive in nature.
The actual appropriations available for LEADER + compared with LEADER 2 are smaller despite their increase by 15% (from EUR 1 775 million for LEADER 2 to EUR 2 020 million for LEADER +). This is because the 15% increase is nominal and not real, granted that average yearly inflation in the Community during those years was approximately 2%. LEADER + will last a year longer than LEADER 2. LEADER + can cover all the regions of the EU, while LEADER 2 covered only the Objective 1 regions and some Objective 5b and 6 regions. We must point out, however, that even if the actual appropriations available for LEADER + were increased, the Community initiative would still be ineffectual because such programmes cannot compensate for or blunt the anti-farming nature of the CAP that will be implemented in the context of 'Agenda 2000' and the WTO. The real outcome of such programmes is to act as a cover-up, to lead people off the scent and to salve consciences.
We disagree with many of the report' s views. Once more, we point to the negative changes of the CAP (1992 - Agenda 2000). We do not think LEADER + will contribute substantively towards solving the countryside' s problems, which are characterised by the decline of farming, which was and should remain the countryside' s basic social and economic branch. For our part, we will tell the farmers about the expediency of these programmes. We will make every effort to improve them as much as possible and prevent them from being wasted, and most important of all, we will try to foster the struggle of farmers against the disastrous CAP which is disinheriting them and leading them towards economic decline and the desertion of the countryside. Unless this CAP is overthrown, no programme can ensure the survival of small and medium-scale farmers and the social and economic regeneration of the countryside.
All the Members in the Union for a Europe of Nations Group voted in favour of almost the whole of the Procacci report on the LEADER + Community Initiative. However, we amended the draft report adopted by the Committee on Agriculture and Rural Development in order to clarify certain points which will make this Community initiative more effective.
In particular we felt it was necessary to simplify the administrative and financial procedures which proved to be too cumbersome and slow in the LEADER II initiative. It was also essential to ensure that better account is taken of the development priorities of local operators and that the benefit of LEADER + funds is not limited solely to agricultural regions with a low population density.
Amendment No 10 which I tabled on behalf of my group refers to the concept of 'economic and social cohesion' rather than 'regional development' as the European Union does not have any recognised competence in this area.
Amendment No 11 replaces 'government or municipal officials' with 'government officials' . Although local action groups should consist of a balanced and representative selection of partners drawn from the different socio-economic sectors of the territory concerned, government officials must be involved at decision-making level, whether they come from the municipalities, departments, regions or national governments. The rapporteur' s phrasing was therefore too limiting.
Amendment No 12 responds to the expectations of the Committee on Regional Policy, Transport and Tourism of this House. It specifies the necessary coordination between LEADER + and Community cooperation and partnership programmes such as INTERREG, PHARE, Sapard or MEDA. In the territory of Member States of the European Union, applicant countries or Member States of EFTA, there may be interrelations between the various Community initiatives. The real priority for the European continent is to establish an operational level within a European framework and not a global framework as proposed by the rapporteur. The creation of organisations similar to the LAGs may be usefully encouraged by the European Union, provided that the corresponding costs are borne by the various partners.
In essence, we are, of course, in favour of this LEADER + Community Initiative. The conference on rural development held in Cork from 7 to 9 November 1996 set rural development as one of the European Union' s priorities since it is essential to preserve the integrity of our agriculture and the whole rural fabric, including infrastructure, public and private services and so on. In this context, in committee we regretted the paltry funding allotted to rural development and supported the amendments calling for an increased budget for this Community initiative so that it matches the previous LEADER I and LEADER II initiatives. The budget allocated to LEADER + for a period of seven years is half that allocated to LEADER II for a period of six years. This is unacceptable given the importance of rural development and the consequences for farmers of the fall in prices and aid specified in the reform of the CAP following the Berlin agreements.
Finally, among the priority parameters to be introduced at European level to enable local involvement, particular attention must be paid to the quality and originality of projects which have already been implemented by LAGs within the LEADER II initiative, but which could not be concluded due to the timetable and weight of the management mechanisms specified.
(The sitting was suspended at 1.40 p.m. and resumed at 3 p.m.)
Additives in feedingstuffs
The next item is the report (A5-0015/2000) by Mr Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council directive amending Directive 70/524/EEC concerning additives in feedingstuffs (COM(1999) 388 - C5-0134/1999 - 1999/0168(CNS)).
Mr President, Commissioner Byrne, under Directive 70/524, high-technology additives are treated differently, depending on the date of authorisation. The Commission has proposed harmonising the authorisation procedure so that substances licensed before 1988 are put on an equal footing with substances authorised now. As far as we in the Committee on Agriculture and Rural Development are concerned, so far so good.
However, the directive also encompasses the authorisation of antibiotics, drugs, growth-promoters and genetically-modified organisms. That makes it a question of health, not just approximating laws, which is why we in the Committee on Agriculture take the view that the legal base - Article 37 - is not admissible here and that the Commission should submit its proposal to us on the basis of Article 152, that is to say with codecision by Parliament. We asked the opinion of the Committee on Legal Affairs and the Internal Market, which pointed out that, as far as approximating laws is concerned, Article 37 is adequate in this case. However, we in the Committee on Agriculture have not confined ourselves to approximating laws; because this proposal also encompasses genetically-modified organisms, we have tabled a further proposed amendment which affects the content and hence public health.
We negotiated with the Commission for two years on the seed directive and came to a compromise regulating the release of genetically-modified organisms in the directive, taking the text on which Directive 70/524 is based as a starting point. Mr Byrne, we fail to understand why the Commission is not approximating the text on genetically-modified organisms as part of its harmonisation work. We have now tabled a proposed amendment on precisely this compromise with the Commission on the text. Moreover, this text has also been adopted in the forest directive on the use of forest reproductive material and we feel that this text urgently needs to be adopted in this directive as well. The Commission pointed out in committee that it plans to present a novel feed directive in the future. However, that should not prevent us from harmonising the text in order to ensure that there is no legal uncertainty between the various directives. We are therefore assuming that you will accept our proposed amendment with regard to genetically-modified organisms.
Directive 70/524 still contains the old text because the seed directive was submitted to Parliament in 1986 and we then negotiated with the Commission until 1988, while the report on this directive was dealt with in 1994 and Parliament obviously did not accord genetically-modified organisms the same importance then as it did later when I was rapporteur. We therefore assume, Commissioner Byrne, that you too will accept our proposed amendment of the legal base. If you do not, we must reserve the right to refer this report back to committee and then negotiate this sensitive point with you, exactly as we did with the seed directive. I should point out that the text which we have now worked out is a valid compromise, both for your legal service and ours. In other words, we do not need to re-negotiate the text; we merely need to adopt this text in the directive. I can hardly wait, Commissioner Byrne, to hear what you have to say to our proposals.
Mr President, Commissioner, does regulating additives in feedingstuffs come under competition or consumer policy? As far the Commission and the Legal Affairs Committee are concerned, it comes under competition. Of course we have to take account of the competitiveness of the feedingstuffs industry by harmonising provisions for substances authorised before and after 1988. We want to prevent the prices of feedingstuffs from rising and Mr Doyle' s proposed Amendments Nos 4 and 5 therefore deserve our support.
However, as Mr Graefe zu Baringdorf has said in his report, this is first and foremost a consumer policy matter. Food safety must take absolute priority over feedingstuffs in all our discussions. When we talk of transparency in the food chain, that applies from the hayfork to the table fork and consumer protection therefore logically starts with feedingstuffs. The antibiotics, growth promoters and genetically-modified organisms mixed in with feedingstuffs end up in the human food chain. The dioxin scandal brought home to us that we have to get out of this mess once and for all and regulating additives in feedingstuffs is a step in the right direction.
According to Article 152 of the EC Treaty, we are obliged to obviate sources of danger to human health, whereby the accent is clearly on sources. Consequently, we must cut off the supply of the original source of danger, i.e. harmful additives in feedingstuffs. Otherwise, in my view, we are beavering away at the symptoms, but not the causes. People are especially wary of GMOs. We must confront increasing public awareness of GMOs by regulating their use in feedingstuffs accordingly.
First, if an additive consists of or contains genetically-modified organisms, then it should only be authorised if it poses no risk to human health or the environment. Secondly, it makes sense to issue provisions for genetically-modified feedingstuff additives similar to the regulations in seed marketing legislation, as the rapporteur has said. And thirdly, if we are to have a transparent consumer policy, we need to label genetically-modified feedingstuffs. A clear declaration on feedingstuffs will allow double freedom of choice, both for the party using the feedingstuff and the subsequent consumer.
Responsible citizens should, in my view, have a choice. We all talk of scandalised citizens who have lost confidence in food safety. By regulating additives in feedingstuffs consistently, we can help significantly to restore confidence. I too, therefore, can hardly wait to hear what you have to say to our proposed amendments.
Consequently, we too shall also vote to reserve our right to refer the proposal back to committee if need be.
Mr President, this proposal to amend the 1970 directive on additives in feedingstuffs is the first in a whole series of proposals on the subject of feedingstuffs. In other words, we shall be discussing other proposals here in Parliament over the next few months. That this subject is of paramount importance is borne out by the huge public attention which the dioxin, antibiotic, sludge and other scandals have attracted. In other words, this is an important facet of public health protection, which is why we believe that Article 152 should be taken as the legal base, not Article 37, as proposed by the Commission.
The amendment which the Commission has proposed, namely equal treatment for additives authorised before or after 31 December 1987, is uncontested and has our full support. However, the Committee on Agriculture and Rural Development has voted unanimously on some important amendments to the Commission proposal.
The regulation proposed by the Commission conceals the danger of creating a marketing monopoly for certain additives. Only companies which obtained the original authorisation will have the right to apply and companies which obtained authorisation at a later date will be excluded. This sort of monopoly, which could lead, for example, to an increase in the price of feedingstuffs, should be prevented by granting provisional authorisation to all companies which had marketed a specific substance by 1 April 1998. This would then apply until the re-assessment procedure has been completed.
The most important amendment to the Commission proposal is the inclusion, as recommended by the rapporteur, of genetically-modified organisms in the directive on additives, taking the compromise negotiated between Parliament and the Commission on authorisation for GMOs outside the scope of the release directive as the starting point. This already gives us a basis for the authorisation of GMOs. It is therefore only logical that we make provision for genetically modified feedingstuff additives in this case, just as we have in regulations already passed in other areas, such as forest reproductive material, to mention just one example.
The labelling of genetically-modified additives is particularly important in this respect. On the one hand, it enables farmers to make an informed decision as to whether or not they wish to use such feedingstuffs and, on the other hand, it enables consumers to avoid foodstuffs produced using GMOs.
Finally, our group should like once again to thank the rapporteur, who has gone to a great deal of trouble. I think that we can all hardly wait to hear Mr Byrne' s reply.
Mr President, the report deals mainly with formalities, in other words, the manner in which additives will be authorised. It is less concerned with the types of additives and how they work.
I should like to take this opportunity to stress how important it is that, in future, all the directives are dealt with under Article 152, since both food safety and environmental issues require a coherent policy and a comprehensive overview. We cannot carry on as we have done up until now, that is to say dealing with each detail on its own, often only after the harm has already been done.
The rapporteur places the emphasis on the testing and labelling of GMOs in feed additives. However, I should like once again to raise the issue of antibiotics. Certainly, five of the nine antibiotics that were originally permitted in animal feed have now been banned. It is nevertheless extremely important to ban the remaining four, both in the interests of human health and for the sake of the animals themselves.
We now know that resistance to antibiotics poses a very serious threat to people's health, particularly in the case of small children. A number of Member States are already able to show conclusively that improper practices in connection with the keeping of livestock are totally unnecessary. Several countries phased out antibiotics in animal feedingstuffs a long time ago and others are in the process of successfully doing the same.
We talk a great deal about the precautionary principle but, in the case of antibiotics, it has long since been forgotten. However, there is another environmental principle at stake, namely the exchange principle. I should like to say a few words about coccidiostats. They are a zootechnical product which is not totally necessary. There is a substitute, which is used to vaccinate chickens. Although it is a little more expensive, it does not harm the environment. Coccidiostats now accompany the manure that is spread on the fields. In that way, they end up in our water supplies which, as we all know, are our most vital resource.
Mr President, Commissioner, ladies and gentlemen, the report on additives in animal feedingstuffs concerns the technical and economic problem of restoring the competitive balance between different additives in feedingstuffs and between producers of these additives. Yet after the serious dioxin crisis which affected Belgium and other European countries last summer we cannot just view this issue in terms of competition. You may recall, even though this passed virtually unnoticed by the general public, that the Commission' s scientific experts discovered industrial residues of dioxin-loaded chemical lime in the pulp of citrus fruit imported from Brazil. We must therefore closely examine all the elements of the chain involved in the manufacture of feedingstuffs for production animals. Incidentally, it is ironic that the problem is much less serious for the feedingstuffs of our dogs, cats and other domestic animals. Is it because of cut-throat and globalised competition that industrialists have allowed this sector to become a way of recycling all the waste from the agri-foodstuffs industry?
Such a serious issue cannot be limited to a technical debate, even though it is the directive itself which limits the authorisation of antibiotics and other growth promoters. The precautions which we are preparing to take in respect of feedingstuffs must also be applied to the food for the very farm animals which reach our plates. As forcefully underlined by this report, labelling is an absolute necessity so that each farmer on his holding is aware of all the ingredients in the feed which he is giving his livestock. He must also know whether his bag of protein granules includes GMOs as these components could represent a risk to public health. In any case, the precautionary principle requires these products to be clearly traceable at all stages of their marketing.
However, before labelling we need clear rules. Straight questions must be asked about the real end-use of animal meal, for example. Although we are looking at all the problems caused by these products in ethical and health terms, it is their use which must be questioned today. In this respect, the chapter of the White Paper on food safety which deals with feedingstuffs must serve as a working basis for going beyond mere commercial questions. The Commission has on many occasions used the farm-to-table example which our colleague in the PPE Group has just underlined. This is a good idea but it must be made to be meaningful and, to do this, the problems linked to animals and those linked to consumer health must be dealt with at the same time.
This is why it is essential to approve Amendment No 2 to Recital 4 which avoids the risks of the monopoly which would arise if companies which were the first to be authorised to place an additive on the market were to remain the only ones able to continue marketing it during the re-evaluation procedure. Also, Amendments Nos 4 and 5 to the new Article 2a must be approved as these will ensure that genetically modified additives are clearly identified as such, thus allowing users to make fully informed decisions.
Mr President, because of the availability of high-technology additives in the feedingstuffs industry, detailed information on their use is needed from the actors, and as we know there are a lot of them, so that we can put a stop to practices which infringe Community law. This directive on additives in feedingstuffs cannot achieve this on its own. Other directives will follow and I believe that the Committee on Agriculture is well placed to deal with them.
Up the point at which meat, milk, bread and other products are sold over the shop counter, feedingstuffs and additives are structured, mixed, blended, cut and transported several times. The fight by feedingstuff manufacturers to gain maximum market shares causes a lot of problems, just as it does in the foodstuffs industry. The negative consequences are well known, the positive ones less so. I am firmly convinced that the most sensible way of protecting the health of European citizens in the ecological chain is through the production of feedingstuffs in the region for the region. However, more work is needed on this.
Mr President, may I commence by congratulating the rapporteur, Mr Graefe zu Baringdorf, on his report. It reflects the views and concerns of all EU citizens in the area of food safety and quality.
The events of the past couple of years have certainly created an awareness and concern about the real threat to food safety and public health. The swift action taken by this Parliament must be seen by all citizens as their greatest guarantee for the future, for you have set an agenda on food quality to which Member States must conform. But even in this crucial area of administration, Parliament reflects its commitment to subsidiarity by encouraging Member States to take on and to face up to their responsibility.
In Agenda 2000, we have in my view prioritised policies that are of direct concern to citizens: food safety, water quality, environmental protection and rural development. If we pursue this agenda with commitment and diligence, the early years of the new millennium will be a milestone in the implementation of policies that are people-focused and very much reflect community needs.
I welcome in particular the proposed new and strict authorisation procedures for additives in animal feeds. Those found in breach of them must be dealt with severely. I compliment the new Commissioner responsible for food safety, Mr Byrne. He has an onerous undertaking but he has responded quickly and effectively to the requirements of this House, as well as to the concern of consumers. I am particularly pleased that my own country, Ireland, is to the forefront in the implementation of new food regulations based on the principle of traceability. This will make the island of Ireland the centre of excellence in the future for food production.
Mr President, Commissioner, I too congratulate the rapporteur on his excellent work. I am particularly pleased about the unanimity shown on this issue within the group.
It is therefore specified that, through the adoption of a regulation, the Commission will replace the existing authorisations with authorisations linked to the person responsible for putting the additives into circulation. This will occur at the same time for all the additives in question. A coherent legal framework must be re-established. As of October 1999 the Commission proposed introducing a legal basis into Directive 70/524/EEC for the replacement of the authorisations. However, we must ensure that competition distortions are not created, as highlighted by Mr Kindermann and Mrs Auroi.
Genetically modified additives must also be clearly identified in feedingstuffs in order to allow the end-consumer to choose food without GMO components or based on GMO components and to guarantee this. The consumer must remain free to make a fully informed decision.
This proposal has no financial consequences for the Community budget. There must therefore be total transparency for producers and consumers in the area of food safety. I am sure that the Commission can accept the report which, as you know, was approved unanimously in the Committee on Agriculture and Rural Development.
Mr President, we have said in this House time and again since the BSE crisis that feedingstuffs are one of the first and most important factors in safe food production and in consumer health and protection. We therefore welcome the Commission' s proposal on additives in feedingstuffs.
The Committee on behalf of which I am speaking, namely the Committee on the Environment, Public Health and Consumer Protection, decided in December, on the assumption that the chairman of the Committee on Agriculture would draft such a good report, that we could waive our opinion.
Nevertheless, I should like to say a few words on the report and express a view on a number of points. First, perhaps, I should say something on the question of the legal base. Even if we have new Rules of Procedure in Parliament, and it may well be that, with such an ambitious chairman in the Committee on Agriculture, problems of legislative competence will arise more and more frequently between the Committee on Agriculture and the Committee on the Environment, one thing is always crystal clear for me in this sort of conflict: cohesion in this Parliament is crucial and the legal basis of a question is crucial as far as I am concerned.
Therefore, and I must address this comment to you Mr Byrne, I reject your choice of legal basis. If it is merely a hand-me-down legal basis taken over from previous directives, then it is a mistake to keep it. The Treaty of Amsterdam states quite clearly that, where people' s health is concerned, Article 152 is the correct legal base, and may I say to our own Committee on Legal Affairs and the Internal Market that it is simply not good enough to look at the Commission' s proposal and say, there is nothing in it about health and consumer protection, so it has nothing to do with health and consumer protection. My group, as Mr Kindermann has already said, will therefore vote tomorrow to change the legal base and I hope that other groups in this House will do likewise.
Mr Byrne, I ask you to accept and agree to the change of legal basis for the sake of transparency and good cooperation. If we do not change it and we follow the Legal Affairs Committee, we shall be opening the floodgates to manipulation. The Commission would be able to determine the choice of legal basis by excluding any reference to health policy and we would suddenly find ourselves up against an Article 37.
Allow me to comment briefly on two other points. First, genetically modified micro-organisms in feedingstuffs. We cannot just refer to vertical legislation and say that at some point we will need another law. We do not have another law at the moment, and until we do, we must deal with genetically-modified micro-organisms as and when we pass legislation; we must include them as an add-on and insist that they be labelled. The rapporteur has done just that and that is a good sign.
I say now, as I have said on numerous occasions in the past: yes, I too would like the Commission to propose a positive list which we can then debate and deal with in this House, but we do at least need a starting point for a positive list of additives in feedingstuffs.
It is equally important to have strict hygiene requirements for the manufacture of additives and for proper controls to be carried out in the Member States. There are serious shortcomings in both areas and we have a great deal of work to do yet.
Mr President, I would like to congratulate the rapporteur on his report. This is an issue that we will no doubt be reconsidering on a number of occasions in the future. What has happened in recent years has brought to our attention the tremendous problems facing not only to the producers of food but also the consumers. We must strike a balance between them. We must resolve this issue, because it is important that consumers should regain confidence in the food they eat.
One way to achieve this is to have total transparency as far as food labelling is concerned. GMOs are the new challenge facing us. This is something that people are very worried about and quite rightly so: I myself share these concerns. But I think we should not allow our concerns about GMOs to overshadow our concerns about growth promoters used in animal feed or antibiotics used in compound feed. Indeed, we should not allow GMOs to obscure the fact that meat and bonemeal are still included in animal feeds in many countries in Europe. One factor behind these developments that has been referred to in this debate is competition - competition between Member States on the cost of the production of food. These are all areas in which we have to ensure a level playing field: food must be of the same standard in all Member States.
We have had the dioxin scare, BSE and many other problems. The main problem is a financial one, namely who bears the cost? The problem is that the cost is not shared equally between the consumer and the producer: the producer has been forced to bear all the cost. We need an equitable distribution of the extra cost that has been incurred. We must also ensure that the food that is imported into the European Union meets the standards within the European Union. If we do not maintain those standards for imported food then we are going to encounter greater difficulties in the future.
. I should first like to thank the Committee on Agriculture and Rural Development and its rapporteur, the committee chairman, Mr Graefe zu Baringdorf, for examining the Commission's proposal.
The Commission proposal is, as some of you have said, rather technical. Nonetheless it has a relatively simple objective: to harmonise procedures governing the authorisation of feed additives. At present there is a difference in treatment between authorisations, depending on whether applications were submitted before or after 1 January 1988. The purpose of the Commission's proposal is to harmonise procedures to ensure that no such difference exists. The scope of the proposed amendment is therefore very limited.
Five amendments have been presented by Parliament. I regret that the Commission is not in a position to accept these amendments, despite the fact that I am fully aware of the views and commitment of Parliament, the Agricultural Committee and, in particular, the rapporteur, Mr Graefe zu Baringdorf, on these issues.
I shall deal with each of the individual amendments separately. The first amendment proposes to change the legal base of the proposal by replacing Article 37 with Article 152. I would simply point out that the Commission proposal makes no reference to health or consumer protection. The proposed amendment is technical and cannot be interpreted as having as its primary objective the protection of public health. I note that Parliament's Committee on Legal Affairs and the Internal Market also accepts that Article 37 is the appropriate legal base. I remind Parliament that in Article 152 the primary objective is the protection of health. I commend to you the arguments set out in the letter from the Legal Affairs Committee which sets out the position, in my view, with precision, clarity and commendable brevity.
Amendments Nos 2 and 3 go much further than the Commission proposal since they aim to introduce additional provisions on genetically modified additives. I am the first to accept that GMOs are a very important issue. I also accept and acknowledge that a number of initiatives to update EU legislation in the field of GMOs are necessary. However, this technical amendment is not the correct instrument to introduce such initiatives. The Commission is of the view that it is premature to amend the rules currently laid down by Directive 70/524 on genetically modified additives at this stage. Instead it is appropriate to await developments in relation to the common position on the amendment to Directive 90/220, which is currently in second reading in Parliament. The Commission envisages going much further than is currently proposed by Parliament in its amendments.
I can also assure Parliament that I will ensure that the pertinent provisions of Directive 90/220 are included in the proposal for a recasting of Directive 70/524 that the Commission has proposed in the White Paper on food safety to present to Parliament before July 2001. I can also assure Parliament that all observations made here today will be fully taken into account.
Amendments Nos 4 and 5 are also unacceptable because they give undue preference to copy products by granting them authorisation to be placed into circulation even before an application for authorisation has been submitted. The Commission insists on first evaluating such applications as to their safety and efficacy before giving authorisations. I can only ask you again to bear in mind the technical nature of the Commission proposal and to wait for the substantive proposal for a new directive on additives in feedingstuffs to address wider issues.
I should just like to deal with some of the specific issues that were raised during the debate. First of all, regarding the observations made by Mr Graefe zu Baringdorf, I wish to assure him that we will change the procedure for authorisation of GMO additives in the Additives Directive 70/524, and not in the Novel Feed Directive. This is a directive that deals more specifically with raw materials rather than with additives.
The text taken by Parliament is from the Directive which was adopted in 1998. But the vertical legislation in Directive 90/220 on how to carry out the environmental risk assessment of GMOs has changed since then and is still changing. It is before Parliament for second reading. It is my belief that we should await the final outcome of Directive 90/220 and in particular, Article 11.
Reference was also made to the question of whether this proposal could give rise to the risk of the establishment of monopolies. Mr Kindermann and Mrs Auroi made reference to this. There are just a few points I should like to make on that issue.
First of all, this matter has been in the pipeline since 1993, so it has not really been sprung on any other commodity producers. Indeed any such applicants can still apply in respect of their particular product. I should also stress that the Commission has never approved any application for an authorisation for GMOs to be included in additives.
Mrs Roth-Behrendt made reference to the question of the appropriate legal base, whether it should be Article 37 or Article 152. I again refer to what I said earlier in relation to this and assure her and the House that it would be entirely inappropriate for the Commission to seek to justify any measure based on Article 37 merely by excluding from the provision any reference to public health. This is an issue that has been looked at on at least two separate occasions by the European Court of Justice, which has laid down the legal criteria for situations such as this where the appropriate legal base has to be properly taken into account when putting forward legislation. The jurisprudence of the Court appears to be quite clear in relation to this. As an overall comment to the suggested amendments here, particularly in relation to the legal base issue, it would be inappropriate, in my opinion, to change the legal base to Article 152 in these circumstances, as it would be very likely to fall foul of the objective criteria that have been laid down by the Court.
A number of you made reference - Mr Nicholson in particular - to the issue surrounding labelling. Directive 70/524 foresees the issue of labelling in the genetic modification of additives. It is already included now: "indication of the particular characteristics due to the manufacturing products". So this issue will be addressed. That formula enabled us to oblige applicants to put on the label the fact that genetic modification techniques have been used in the product, the subject matter of the application.
Mr President, allow me to ask the Commissioner one more question. First allow me to point out, Commissioner Byrne, that the European Parliament has no right of legislative initiative. But we do reserve the right, when you propose to amend a directive or a regulation, to look at the whole regulation and not just the part which you have singled out. Nonetheless, we have confined ourselves in our proposed amendments to bringing the text into line with that of other directives and we have disregarded the question of content. For example, you did not go into antibiotics.
We are therefore talking about harmonising the legal provisions in the individual directives. My question, Commissioner Byrne is this: the UN conference in Montreal decided that genetically-modified organisms must be labelled for international trade. Do you really believe that, if we could, Parliament would permit labelling to be left off feedingstuff additives within the European Union?
Commissioner Byrne, it appears that you want to engage in a test of strength with Parliament. We negotiated the seed marketing legislation for two years. I look forward to the next round.
. I would stress that no GMOs have been approved under this directive; it applies only to additives. I would also say in relation to the questions surrounding labelling that this is a complex issue. It is being addressed and will be addressed in a comprehensive way, particularly in Directive 90/220. This issue is before Parliament at the moment and there will be other directives dealing it, which will also come under the legal base of Article 152 which gives Parliament full competence in the areas of codecision.
I would assure Mr Graefe zu Baringdorf that it is by no means my intention or wish to have any clash or test of strength with Parliament on this issue. It is my intention, as it has always been, to work in cooperation with Parliament, to ensure that the results we achieve are the very best results. The best way of dealing with this issue is through the draft legislation before Parliament at the moment, as well as the legislation in the pipeline, rather than in this technical document and in circumstances where the questions that are set out and to be debated in Directive 90/220 may not be fully taken into account. It is best to wait for that debate which, I understand, will take place fairly soon. All of these matters will be addressed in that legislation.
Thank you, Commissioner. Parliament has taken due note of your comments.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Scrapie
The next item is the report (A5-0023/2000) by Mr Böge, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a European Parliament and Council directive amending Council Directive 91/68/EC as regards scrapie (COM(1998) 623 - C4-0026/1999 - 1998/0324(COD)).
Mr President, Commissioner, ladies and gentlemen, it was and always will be one of life' s mysteries, one of the unsolved riddles of the follow-up to the BSE crisis, that we still have no Community rules for the control of scrapie in sheep. In this respect, the Commission' s proposals to amend directive 91/68 and delete the reference to scrapie and the report by Mrs Roth-Behrendt on the detection and control of TSE infections in general, comply with Parliament' s demands in the wake of the follow-up report by the BSE committee of inquiry and we expressly welcome this.
I should, however, like to add that no new scientific knowledge was needed which proved that the experimental infection of sheep by feeding them BSE-infected feed produced a clinical expression of the disease which is indistinguishable from the symptoms of scrapie. No new knowledge was needed, because the theory from the beginning was that BSE and scrapie must be related and this theory has increasingly taken hold. From this point of view we are slightly behind the times.
I am therefore in complete agreement with the Commission' s proposal on scrapie. I should, however, like to add that it only makes sense if we ensure that the new TSE regulation allows a reasonable symbiosis between consumer protection and practicable suggestions. We therefore need to take consistent account of six or seven points in the coming debate on the TSE proposal, and that of course includes scrapie.
When we discuss the TSE regulation, Commissioner, we must also clarify that we shortly intend to discuss separate proposals under Article 152 as the corresponding legal base for products excluded from this regulation, such as cosmetics, medicinal products or animal feed. We insist on this. As far as I am concerned, that means that fundamental core provisions in this proposed regulation must not be relegated yet again to the Annex but included in the body of the proposed regulation because we here in Parliament want to and will assume joint responsibility here. It also means that, when we are fighting these diseases, the problem of destroying whole herds in the event of an outbreak of scrapie or BSE and the question of defining geographical areas are items which also remain on the agenda.
Although I welcome the fact that the fight against scrapie is included in the TSE regulation, I feel that the Commission' s proposals for fighting scrapie are still not consistent enough and I shall submit amendments on behalf of the Committee for Agriculture and Rural Development to tighten up the proposals when the Roth-Behrendt report is debated.
I should also like to address two other points. We expressly welcome the regional classification of the status of Member States as regards outbreaks of scrapie or TSEs. Here again the Commission is increasing its response to the work carried out by and the demands made by Parliament.
Finally, in discussing the question of the future application of tests, we should of course bear in mind that we have still not reached the point where tests are generally applicable. But the tests available now are perfectly able to guarantee security in consumer health policy, albeit not for every individual animal. But when we need to consider if a region can move from a negative epidemiological status to a better category, an epidemiological inspection of the situation in a region in the form of suitable sampling in abattoirs using such tests can provide useful pointers in the political and scientific debate as to where there is a need for preventive consumer protection and, basically, where such tests can be used to help us settle disputes on a proper basis.
I would be grateful, Commissioner, if you would take these passing comments on board in the report on scrapie and in the general report on the fight against TSEs and bear in mind that we shall be calling you to account on these points.
Mr President, over the years, the following situation has arisen: one subject has developed into a subject of many facets. Many of us here in this House have spent years, whether we intended to or not, dealing solely with the consequences of the BSE scandal right down to the last detail. And it is still on the agenda today. It is therefore hardly surprising that I and Mr Böge are talking about it and that Mr Graefe zu Baringdorf has just mentioned it in his report. The cast is always the same. Although the cause was unfortunate, it was certainly not the worst experience of this Parliament.
My task as draftsman of the opinion of the Environment Committee is a very simple one. I agree with the rapporteur and am able to say that the Environment Committee has asked the Committee on Agriculture and Rural Development to agree to the Commission proposal. That saves a great deal of time which I would like to use for other things and which I shall use now somewhat in anticipation, as Mr Böge has just done.
I have yet to submit my report on TSEs to the House. At first we were somewhat irresolute and we regret that now. But I have come to the conclusion that it was in fact quite clever timing. This debate does in fact give us an excellent opportunity, Mr Byrne, to give the Commission a few things to think about. Although we did not have a very positive exchange on Mr Graefe zu Baringdorf' s report earlier on and will certainly have to agree to disagree, things may be different with this report.
Allow me to say from the outset that the part of the complex report which Mr Böge dealt with - and this form of collaboration between two committees, with one leading committee and the other giving an opinion and vice versa, worked very well and could perhaps be used as a model for the future - is relatively simple. It will become more difficult once we see the TSE proposal, Mr Byrne. When we have the chance to ask direct questions, the questions which Mr Böge referred to will be asked. Questions will be asked - questions which I shall have to put to you and the Commission representatives in committee - on how things stand with the BSE status of the Member States and other third countries. How will BSE status in fact be defined then? Do you envisage circumstances under which the BSE status will depend on the willingness to apply a BSE test?
And then there is my standing question to you Mr Byrne, a question you certainly already know and which will not surprise you. What about the BSE test? When will you make it compulsory? Perhaps you will do so before Parliament debates the TSE report. Not that I want to put it off, but it would be a gesture, as it were, if you could say: here is the proposed legislation on the BSE test. I know that I am a thorn in your side on this, but sometimes that is my job.
I say quite emphatically, even after the report by Mr Graefe zu Baringdorf, who is completely involved in the whole idea, that animal feeding, animal rearing, animal production must be suited to the species and must also, above all, cause no harm or danger to human beings. Cosmetic, medical and other products cannot be excluded on the grounds that they cause no harm or are not dangerous. That is, without doubt, too short, too sweet and too little. You are lucky that Mr Böge' s report only deals with this on the sidelines; with my report you will have to justify yourself more thoroughly and you will have more trouble doing so.
Finally, just one more brief comment, Mr Byrne. We have a new Commission. Whether or not we will agree with the work carried out by this Commission and the President of the Commission, only time will tell. But there is one thing we certainly will not let you get away with and I am sure that, as a lawyer and politician you will understand this. Important issues cannot be regulated in annexes. They belong in the legislative text. I might do the same if I were a Commissioner, because I could simply change an annex under a comitology procedure and I would not always need to work with Parliament, which takes so long and is so difficult. But you must understand that we cannot let you get away with this. In other words, whenever I get the chance, I shall take everything out of the annexes and cram it into the legislative text. And you would be well advised to do likewise from the outset.
Mr President, Commissioner, I should like to remind you of the composition of our food chain and how important it is for this chain to provide us with safe, healthy food which is produced, as a matter of principle, without any questionable or risky interim or end products.
Over recent years, these basic principles have often been neglected in animal husbandry and in epidemiological matters because of shoddy practice or greed. The European Parliament has already taken a clear stand on BSE and I think that we should do likewise on all epidemics in animals. We should not allow food safety to be compromised because, in the final analysis, it is our health which is at stake.
The Commission' s proposal encompasses both the transportation and the placing on the market of sheep and goats and a Community regulation to fight scrapie. This is even more important given that there is no clear proof that BSE and scrapie are unrelated. Animals are bought throughout Europe and transported over the entire continent. The spread of an epidemic as the result of bringing in one sick animal can have huge consequences for farmers. And I should point out that, for the first time in history, a case of scrapie was detected in Austria about four weeks ago.
Scrapie is a particularly insidious disease because the pathogen can remain active in dust for years and is then ingested in food. The disease is always fatal. As there is no vaccination, farmers can only protect themselves by not buying animals from countries in which there are cases of scrapie. Even if scrapie cannot be passed on to human beings, the connection with BSE has still not been clarified, as I have already said. As a farmer myself, I am most concerned that consumer health should not be put at risk.
I am in favour of preventive measures, starting with feeding which is suitable for the species, rather than measures to combat an epidemic once it has broken out. I therefore welcome the Commission' s initiative to create a new legal base for combating scrapie.
Mr President, Commissioner, Mr Böge' s report on measures to prevent TSE diseases is based on the proposals of the European Parliament' s temporary BSE Committee. Mr Böge was responsible for some invaluable work on this committee, and it is a relief to see that the job of monitoring the work of the BSE Committee in the Committee on Agriculture and Rural Development has fallen to him: he is the one with the experience.
I would have liked my speech to be part of a discussion that would have also treated the second part of the Commission' s proposal. I do not think it appropriate to have to conduct in part the same discussion when Mrs Roth-Behrendt' s report from the Committee on the Environment, Public Health and Consumer Policy is featured in the plenary session.
In the previous speech Mrs Schierhuber said that scrapies is an insidious disease. It is indeed. For me as a Finn, and a member who has been active in matters concerning agriculture and the health and transportation of animals, it is most important that those EU states where TSEs do not occur at all will in the future too be guaranteed the right to inspect as fully as is necessary the transportation of live animals. I wish to stress how important it is for us to remain free of disease. The possibility, if necessary, of having additional inspections of animals in these areas is not a question of artificial protectionism or the restriction of freedom of movement, as there really is justification for it. The inspections must be seen as being fair and cost-effective action to promote the wellbeing of animals and prevent increased expenditure for the EU. On behalf of the European Liberal Democrats, we can support the Commission' s proposal on Mr Böge' s report, but in the forthcoming debate on Mrs Roth-Behrendt' s report we must look again at the position of those countries where TSEs do not occur.
Mr President, I too would like to offer my congratulations to the rapporteur. There is no doubt that Mr Böge and the rapporteur for the Committee on the Environment are now tremendous experts in this field. It is very good that they are continuing to monitor this issue on behalf of Parliament because it is extremely important. Regardless of the many other concerns we may have, BSE has given us a terrible legacy that has to be dealt with and resolved.
It is quite clear that the incidence of scrapie in sheep has been a contributing factor to the overall problem. I welcome the legal base being set and the comprehensive way the new rules will, I hope, address this situation. We must ensure that nothing can enter the food chain or the animal compound feed to allow what we have experienced in the past to happen again in the future. No-one would want to see what happened to farmers with BSE happen ever again. We have to bring in the most stringent rules and we have to make them work. It is extremely important both for the producer and the consumer that we restore confidence and the only way we can do it is by rigorously tackling the problem and resolving it.
BSE has certainly not gone away. You can see it in different countries. I do not want to point the finger at any particular country, but many countries are now facing similar problems to those we have had in the United Kingdom. It will be there for some time to come. We have to ensure that the whole system of traceability, of following the animal from birth until slaughter and right through the whole food chain, is part of that confidence-building mechanism. If we are not able to achieve that then we will have tremendous trouble in the future.
Finally, I have certainly believed for a long time, coming from an agricultural background myself, that if we had fed the animals the proper food and if the animal feedstuffs had been made up of the proper compounds we would never have had BSE in the first place. It was never the responsibility of the farmer, it was the food compounders who caused this problem and we have to ensure that it never happens again.
. Mr President, I am pleased to have been given this opportunity to discuss a subject where there is good cooperation between Parliament and the Commission, namely combating TSEs. I should also like to thank Mr Böge for his work on this issue.
Considerable progress has been made on our proposal for a European Parliament and Council regulation under Article 152 of the Treaty on the prevention and control of TSEs. This proposal addresses all TSE risk in all animals at all stages of the production chain. I am here today to listen to your opinions on the first step in this process of establishing a truly comprehensive Community system for the control of these diseases. I have proposed in the proposal at hand to delete all currently existing Community rules on scrapie in sheep and goats and to transpose them to the framework proposal for a regulation. The detailed rules would then follow in that framework proposal.
I have been informed that you welcome this initiative, as appears from your contributions this afternoon, to formulate a single text. I am looking forward to discussing any further improvements you might wish to suggest under the framework proposal for the legislation, especially after the reference made by Mrs Roth-Behrendt to her own report and opinion on this issue. I look forward to receipt of that document, which will be taken into account in all further considerations in relation to this issue.
Finally, I would say this in relation to the observation about including legislation in annexes and the observation that we must achieve an effective balance between Parliament having a full say and yet at the same time our having speedy resolutions, speedy legislation and speedy amendments to existing legislation. In the months I have been Commissioner and observed the way legislation goes through the system, I can see that much work needs to be done on this issue so that we can all achieve what we seek to achieve, that is, the translation of policy into legislation.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Community policy in the field of water
The next item is the recommendation for second reading (A5-0027/2000) on the common position adopted by the Council with a view to the adoption of a European Parliament and Council directive on establishing a framework for Community action in the field of water policy (9085/3/1999 - C5-0209/1999 - 1997/0067(COD)) (Rapporteur: Mrs Lienemann).
- (FR) Mr President, Commissioners, ladies and gentlemen, water will be one of the main environmental and world issues of the twenty-first century. Climate change, global resources, river quality and groundwater aquifer quality are major challenges which threaten our common future. We will either be able to restore water quality to suit the planet' s ecosystem or we will experience a whole range of adverse events which will threaten the development of certain regions, the living conditions of the inhabitants of other regions and even, more fundamentally, the global balance.
To support this statement, I would point to an excellent report drafted by our colleague, Mário Soares, in the international bodies on the state of the seas and oceans. When talking about climate change, we have rightly referred to the greenhouse effect and the state of the atmosphere. Yet we also know that the deterioration of the oceans will significantly destabilise whole areas of our planet.
Europe must therefore lead by example to some extent, both because it must promote a certain development model and because it is itself facing serious problems of pollution and deterioration of its waters, including its groundwater, surface waters and seas.
Furthermore, Europe has signed international conventions, in particular the OSPAR Convention in which it made certain commitments. In this it said that in a few years' time we must have stopped dumping pollution and halted the increase of pollution and we must have reached a near zero level of toxic and dangerous substances. Despite having signed these international agreements, this directive and the specific policies in the field reveal that Europe cannot achieve the objectives set or must defer these for so long that the very credibility of its signature of these international conventions is threatened. This is why in the debate on the framework directive on water policy, the European Parliament has since the first reading demanded coherence between the framework directive and the international objectives, particularly with regard to respect for OSPAR. This convergence must be effective and specific and must commit us to action.
The European Union' s water policy is not starting from zero. Many directives have already been adopted. Furthermore, the Commission wants to make these directives more understandable and more compatible with each other and to give them clearer objectives. The preparation of this framework directive is therefore prompted by a desire for rationalisation. However, at first reading this House insisted that the current directive should not only be compatible with the commitments made, like OSPAR, but should allow us to reverse the course of affairs. For despite these directives and frequent declarations about the effort which must be made in terms of water protection, when we look at the state of the environment in Europe we can see that the objectives have not been achieved. In many cases the situation has deteriorated and we therefore cannot settle for just rationalisation of the texts.
We must set objectives which are equal to the challenges facing us. Yet we do not have much time. We could, as the Commission has proposed, accept these overlong deadlines which the Commission and the Council have extended even further. Yet if we do, we will not only have a credibility problem with the general public, but these efforts will be postponed until tomorrow and then tomorrow they will be deferred again. It is clear that in this event the objectives will never be achieved.
I am stressing this point because, when disasters are being reported daily in the news, we cannot just keep on saying for the umpteenth time that Europe did not act when it should have done. Then, in our haste, we act as if we will solve the problems which we refused to tackle properly at the appropriate time. The current example of the Danube and the pollution from Rumania shows very clearly that if we fail to establish a new method of economic development, clear requirements, controls and precise measures concerning the state of our rivers, this type of incident will not only occur again but will do so increasingly over time. It is also clear that if we do nothing, our agriculture will continue to develop in a very unbalanced manner. Even now, the rivers in Brittany are eutrophying and this is damaging tourism.
To conclude, the issues are clear at this second reading. Do we or do we not want standards compatible with OSPAR, in other words to get dangerous substances down to zero? Do we want to shorten the deadlines proposed by the Council for this directive? Do we want to have a pricing policy which enables all public and private participants to clean up and save water? Do we seriously want to respond to the hopes of our peoples? The majority of the amendments approved by the Committee on the Environment, Public Health and Consumer Protection meet these objectives. I hope they will be supported by this House.
Mr President, ladies and gentlemen, Mrs Lienemann has just painted a very drastic picture of how important water and air are to us, especially as the very source of life for human beings. The problem is one of both water quality and water resources, of which there is not a plentiful supply everywhere in Europe, especially in very dry regions. I am sorry that Commissioner Wallström, who is responsible in this area, cannot be here now because this is, after all, a very, very important directive on which the Commission has been working for a long time, and water protection legislation, which we are debating now at second reading, affects all the citizens of the European Union as well as all the people in countries wishing to join, who will have to comply with EU legislation once they accede.
We have been working on this subject for ten years and a comprehensive approach was only made possible as the result of a hearing arranged and held by the Committee on the Environment, Public Health and Consumer Policy in 1994. A great deal of work has been carried out between then and this second reading by numerous Members of the European Parliament, the European Commission and the Council of Ministers. We reduced the 243 proposed amendments in the Environment Committee to 77, but another 30 have been added. You see, there are numerous matters of concern here and they are all very different. Some want tighter legislation, some want more clarification, others want to serve national interests. Even within my group, the Group of the European People' s Party (Christian Democrats) and European Democrats, there were, of course, differences of opinion. Our line is to work towards realistic objectives and practicable solutions. In this sense, the proposed amendments tabled by me and other members on behalf of the group represent an improvement on the demands set out in the common position. Some proposed amendments which we support should strengthen the European Parliament' s negotiating position in the forthcoming conciliation with the Council of Ministers.
We obviously reject all unrealistic demands which affect the European Parliament' s credibility. For me, that includes the zero demand, i.e. the demand for zero inputs up to 2020. That would sound the death knell for every agricultural and many industrial undertakings. I should like to stress quite particularly here that we have already made considerable progress under current national and European water protection laws, however imperfect they are and however little they are complied with in the Member States. I only need to remind you that we again have salmon in the Rhine, which would have been unthinkable 20 years ago and that salmon are due to be released this spring in the Elbe, which was particularly polluted.
That does not mean that we do not still have huge efforts to make in order to improve water protection yet further and maintain the quality of water and ground water and this will doubtless cost a great deal of money. Farmers have voiced a number of concerns over the past few days. You can only farm if you have an adequate supply of clean water. The line followed by our group for the negotiations with the Council of Ministers will allow an acceptable solution to be found for farmers too.
I am horrified that both Members of Parliament and the public have been misled by false arguments in this difficult and sometimes highly technical matter. I therefore extend my special thanks to my colleagues in the group who helped us find compromises. I also extend my special thanks to our rapporteur, Mrs Lienemann, for all her work and her cooperative attitude, even if we have agreed to differ on certain points. And I also thank the representatives of the European Commission, who stood by with advice and expert help at all times. If the representatives of the Council of Ministers take an equally constructive approach, then I have no doubt that together we shall find an even better solution to the problem of water protection in Europe under the conciliation procedure.
Mr President, I would firstly like to congratulate Mrs Lienemann on the excellent work which she has presented and on her efforts in terms of overcoming the differences between us with regard to water.
The framework directive on water is a necessary initiative. Nevertheless, given that the idea of solidarity is central to the process of European construction, this directive must take into account the fact that water resources should be seen as a factor in social cohesion.
Nobody doubts that water is a resource of interest to all of us. However, in Spain and the other southern countries, which have an unusual climate, the management of water resources require political action in order to rationalise their use and other cooperative measures. Therefore, we believe that this framework directive should advocate a use of water which allows us to overcome territorial imbalances and, to this end, I ask that you support Amendment No 95, which has been presented by our group. We wish to ensure that Article 1 of the directive promotes the sustainable, efficient, fair and considerate use of water.
I am now going to briefly discuss the main issues on which the Spanish Socialist delegation differs somewhat from certain positions which have been expressed here.
One example is water transfers. We would prefer the future framework directive not to subject the implementation of transfers to Community supervision. We consider that, given the hydrological characteristics of Spain, where transfers of a structural nature are carried out, the authorities of the country should make decisions with regard to its own resources, and these decisions should, of course, always be taken in accordance with the quest for cohesion and the rational use of water.
With regard to one of the most controversial points of our debate, the application of tariffs, the Spanish Socialists have been arguing, in accordance with the principle that the polluter should pay, that the directive should propose policies on accessible prices for all levels of consumption. In Spain, a policy of full recuperation of water costs would clearly not have the same effect as in the countries of the centre and north of Europe. The Spanish would see an increase in the price of water for its different uses, owing to the scarcity of water resources and the internalisation of the environmental costs which will have to be met within the framework of the provisions of the directive.
We have therefore always argued for a progressive system of recuperation of costs. This system should take good account of social, environmental and economic effects, and its implementation should be modulated in accordance with differing geographical and climatic conditions.
We want to build a Europe with a sustainable and healthy environment. However, an environmental Europe cannot, in any circumstances, be built at different speeds, but must be built from a point of view of solidarity.
Mr President, the ecological disaster in the Danube reminds us of how closely linked all the countries of Europe are and how important water is to us all. Discharges from chemical factories in my own constituency in the north-west of England will end up on the beaches of mainland Europe. This brings home the connections which bind us together.
This framework directive is intended to paint the broad brushstrokes of the policy for the next decades and there has been much panic over the details. It is important for us to remember that this is a framework. These brushstrokes are indeed very broad. It is easy for individual countries, for individual sectors of industry, to escape the effects which have been painted to us in recent days. There are many opportunities to hide. The reality is that the details of this legislation will be set out in daughter directives in months and years to come. That is the time to debate some of these problems of detail. The broad principles are surely ones we should be able to accept - the broad principles that we wish to reduce hazardous waste leaking into the groundwater, the broad principles that we should be aiming to ensure that chemicals, which we all need in society in all circumstances, should not be finding their way into our water system.
There is a chemical factory in the north-west which wrote to me to say that we must vote against this legislation. I would have to ask them what chemicals they are putting into the water supply at the moment and why they are not broadcasting to all the residents in that area exactly what they are doing. This is something that they prefer to avoid doing.
The principle also concerns water charging. The basic understanding which many of us now share is that we need to introduce environmental taxation to encourage conservation, to use the carrot-and-stick approach to make best use of our assets so that we do not add to the pollution or loss of a valuable resource like water.
I want to refer to the political position here. The common position has weakened the stand taken by Parliament at first reading. Some of the NGOs would say that the directive as now framed is worse than useless. It is a retrograde step. This is an opportunity for us to improve the situation. We need to get ourselves into a position of conciliation. We have seen vote after vote lost. Measure after measure has come out of the Environment Committee. We have failed to achieve a qualified majority. Our attempt to improve the environment of Europe has failed. We need to get into that conciliation position. We need, at the end of the day, to ensure that we end up with a sensible, balanced policy of real improvements at a reasonable cost.
Mr President, ladies and gentlemen, as long as nearly thirty years ago, the European Commission made attempts to draw up a European water policy. A hundred and twenty-nine chemical substances had to be regulated. Eventually, standards were drawn up for only a dozen or so substances.
The unanimity principle was at the root of this debacle. Some seven years ago, it still looked like the European water policy was going to be sacrificed on the altar of subsidiarity. The conservative government leaders Messrs Major and Kohl decided in a cosy fireside chat at the Edinburgh Summit that it was totally unnecessary for the Spanish to receive drinking water supplies which were as good as those of the Germans or English.
This sentiment is partly reflected in the common position which came about under British Socialist Presidency. That position is like holey cheese, or to keep it the sphere of water, as leaky as a sieve. It explains the ground swell of amendments which were tabled by the Committee on the Environment: nearly one hundred amendments for the second reading. This is unusual, but most of these amendments are desperately needed to plug the holes. The dangerous chemical substances constitute a big leak. The chemical industry and, unfortunately, the European Commission and the Council of Ministers too want to draft a separate risk analysis for each dangerous substance. This is very time-consuming, and, more importantly, there is no acceptable level of pollution for dangerous chemical substances. Only the background level of the ocean is acceptable. This is what is meant by the term "close-to-zero" .
The Commission already has a list of 32 priority substances, many of which have a hormone-deregulating effect. These are so-called endocrine disrupters and cause, even in extremely minimal quantities, changes in the gender of animals and even humans, as is more and more being ascertained by scientists. This is why it is so important that the European Parliament declares itself openly in favour of the OSPAR objective of close-to-zero by the year 2020.
I would like to mention two substances from the Commission' s list: mercury and tributyl, abbreviated to TBT. On the bottom of the Wadden Sea, the values of mercury and TBT are higher than the OSPAR value, to wit, ten and one thousand times, respectively. The chemical industry and society as a whole have to learn to replace these dangerous chemical substances by harmless substitutes, and if this is impossible, to apply them in closed systems. For the substance TBT, this means that it can no longer be used as an anti-fouling substance. A sound alternative would be to clean the ship' s sides mechanically.
I would like to finish off by expressing the hope that the European Parliament will pick up once again its green image and will argue in favour of the close-to-zero option for dangerous chemical and hormone-deregulating substances by the year 2020.
Mr President, the European Parliament has a crucial role to play in the development of the Water Directive. The Council's common position is totally inadequate in a number of areas. Therefore, our task is to make the requirements in the directive tighter and more concrete. As members of the Confederal Group of the European United Left/Nordic Green Left, we regarded certain principles as particularly important when we adopted a position on the different proposals.
Firstly, we think that the time-frame for implementing the proposed measures should be shorter than that proposed by the Council. We therefore support the proposal to reduce the time allotted for implementing different parts of the directive.
Secondly, I should like the phasing out of noxious materials to be carried out consistently. There should be no initial delay to allow new evaluation criteria to be developed before the measures are implemented. The legislation should also have written into it the fact that the international conventions, such as the OSPAR Convention must be respected.
Thirdly, we should like a clear statement regarding the pricing policy. This means that the basic principle must be that the price should represent the real cost of the water used. Nowadays, taxpayers often have to subsidise industry and farming. The obvious point of departure for legislation should be that polluters or consumers pay, although exemptions would be permitted in extreme cases.
Fourthly, we should like exemptions from the rules on water status to be kept to a minimum and clearly defined.
Fifthly, the protection of groundwater status and measures against persistent pollution of the groundwater should be transparent and clear.
Against that background, our group is able to vote in favour of most of the amendments tabled by Mrs Lienemann, the rapporteur, as adopted in committee. We should like to see the scope of a couple of points extended. We will therefore vote for the Greens' Amendments Nos 102, 103 and 104, which we consider to be improvements on the present position.
As regards pricing policy, there are sometimes extreme cases which may require derogations from the principles laid down in the report. My own view is that the options for allowing derogations had already been given proper attention in Amendment No 43, tabled by the committee and been even more clearly set out in the Greens' Amendment No 105. I cannot see any need for other derogations besides those specified in the two amendments just mentioned. However, some people in our political group think otherwise. Consequently, Amendment No 107, on the same question, has been tabled by one section of our group only.
On the whole, I welcome the committee's proposals set out in Mrs Lienemann's report and think they could provide a good basis for a hard-won compromise.
Mr President, every satellite photo proves that we do indeed live on the blue planet, yet the abundance of water is an illusion.
The recent disaster on the Danube serves as a reminder that our rivers are the lifelines of our planet and that pollution does not respect borders. Water is a renewable but limited natural resource. It becomes scarcer when it is mismanaged and when the geographical and climatic conditions are unfavourable.
In the EU, this is a crucial issue in the Mediterranean region and also in other European countries where we are witnessing the gradual drying of wet areas. The increase in vulnerable areas, both wet and dry, inequalities between countries, inequalities between different regions within countries and unusual climatic, economic, geographical and geological events are all the evidence we need. However, these must not lead to competition distortions within the Community. We have therefore tabled amendments to highlight the importance of the special relationship between agriculture and water, given that water is an essential factor in the occupation and development of the land.
Agricultural needs are clearly much greater in the south and this specific point must be taken into account in the framework directive. It is not only in the Member States that solutions to these problems are being sought. Last October in Turin, the countries in the Euro-Mediterranean Partnership bluntly demanded a Marshall plan for water for the south coast of the Mediterranean. We are not, fortunately, at this point.
However, we are in Europe experiencing droughts and desertification in certain regions and also floods, which the directive underlines. For example, France, the Rhine valley and central Europe recently suffered flooding. We need this framework directive as an essential element of a sustainable development policy which must make the various uses of water compatible with each other. Yet we also need to integrate the protection and conservation of biodiversity into this new management of water. The water issue will definitely not be settled today. In fact, the problems of enlargement and climate change will offer new prospects.
Mr President, it is very likely that, during this century, good-quality water will be of even more strategic importance than oil. This is enough reason to thank Mrs Lienemann for the efforts she has made to obtain sound surface water.
It seems rather complicated to attain a proper European legislative framework. With the framework directive on water policy, we are hoping to end the fragmentation of the EU' s water legislation. But that has not dismissed us from the task of drawing up an extensive and complicated directive which will require great care in its implementation from the executive bodies. More specifically, the possibilities for adopting a specific policy by Member States and water boards, which have been set up thanks to the catchment basin approach, need to be maximised.
The key goals remain the prevention from further pollution of ground and surface water, the protection of eco systems, the promotion of the sustainable use of water, the control of floods and droughts and the termination of discharging dangerous substances into surface water.
As far as the discharge of these dangerous substances is concerned, I am of the opinion that the Councils' objectives lack both commitment and ambition. The Committee on the Environment' s present proposal to reduce discharges to close-to-zero is, in my view, to be welcomed and worthy of emulation. However, a great deal of attention must be paid to its viability. Consideration must then be given to natural background emissions which cannot be influenced, as well as diffused emissions which are difficult to control, and which pollute the water quite substantially.
Mr President, we need to get used to the idea in the 21st century that we have to show water a completely new respect. In the 20th century, water was merely a free evacuation and disposal system for poisonous substances, special waste, chemicals and so on. And we can already see the consequences!
We need to rethink and recognise that water is our most important asset and that our responsibility towards it goes far beyond the present generation. The directive must be negotiated accordingly and our citizens must be able to understand what we or rather what the Commission is planning here.
In the final analysis, water protection is not just a social question, it is a decisive social question, which is why the polluter pays principle must be applied more rigorously as otherwise we all bear the consequences. Given the advanced state of pollution of water resources, it is important not just to maintain the status quo but to ensure during the vote tomorrow that we achieve genuine quality improvements.
Mr President, it must be some six years ago now that Mr Karl-Heinz Florenz, assisted by Mrs Ursula Schleicher, put in a request and managed to overhaul the water policy in its entirety. It is not an easy topic and, in my opinion, the efforts made by Mrs Lienemann are very laudable indeed.
The decision-making process concerning this framework directive on water has reached a crucial stage. The topic has been brought under the codecision procedure and as a result, we have been able to draft important, more stringent legislation as early on as at first reading. In fact, the common position which was issued at the end of last year was already a major improvement on the original proposal. It is also very hard to adopt policy in this respect because the discrepancies are so huge. I would also address the Spanish Member in this respect: in the North of Europe, we often face floods, but also polluted water, from industry, whilst the problem facing the Members in the South is often related to transporting water over long distances, simply to supply drinking water or water for agriculture.
I would like to enter into the two elements of this topic in more detail. I would first of all like to focus on quality. The Netherlands is significantly affected by the European water policy. A very important component, to wit, one third of our drinking water, is extracted from surface water in the Netherlands. The Netherlands is located downstream, in a delta, which means that the quality of the surface water which heads our way is of key importance.
Another important point of discussion is the standardisation of water quality. In a number of amendments, the proposed standards and especially the OSPAR standard for 2020 are called into question. Although I understand that, according to some, this standard is unclear or that it cannot be defended judicially, I do believe that we have to support it because we could then provide more precise standards in a conciliation procedure.
I would now like to say a few words on quantity management. In his poem "Herinneringen aan Holland" [ "Reminiscing about Holland" ], a famous Dutch poet mentioned water too, which, with its never-ending trail of destruction, was feared and respected. In 1953, we suffered an enormous flood at a time when we were able to play a pioneering role in terms of dam technology. When our rivers flooded in 1990, we established that installing artificial works upstream affects the water-storage capacity downstream and can cause a great deal of damage.
This means that in terms of quantity management too, we need to put in considerable effort to ensure that life upstream and downstream is not affected by it.
Mr President, I too would like to start by congratulating Mrs Lienemann on her excellent work.
Water is a basic necessity of life and a fundamental right. Everyone should have clean water at their disposal but the availability and good quality of water is not so self-evident, as many have experienced in Southern Europe and are experiencing now in the Danube countries too.
Water is often a source of conflict between countries and peoples. This is why it is important that water becomes subject to international coordination. We need to recognise that water is a joint liability. Cooperation within a catchment basin must be self-evident. Too little operational capacity upstream or, in fact, excessive use, can cause problems downstream. Coordination is the key word here.
The problem of water is becoming increasingly topical. Changes in the climate and minor rises in temperature have a direct impact on precipitation. Some areas are becoming drier, whilst many are becoming wetter. It is time for action.
In March, the Second World Water Forum will be held in The Hague. This Forum stands for a worldwide vision. This vision must translate into regional action plans for sustainable water management and water control.
The time for action is upon us. The European Parliament must now opt for a sustainable water policy as a starting point and remain realistic at the same time. But we should not lower our standards too much either. The common position is not ambitious enough. This is why it is necessary to refer to previous international agreements, or the OSPAR objectives. We need to aim for dangerous substances to be phased out by 2020. This has been agreed for the marine environment and it is obvious that this agreement will also apply to other waters too.
The OSPAR objectives are now being drawn up. A list has been compiled, containing 400 substances which produce clear risks for the environment. It is both technically and economically possible to reduce the emission of these substances to virtually zero and we need to opt for this once again.
Needless to say, the directive also needs to be binding. Countries downstream must be able to count on the fact that countries upstream meet the quality objectives. Quality has a price, but pollution could well have a much higher price tag in future.
Mr President, Commissioner, my compliments to Mrs Lienemann on her excellent work on the Water Directive. I should like to remind you that the very serious environmental problems facing us today in the shape of climate change, the depletion of primeval forests and overfishing, constantly affect our common and vital but, in some ways, unowned resources. We should also recognise that, in Europe, our fresh water sources may be said to be on the borderline between being owned by everyone and by no-one. It is therefore strategically important that responsibility for water is established. It is also important for the different watercourses to be kept together and managed as the totality they in fact are, irrespective of who owns one section or another of a common watercourse.
Ladies and gentlemen, the proposal for a directive does indeed, as many speakers have already said, represent an historic chance to simplify and improve the jumble of piecemeal EU regulations and directives and achieve a high level of environmental protection in Europe. However, I have the impression that the policy in the water framework directive is geared towards deregulation and renationalisation. I also hope that the vote will not be a washout and that will depend on what I see as two quite fundamental points.
First OSPAR. We know that the Commission proposal does not go far enough; unfortunately this also applies to the proposal by the Committee on the Environment. Merely pulling proposals out of the air is not enough. What we need is a completely legally binding objective for OSPAR. Only then will we manage to achieve legal clarity and, more importantly, objectives which are enforceable under the law. Anything else will fall short of the mark and will not help to prevent ecological disasters, such as those which have just come to light in Romania and Hungary, from happening to us.
I find it unfortunate that national governments are not prepared to stand up for legally binding protection, despite having agreed internationally on OSPAR. But I think that this is exactly what we have to make up for here in Parliament, in order to demonstrate that we will not allow the credibility of our policy to be lost or compromised.
It is also important to reinforce the polluter pays principle because prices must speak the ecological truth. We must not bow down before the agricultural or chemical industry lobbyists; on the contrary, we must use our vote to promote and express that fact that we want the polluter pays principle and, hence, cost-covering prices. Water is our most important resource and we must use our vote to ensure that the incentives and pressure are there to really comply with the OSPAR convention. With closed production circuits this is possible; anything else would water down the directive. Let us grab our chance.
Mr President, in the small amount of time allotted to me, I would like to welcome the Mrs Lienemann' s report and remind the House of three principles, to which all other principles must be subordinate, which are clearly expressed in the rapporteur' s amendments: water is not a commercial product, but the property of all the peoples of the Union; the ultimate objective is to eliminate all pollutants in surface water and groundwater, and to inform the public so that it can participate in the recuperation of water and not use water excessively given that it is such a precious commodity.
I know that this directive may have problems, given the differing situations of the various countries of the Union, as has already been mentioned. The situation in the north is different from that in the south, and different from the situation in those countries which have the problem of desert areas. I understand this. However, there are some amendments which attempt to help the countries of the south, specifically Amendment No 43 which, with regard to the recuperation of costs, also indicates that Member States must take into account the social and environmental conditions of the countries when it comes to decision making.
There are also difficulties with the issue of transfers. In my country - I live in the north of Spain -, there is a considerable difference between the north and the south, and difficulties arise when we have to transfer water from one place to another. However, Mrs Lienemann' s report also says that the river basins receiving the transferred water must save and protect their water.
I know that this is a difficult report and that the differing situations of countries cause difficulties, but we must move forward with a framework directive which will prevent a repetition of what is happening on the Danube and what happened in Doñana. We cannot allow our European water to be polluted, Mr President, and we must produce a directive which will strengthen the political will of governments to preserve the resource of water, which is so precious to all of us.
Mr President, my compliments to the rapporteur on a splendid report. As an Irish Member of the European Parliament, coming from a country which has large reserves of rich water, I support the vast majority of the proposals included in this directive. However, I would now like to look at the areas of difference between Parliament's Committee on the Environment and the Council. The latter has already brought forward its common position on this matter.
According to the Council the objective of achieving good surface water status should be secured no later than 16 years after the directive enters into force, whereas Parliament's Committee on the Environment would like to see this deadline shortened to ten years. I see no reason why European Union Member States cannot work to implement the key provisions of this directive in as short a time as possible.
I now turn to the amendments to be tabled before Parliament tomorrow concerning the principle of the recovery of cost of water usage. The Council in its common position states that the European Union governments must take account of the principle of recovery of the cost of water usage. No specific target date for the implementation of this principle was included in the common position.
Amendment No 43 seeks to ensure that by the year 2010 water pricing policies in Europe must provide adequate incentives to use water efficiently. Moreover, an adequate contribution from different economic sectors, broken down into industrial, household and agricultural sectors, must ensure that this policy is implemented. Unless these amendments are supported tomorrow a strong message will be sent out that metering and water rates should be implemented for households right across the European Union states. This is politically impractical from an Irish perspective, as indeed it would be from the perspective of other EU Member States such as Portugal, Greece and Spain.
Mr President, I want first of all to say thank you to Mrs Lienemann for her report. It is here and now that we decide to what extent the EU countries are to work effectively for a cleaner aquatic environment in the years to come. We can do this by, as a Parliament, amending the Council' s common position and showing the way forward in working for a cleaner environment. In its unaltered form, the present directive could, in fact, have very unfortunate and long-term consequences for the environment and for our drinking water. It would be to send out the wrong signals both to European industry and to the European people. It is crucial to adhere to a limit upon total discharges of chemicals into our waters. The directive quite obviously provides too extended a time frame within which time is to be spent measuring every single one of the approximately 100,000 chemicals in circulation. We cannot afford to wait. In this connection, I would ask Parliament to support Amendment No 108, in which the words "water pollution caused by individual pollutants" are replaced by "prevention of water pollution through the continuous reduction in discharges" . We cannot delay environmental work by going into inordinate detail rather than working on reducing total discharges of hazardous substances into the environment. The EU' s Ministers for the Environment must therefore stand by their affiliation to the OSPAR Convention, which now already defines what is hazardous to the environment. This Convention should be our guide in working for the clean environment which we owe to ourselves and, not least, to our descendants.
Mr President, it is difficult to summarise the areas covered by such a large and complex directive.
The Treaty of Amsterdam reiterates the priority criteria for prevention, for the implementation of the 'polluter pays' principle and for sustainable development through an environmental impact assessment.
Clearly, the importance of recognising the economic value of ecological factors in setting prices and making operators accountable through the adoption of incentives for non-polluting systems, seems unquestionable in the light of events that characterise the relationship between economic development and the protection of our environmental heritage, particularly our water resources.
This situation is loudly echoed in many sectors of the economy, and especially in the agricultural sector. The concept of good agricultural practice has been introduced in amongst the complexity of the current relationships between agriculture, environment and water resources, and between positive and negative effects, and amongst the wide range of local realities and production systems and so on. This concept indicates which agricultural production method to use in order to satisfy the Community expectation of an environmental protection of water resources that surpasses basic standards, along with the subsequent costs and reductions in income.
The obligation to develop and consolidate a strategy for integration derives from this notion, with the aim of keeping the management of water resources at the heart of the sustainable economic production model in the light of current conditions.
We must not, with this in mind, pursue a strategy of separating the objective of preventing a deterioration in the state of surface water and groundwater from the objectives of protecting, improving and restoring their quality, as this would create a superfluous hierarchy of priorities detrimental to the overall functioning of interventions and specific measures that target a combined approach and the use of the best available techniques.
As regards eliminating the pollution generated by dangerous substances in the aquatic environment, an optimum approach should provide a regulation at both national and Community levels, which enables clearer identification of the various classes of bodies of water polluted as a result of human production activities.
Finally, we need to set up a system which prepares an objective list of potentially dangerous substances, using the increased information available on their chemical, physical and biological properties, in such a way as to create an integrated model for intervention at a range of strategic levels in order to protect our water heritage, which is fundamental to us all.
Mr President, Commissioner, ladies and gentlemen, if we are to take the principle of sustainability enshrined in the Treaty of Amsterdam seriously, then our long-term objective must be to achieve zero inputs in our water because we need to safeguard water so that future generations do not pay the price for our water consumption. We can achieve this long-term objective by developing measures with demanding standards. In this respect, I fully support the amendments proposed by Mrs Lienemann to develop a reasonable approach using quality standards so that we can eventually say that, when people use water, they are not consuming it but maintaining present stocks.
This directive contains a number of very positive elements which are worth highlighting. First there is wide information for and involvement by the public, a rarity in a European directive. Secondly, there is compulsory cooperation. I am glad a holistic approach to water is being taken here and that authorities in the individual national states and beyond the borders of the national states are at last obliged to work together and ensure that water is of a high quality.
Thirdly, I should like to address the question of the timetable. I am firmly convinced that we need a strict, tight timetable in order to work towards our long-term objective. Compare it with what happens in December. We all know in December that Christmas Eve falls on 24th December and we start buying presents. But what would we do if we knew in December that Christmas was in thirty years' time. We all know what we would do, which is why we need a tight timetable for our water policy. I emphatically support the rapporteur' s proposals and think that we need a tight timetable for all areas of the directive, from the list of measures to the question of employment measures.
Mr President, the purpose of the present objective ought to be to ensure that the Member States work together to protect groundwater, drinking water and surface water and that the level of protection corresponds to existing EU environmental legislation. May I take this opportunity to remind you that previous resolutions concerning the Nitrates Directive have still not been implemented in all Member States, in spite of the fact that there is a common EU resolution. The present proposal tightens up the protection of the aquatic environment in a number of ways which exceed our current environmental objectives. It is proposed that a target should be achieved for concentrations in the aquatic environment which is close to the background values for naturally occurring substances and close to zero for humanly produced synthetic substances. This cannot be done, and it also, in any case, goes against nature. Adopting this report would have serious consequences for agriculture in the EU if concentrations of, for example, phosphorus and nitrogen could not exceed the background values for these substances in the aquatic environment and if a limit of zero were to be established for pesticides in the aquatic environment. European agriculture would not, for example, be able to grow bread grain with a high enough protein content for it to be used for making bread. As a result, agricultural production would move to other countries outside the EU, with consequent high socio-economic and employment costs. I cannot vote in favour of the sections in the Water Framework Directive which deal with these states of affairs.
Mr President, ladies and gentlemen, water is a precious raw material. Millions of people do not even have clean water - a absolute necessity for survival - at their disposal. It should, therefore, not surprise us that water is the cause of wars. The capitalist world too sends out its pawns in order to gain maximum control over water reservoirs. General interest or solidarity often do not come into the equation.
Europe is therefore facing an arduous task; that of combining a Community water policy which is fragmented in terms of objectives and means into more coherent framework legislation. I have to admit that in Flanders, where I come from, we still have a long way to go too. We were recently rapped on the knuckles by the Commission regarding this matter. Anyone with any sense would like to see this framework directive used as a big stick for those pursuing policies who are now failing in some way.
The common position is in this respect a farce, a document with no strings attached and a true affront in the light of the OSPAR agreements. The period of implementation can even be extended up to 34 years. By then, my children will be older than I am now. You have to admit: this is a joke. Tomorrow, we might opt in favour of a weak and permissive framework which ruins the future of our children. Either we opt for the amendments of my group, of the rapporteur or the Committee on the Environment.
I would like to finish off with this observation. In the past couple of months, we have witnessed a great deal of lobbying in Belgium. What was remarkable about this dossier was the enormous pressure from the Council of Ministers. In our own country, this pressure was exerted by both Flemish and Wallonian Environment administrations. They have opted for the weak common position in favour of our Parliament' s more drastic positioning. I really do wonder whether this is an approach of which the green Environment Ministers in my country are aware.
Ladies and gentlemen, fine words are no longer sufficient. We need to change tack completely. During the vote tomorrow, we can make it clear that Europe is drafting a responsible and future-orientated water policy. This can only benefit our credibility.
The debate is suspended and will resume at 9 p.m.
The dialogue on Europe - institutional reform
The next item is the Commission communication - The dialogue on Europe - institutional reform: the issues at stake.
Mr President, ladies and gentlemen, the Commission is discussing this issue right now but it will be very surprising if its work is completed today. I am basically here to speak to you, as indicated by your agenda, on a new initiative which the Commission is proposing as just one of its responses to the major challenge of institutional reform. This reform must involve all the actors in European construction, with yourselves as MEPs at the forefront but also myself as a Commissioner, the Council ministers and national MPs. It must also involve the officials who work in our various institutions and who are committed to and motivated by this European construction.
This morning, in the lengthy debate which I attended with Mr Prodi, many of you mentioned the lack of democracy and remoteness of the European institutions. Yet it is not just a question of who does what, as one of you said very clearly and forcefully. Ensuring that our citizens understand who does what in our various institutions is the very least we can do. We must also now explain what we are doing together and what we want to do together in the future, particularly with the countries which will be joining us.
We too are concerned about this lack of democracy, and the Commission has therefore decided to launch the 'Dialogue on Europe' in order to play its part in this direct contact with the people. This initiative will be launched on the day after the opening of the Intergovernmental Conference. During the IGC I will have the honour of representing the Commission together with Mr Prodi and of working closely with your two representatives, Mr Brok and Mr Tsatsos. All the Commissioners have undertaken to use some of their time when they go to any country or region, and not just their own, which in my case happens three or four times a month, to engage in direct dialogue with the public, and not just with the élite or those in power whom we meet as a matter of course. We also plan to establish direct contacts in universities, schools and factories, to meet the people, answer their questions and listen to them. In this way we will play our part, as will you, in making the necessary effort and meeting the urgent obligation to reduce the democratic deficit and the remoteness of our citizens from what we do.
We hope to conduct this initiative in cooperation with the Member States and in conjunction with the European Parliament. We will produce a regular summary of this initiative so that public opinion can be measured and we can adjust or reorient the work. We also hope to conduct this initiative in consultation with the national parliaments, local elected representatives, non-governmental organisations, socio-professional organisations and the media. Opinion multipliers, political groups and parties, MEPs and national MPs, elected representatives, as I have just said, local authorities or national parliaments, the Committee of the Regions, the Economic and Social Committee, organisations stemming from civil society and university and education circles will all be involved.
Need I remind you that the European Parliament itself took the initiative on 1 February? I must again thank Mr Napolitano for organising an initial working meeting with the representatives of the national parliaments who are, of course, the representatives of the people in each Member State. The Commission will propose that the Member States become involved in this exercise either as part of ad hoc cooperation or a more structured partnership. We are setting up a media plan and close contacts with the European Union Presidency and the European Parliament. I have indicated the conditions under which the Commissioners will play their part through public meetings and visits. We want to encourage debate among the people.
Without presuming to lecture you - God forbid - or even advise you, may I just point out that, when it was my honour to be Minister for European Affairs in my own country, I saw the need to establish a direct dialogue with the people? Each week, when engaging in this dialogue in each region, I realised that there was a real need for the European Union to have a face. I therefore took a European Commissioner, and not just the French ones, or ambassadors posted in Paris or MEPs to engage in this dialogue each week. This made me realise that people had many intelligent questions and that they needed to be respected, listened to and informed. So this is what we are going to do. We will have a budget of approximately EUR 4 million for 2000 which you will hopefully approve. Financing from the 2001 budget must also be negotiated as we want this initiative not just to be an experiment but to last throughout both 2000 and 2001. It will therefore be ongoing throughout the negotiation of the Intergovernmental Conference and the ratification process.
We will launch this dialogue on 8 March in Brussels in the presence of 700 young Commission stagiaires. Your President, Mrs Fontaine, has agreed to take part with Mr Prodi and several Commissioners in this initial dialogue. I can assure you that, whenever a Commissioner intends to engage in dialogue, the most immediately available MEPs will also be able to take part in order to give their point of view and explain the work and role of the European Parliament.
That is all I have to say for the moment. I welcome any questions, suggestions or proposals from the Members present.
Colleagues, you know the rules. You are expected to ask questions, not necessarily make lengthy statements. You have one minute each in which to ask your question.
Mr President, I think I also speak for the Committee on Constitutional Affairs that I chair, in expressing my appreciation of this Commission initiative.
Moreover, this initiative is consistent with recommendations made by Parliament itself in its resolution of 18 November. I have also heard Commissioner Barnier' s clarification of relations and links with the European Parliament during the implementation of this programme.
If I may make a suggestion, Commissioner Barnier, would it be possible for the communication to say something more on this subject, in addition to the straightforward and slightly clinical phrase which indicates that it will be carried out in conjunction with the European Parliament? It would be helpful to stress this convergence of intentions and efforts because I can see a particular problem with coordination, specifically between the Commission initiative - which certainly does not only address members of national parliaments, but also members of national parliaments - and our committee' s programme. Following the working meeting of 1 February, which Commissioner Barnier referred to and which benefited from the weighty contribution of the Commission, the committee intends to take stock of developments at the Intergovernmental Conference at all of its meetings.
We therefore hope to benefit from the capable and consistent participation of members of national parliaments at all of our meetings, and this will be a channel which will ably supplement the ones in the Commission' s initiative.
Thank you, Mr Napolitano. I can confirm that our proposal is completely within the spirit of the resolution of 18 November. I also want at this stage to say that I was able to propose this initiative to the Commission thanks to the cooperation and understanding of my colleague, Viviane Reding. This initiative was also established in conjunction with Günter Verheugen as it involves all the major challenges of enlargement, both its opportunities and risks, and of institutional reform. These challenges must be explained to our citizens who are concerned about them and questioning them.
I understand your concern, Mr Napolitano, and an interinstitutional working group will be set up. Its first meeting should take place in March. I will ensure that we go further than the rather dry terms of the Commission' s text and it will certainly be more a question of sharing the work than working in liaison with each other. I will also ensure that over the next two years we can coordinate the initiatives taken by yourselves and ourselves which will be separate but joint. You realise that making a success of this dialogue means work for everyone concerned.
Mr President, Commissioner, it is music to my ears to hear you use the word 'citizen' so often. We are increasingly concerned in this House about public opinion. The fear of public opinion is a rather paternalistic concept but our House is what it is and we must do what we can with it.
In terms of the IGC issue, I have a specific question for you. I believe that the Court of Justice in Luxembourg is currently looking very closely at the important issue of the fight against fraud and OLAF. As you know, there are problems which not only concern this House but also the European officials who are also European citizens.
Given the urgency surrounding this issue, has the Commission considered the possibility of completely changing the structure of the anti-fraud office by moving to a solution which would entail the fight against fraud, in the Member States and in the European institutions, coming under the jurisdiction of the Court of Justice?
Mr Dupuis, first of all I attach a great deal of importance in my public life to the word 'citizen' . It is one of the most wonderful words in a democracy and must be used. We will conduct this dialogue with our citizens, including the most disadvantaged and those isolated from decision-making or information centres.
With regard to the IGC and this issue of the fight against fraud, and specifically fraud against the Community budget and interests, we have retained the idea in our proposals of creating a new and specific post of a European public prosecutor. We have done this in the spirit of this House' s work and perhaps by going down the same road. This public prosecutor would have the authority, recognised by the EU Treaty and therefore by the Member States, to investigate thoroughly any case threatening the Community budget and interests.
We can clearly and almost clinically see that legal cooperation is now no longer enough to fight against this fraud whether it originates from inside or outside the Community. This is why we have proposed the creation of a European public prosecutor who could, having investigated a case from start to finish, then have this investigated and ruled on by the most appropriate national court.
In reply to your second point on the Court of Justice, we have not yet established our position on the Court of Justice because we were waiting for the Dur report which was published a few days ago. The Commission, as I have promised, will complete its proposals on the IGC opinion about the legal system and the Court of Justice within the next few weeks.
Mr President, Mr Commissioner, the day before yesterday, there was a leading news item in the most popular Danish news programme, which I would ask you to comment on. The story went that an official in the Commission had apparently told an Austrian businessman that, because he was Austrian, he would possibly be excluded from being able to participate in a scientific development project together with businesses in other countries, including Denmark. I would ask you to confirm that, if an official has said that an Austrian company is in some way excluded from participating in joint development projects, then this official has got the wrong end of the stick, and that, if he has not said this, then there is no story. Will you confirm what is the case?
Mr Haarder, to my knowledge no official has been authorised to say such a thing. My personal opinion is that it would be wrong and unfair to penalise the Austrian people, businesses and employees because of concerns prompted by the establishment in Austria of a new government coalition. Therefore, subject to verification which I or someone else will give immediately after this sitting, I can confirm what you have just said, that the Commission has never said or authorised anything of this sort.
Generally speaking, there are other lessons to be learnt from what is happening in Austria. I have myself suggested various possible responses to this challenge which serves to remind us all once more what we have been doing together since 1957. This is an economic community, of course, but it is also, primarily, a community of values. This is why we are drawing up a Charter of Fundamental Rights which will more widely and more clearly protect our citizens on an individual basis. This is why we have Article 13 of the EC Treaty on discrimination which we proposed, in our opinion of 26 January even before the Austrian crisis, should be applied after the IGC by qualified majority rather than by unanimity. This is why I personally have an idea to supplement Article 7 of the EU Treaty with a new paragraph which would give the democratic warning or monitoring procedure a legal basis. Finally, this is why we have public debate. The only way to eliminate misconceived ideas is to offer alternatives, which brings me back to the subject of our discussion. I firmly believe in the democratic force and value of debate, particularly to fight against demagoguery.
Commissioner Barnier, you laid great stress in your statement on the importance of dialogue with the citizens of Europe. With reference to the IGC, as you know, under the Helsinki decisions the Portuguese Presidency was given the specific entitlement to add to the agenda of the IGC during the course of the IGC. Clearly, Parliament has its own representatives present, Mr Brok and Mr Tsatsos. But would you, Commissioner, also be in a position to give an undertaking that if and when the agenda is enlarged by the Council you would report this to Parliament so that we could discuss it amongst ourselves and indeed with you, with the intention of continuing that dialogue with the citizens on which you have laid such stress?
Mr Beazley, my answer is clearly yes but that is no surprise. Mr Napolitano, the chairman, and many other members of the Committee on Constitutional Affairs and even more MEPs in this House know that, on behalf of the Commission, I will be available to tell you how things are going as they happen throughout these negotiations, in a spirit of transparency. I will perhaps say this differently from Mr Tsatsos and Mr Brok who are your direct representatives but it is also probable that, in many cases, we will say this together.
It is very important that these negotiations is not secretive with the European Parliament or the national parliaments which, when all said and done, will have their opinions to give and their positions to take in the ratification process. This is why I congratulate Mr Napolitano' s initiative for regular joint consultation between the national parliaments of the Fifteen and the European Parliament. Having said that, the duty of transparency and debate starts here with regard to the reform of the institutions. I will therefore be available whenever you want in order to inform you of our positions and the progress being made in these negotiations throughout this year.
Mr President, firstly I would like to compliment the Commission on its approach. I think it is extremely useful to open up the communication channels with the citizen at an early stage. This did not really happen for the Treaty of Amsterdam or the Treaty of Maastricht and this has only led to a great deal of mistrust.
I have two questions. Firstly, you mentioned that you will start a two-way dialogue with the citizens and I am already making a start with the 700 placement students at the European Commission. Do you intend to address the citizens via the media as well, that is to say via the television and Internet?
My second question is of a critical nature. The European Commission has just issued a proposal on transparency. If I compare this with the transparency proposal which pertains to legislation in the Netherlands, then the European model is vastly overshadowed by the Dutch model, and that proposal has met with a lot of criticism in the Netherlands. My question is really: how do you intend to organise transparency with regard to the IGC, because the present directive is not a good example of this.
Mrs Maij-Weggen, given that we are talking about ensuring transparency in the IGC, it is clear how business will be conducted and the negotiations are starting right now. The group of representatives is currently meeting in Brussels and I will try to join them as soon as possible. The documents will in the main be open working documents. Although the negotiation sessions which will take place throughout the year between ministers and the European Council will not be open to the media, I am committed, as I must be at this stage, to ensuring this transparency and reporting in the most appropriate arenas on these negotiations and the Commission' s viewpoint.
I can confirm, and thank you for having asked me about this, that we will use all the most modern means, television in particular, to broadcast our public debates in each country and even across Europe. We will open an Internet forum and create permanent discussion forums. The Commissioners will undertake to respond rapidly to any questions raised. These are the modern means to be used.
However, I believe we must also make the effort to get as close as possible to the people. Although this may be a rather Utopian ideal, I want a Commissioner, when he can, an MEP, a minister to attend public debates in all the regions of Europe. I have evidence that this is possible. The majority of you hold these debates in your constituencies and regions. Although this may seem rather egotistical, I want the Commission, in the minds of the people, to have a face and for those people forming the Commission to be able to meet our citizens as often as possible.
Mr President, I welcome Mr Barnier' s commitment to go to the regions, both to explain and to listen to what citizens have to say. I would like to invite him to my own region of Yorkshire, a major European region that is a full participant in the single European market and a major recipient of European structural funding. He can come with both the hats that he wears as a Commissioner.
I would like to ask him how vigorous the Commission will be in this information campaign? In some Member States it is not just a matter of providing information to a public that is not as well informed as it might be. That is certainly important but it is also a question of combating the misinformation that is put around by a very active anti-European movement and anti-European organisations that exist. The Commission will have to be very vigorous in the responses that it puts out to some of the comments that it will be receiving as part of the campaign.
Mr Corbett, thank you for your comments. I willingly accept your invitation. If I have understood you correctly, you want me, when I come to Yorkshire, to talk not only about the reform of the European institutions but also the Structural Funds. I can perform this dual task. I forgot to mention my intention to go before the national parliaments, as I have already done, not only by meeting their representatives here but by going to see them in situ. Ten days ago I was in Westminster, so you can see, Mr Corbett, that I am not afraid of the difficulties. Next week I will go to the Bundestag in Berlin. I have already appeared before the French Senate. Therefore, throughout this debate, whenever I can, I will go directly to see the national parliaments too.
With regard to the dialogue with our citizens, it is not a question of propaganda or marketing, nor even of communication. I want this dialogue to be a real dialogue. So, after a short film objectively explaining the challenges of institutional reform, those in the public gallery can participate in an open discussion. I will say again that we are going to conduct this dialogue initiative through specific cooperation or a more structured partnership with the Member States. I sincerely hope, with your support, that the governments of the Fifteen will participate in this dialogue initiative in the manner which they consider most appropriate.
Mr President, I should like to join Mr Barnier' s study group with the 700 trainees so that he has some people to discuss matters with. It is not much fun, of course, having to discuss transparency and intergovernmental conferences with yourself. In connection with the Intergovernmental Conference, Mr Barnier said, during his presentation in Parliament, that social policy was not to be subject to majority decision-making but, when I look at page 63, I see that rights of travel and of residence - that is to say, the Residence Directives - ,combating discrimination, the whole of social security and the renewal of Regulation No 1408 and, with a few exceptions, of arrangements in the socio-political sphere are to be subject to qualified majority voting. Is not Mr Barnier nervous about penetrating the inner workings of the Member States' election processes? It is, of course, these issues which people go to the polls about and which lead to new majorities in the Folketing and other parliaments. Can such matters be controlled from Brussels? Is this an element in the radical decentralisation which Mr Prodi talked about this morning?
I was very glad to learn last week that the Commission is giving close attention over a number of years to the concept of subsidiarity and its reference, not merely to relations between the Union and Member States, but also the Union, the Member States, regions and cities. I hope that in his pursuit of dialogue around the regions of Europe, Commissioner Barnier will expand upon that thought and learn from what he hears.
Commissioner, I want to go back to one of your previous answers. In this you mentioned what I would refer to as the possibilities of protecting the EU Treaty against any risks of deviation and, in particular, the variation of penalties which may be imposed on a Member State, pursuant to Article 7, for the violation of fundamental freedoms. Do you believe that these proposals, or proposals of this type, form part of the mandate of the IGC as defined in Helsinki? I do not think so. Are you not afraid that such penalties might get out of hand and serve to punish not violations of human rights but simple differences of opinion, unpopular opinions or deviations from the dominant European thinking?
Yes, Mr Bonde, we will be starting this debate with 700 young people in Brussels who are going to be working in the institutions and with the Commission. I believe that it will be good to start this dialogue with young people who are motivated.
In terms of social protection, I can confirm that we have made proposals about qualified majority or unanimous voting but these are regardless of ideology. In your country, Mr Bonde, like everywhere else, I believe people are keen for the internal market to work properly under the fairest conditions of competition and movement of goods and people. This will therefore be our rule. We are proposing that decisions on certain policies or measures involving taxation or social protection and social security should be taken by qualified majority voting when there is a direct link with the proper operation of the internal market. Our proposal is not general or systematic. I am well aware of the sensitivity of these taxation and social protection issues. I do not believe that all the national systems of social protection should be made identical. This has never been the case. We are simply trying to ensure, in a Europe with 30 or 27 Member States, the best conditions for the operation of the internal market without one country being able to block the other 26 or 27.
Mr MacCormick, I agree that this dialogue must reach beyond the national capitals. It must get as close as possible to the people, where they live and where they have their roots. If I said anything different I would be contradicting myself as Commissioner for Regional Policy which is one of the most specific and most visible policies for increasing employment and improving the quality of life of people in their regions. You will often hear me say that this policy does not just have one main objective of achieving cohesion and solidarity between the regions but that it is intended in addition to help people, where they live, to preserve their roots, traditions, soul and identity. We will therefore conduct this dialogue with the towns and regions.
Mr Berthu, the Helsinki mandate is clear and we are working within this. It specifies that we must deal firstly and as a priority with the three basic issues which were left out in Amsterdam. It also adds related institutional questions and issues which may be included in the negotiations depending on the Portuguese and French presidencies. The Commission is acting correctly if, on a particular point, it believes it must add to its opinion which covers many institutional questions. I am not yet sure that we will do this on Article 7. However, if we do, this will not be solely in response or as a reaction to an economic situation which is sufficiently serious that the fourteen governments of the Union must mobilise together to give their response. We will also do this with regard for the future in general.
We will use all the means available to permanently strengthen the community of values which we have been building together since the founding of the Union in 1957, and even before that, on the rubble of the Second World War. Everything which can be done will be useful. I am sure that you and I, Mr Berthu, can at least agree on this.
Thank you, Commissioner. You have answered the questions precisely and also opened the dialogue for Europe that you referred to. You have set a very good example of time-keeping today.
That concludes the debate.
Question Time (Commission)
The next item is Question Time (B5-0009/2000). We will examine questions to the Commission.
First part
Question No 36 by (H-0025/00):
Subject: High infant mortality in Kosovo According to the latest UN data received from the World Health Organisation, Kosovo has the highest rate of infant mortality in Europe; almost 50% of babies born prematurely die, while the war has produced a steep rise in miscarriages and children who manage to go to term are smaller than the norm. In the context of the humanitarian aid provided by the Union and the efforts of its envoy Bernard Kouchner, will the Commission say what measures have been taken to safeguard the women of Kosovo's right to motherhood and the health of pregnant women, women in childbirth and babies?
Mr President, the Commission is conscious of the very difficult situation concerning health and health facilities in Kosovo, not just for pregnant women but across the board. This results both from the recent conflict and from the years of neglect and lack of maintenance that preceded it.
The statistics quoted on child mortality speak for themselves and are wholly unacceptable. However, the situation is hardly better for other parts of the population. The Commission' s response has been as follows: firstly, the health sector has been a significant beneficiary of ECHO funding. ECHO is currently focusing on the provision of medical supplies and emergency health care, on support to institutions as well as vaccination. However, efforts are increasingly oriented towards the establishment of a self-sufficient healthcare system in the province. UNMIK has already taken a significant role in this field.
Secondly, under the reconstruction programme, urgent intervention at the hospital in Mitrovica has already been initiated with a EUR 1 million rehabilitation programme. Progress is slow due to the tense relations between the ethnic groups of this divided city. However, the Commission is maintaining its efforts with the support of UNMIK for this project. We hope that one day it may become a symbol promoting the benefits of ethnic reconciliation. Under the European Community' s damage assessment, estimated costs of the reconstruction of healthcare facilities and provision of equipment to dispensaries and health houses amount to EUR 4 million. The Commission is now turning to the programming of 2000 funds. We expect to dedicate a considerable sum to improving the healthcare system. The emphasis will be on long-term reforms covering health financing as well as training and procurement. Work is already under way with UNMIK to determine an appropriate contribution from the Commission to this enterprise.
Commissioner, this morning President Prodi, among others, stressed that the Balkans are testing our ability to act effectively, the very credibility of the European Union is on trial, and the gap between words and deeds must finally be closed.
Commissioner, do you really think that the facts we have about high infant mortality in Kosovo - the highest in Europe - and more generally the picture of human misery and destruction that prevails in Kosovo, are not already damaging our credibility and casting doubt on our ability to live up to our promises? Besides, Commissioner, is so-called humanitarian military intervention justified by the present picture of human destruction in Kosovo? Do you think that so much inaction is excusable when, on the continent of Europe itself, the right to life is at risk?
I do not think that our reconstruction agency or the task force before it, which have been working incredibly hard in Kosovo, would regard it as an adequate description of their labours to suggest that they had been standing idly by. I am sure the honourable Member did not mean that.
Of course, she is entirely correct in saying that the Union' s credibility is on the line with what happens, not just in Kosovo but in the Balkans as a whole. I am very concerned that the assistance we provide should arrive expeditiously and in a way which can maximise our assistance.
I would just make two points about the situation in Kosovo which we are addressing as enthusiastically as we can along WHO lines. First of all, I am sure that the honourable Member recognises that over the period of the 1990s the government in Belgrade underfunded the health service in Kosovo, and many Albanians found that they were not really receiving any health care at all. As a result of that, a parallel health care system was put in place through the Mother Teresa Society. So what we are dealing with is not just the consequences of conflict but the consequences of years of neglect and chronic under-investment.
Secondly, and I am sure that the honourable Member recognises this as well, some of the tragic stories to come out of Kosovo in recent weeks have not been about child mortalities during carriage of a baby, but child mortality after a healthy baby has been born. Those were cases in which women who during the hostilities, or before the hostilities, tragically killed their own children. We are dealing with a horrific story in Kosovo. We have to work as well as we can in the health care field and in others to restore something approaching civilised standards and civilised behaviour, but it is not going to be easy.
Commissioner, I would like to thank you for your response to the Member' s first question and the supplementary question. However, I still have some contacts in Kosovo who have informed me that food packages which are distributed by ECHO, among others, are often of inferior quality. In some cases, there have been incidents of food containing insects and such like. Are you aware of this? Are you prepared to act upon it? This is my first additional question.
My second question pertains to the reconstruction of the hospital in Mitrovica. You are perhaps aware that this hospital is located in the Northern part of the city and that, given the tense situation, Albanian Kosovars do not have any access to this section at all. What does the Commission intend to do in order to ensure that Albanian Kosovars too can get to hospital?
On the first question, I am going myself to Kosovo at the beginning of next month for another visit and I will certainly look into the allegation made by the honourable Member about the ECHO food package. I have not heard that suggestion before, but it is an important point and I will certainly investigate it when I am there.
Secondly, I do understand exactly what the honourable Member is saying about Mitrovica. I was in Mitrovica a couple of months ago, I saw the situation there for myself. I had discussions with municipal leaders from both communities, including the leader of the Albanian side who had himself in the past been a doctor and was generally recognised for the medical work he had done during the hostilities and subsequently. So I know the very serious problems that exist in that hospital and I can assure the honourable Member that we will be doing all that we can to see that adequate health facilities are available for everybody in Kosovo, whatever ethnic group they come from. The particular difficulties in Mitrovica - for example, it is not just a question of Albanian patients having difficulty getting to hospital, Albanian staff have had difficulty working there - are particularly acute problems. We will try to address them, but it is not easy.
Question No 37 by (H-0029/00):
Subject: Turkish blockade of Armenia Given that the European Union is actively promoting social, economic and political relations with Armenia through the Partnership and Cooperation Agreement signed on 12 October 1999, what steps is the Commission taking to persuade the Turkish Government to lift the economic blockade of Armenia?
The Commission supports any effort aimed at the settlement of the disputes between Turkey and Armenia and regrets that there has not yet been any normalisation of relations between these two countries.
In the present political circumstances it is however unrealistic to imagine that the border between Armenia and Turkey, as well as the one between Armenia and Azerbaijan could be opened without settlement of the Nagorno-Karabakh conflict.
Mr President, the Commission will be holding negotiations in the future on the accession of Turkey to the European Union. Will it make it a condition that negotiations can only start if the blockade is lifted because, in the final analysis, we are all neighbours and we want to cultivate positive neighbourly relations inside the European Union?
My question therefore is this: will the Commission make this one of the conditions in order to improve future discussions?
The key issue is to support the efforts of the OSCE Minsk group to find a settlement to the Nagorno-Karabakh conflict and we stand ready to help in any way we can. We have also been substantial contributors of development assistance under the TACIS programme to Armenia. Let me relate my answer specifically to the question of Turkish accession to the European Union. The situation of Turkey's relations with its neighbours will, as the honourable Member asks, be closely examined in the framework of the pre-accession strategy. As stated in Agenda 2000 - and I quote: "Enlargement should not mean importing border conflicts". That statement could not be much clearer. But I repeat that the most important contribution we can make is to try to assist in the resolution of that conflict which has had such harmful economic and humanitarian results.
Question No 38 by (H-0040/00):
Subject: Implications for human rights of the construction of the Ilisu Dam in Turkey Given that Turkey has recently been granted applicant country status, what is the Commission's view of the implications for human rights of the construction of the Ilisu Dam, given the massive displacement of the Kurdish and the other people of the region that will result?
The Commission has no information regarding the impact of the construction of the Ilisu Dam on the population of the region. We will, however, consider raising the matter with the Turkish authorities, together with other issues concerning regional development policies in the framework of the new pre-accession strategy for Turkey.
I have a related point. It concerns the implications of the dam on access to fresh water in the region as a whole. As you know, the dam will limit the supply of fresh water to Syria and to Iraq in particular. Given the extreme volatility of this region and given the very real concerns of many commentators that we will see an increased incidence of conflict, of so-called "water wars", in the coming decades, what is the Commission's view about the potential destabilisation, both in Turkey and in the wider region, that will be caused by this dam? Can you say whether you will indeed raise this point as well?
We will certainly raise the point made by the honourable Member. We have heard anxieties expressed on that point and I will ensure it is taken up. There have also been considerable anxieties expressed about the potential danger to the archaeological heritage in the area. We will raise that, too, in the representations we make.
A number of other hydro-electric schemes planned over the last 30 years in Turkey have raised matters of concern, such as the effect on displaced farmers. On the whole those seem to have been dealt with relatively satisfactorily and I hope that the same can be true of this project which - just to make the point clear - is not a project in which the Commission is participating in any form.
We thank Mr Patten for having replied on behalf of the Commission.
Question No 39 by (H-0036/00):
Subject: Drafting of Charter of Fundamental Rights The general public welcomes the fact that a Charter of Fundamental Rights is to be drawn up. It is also to be hoped that it will meet the challenges of Europe in the 21st century.
What are the Commission's views on the substance of the Charter? What type of rights will the Charter set out (economic, social and cultural)? Which citizens will it cover (those of the European Union or the citizens of all European countries with a view to enlargement? Will it cover immigrants etc.?)
Will it set out established social rights in the European Union or will it set a broader agenda? What means will the Charter use to ensure that it clearly guarantees equality between the sexes? What are the Commission's views on incorporating the Charter into the Treaty on European Union?
Like the honourable Member, the Commission welcomes the decision taken by the Heads of State and Government to start the process of drawing up a European Charter of Fundamental Rights. In the conclusions of the Cologne European Council the Heads of State and Government even established the broad outlines of the Charter' s content. According to these conclusions, the Charter must contain three categories of rights. The first category is rights of freedom and equality and procedural rights, as guaranteed by the European Convention for the Protection of Human Rights and Fundamental Freedoms. The second is the rights reserved for citizens of the European Union. The third is economic and social rights, as contained in the European Social Charter and the Community Charter of the Fundamental Social Rights of Workers, insofar as they do not merely establish objectives for action by the Union.
The Commission considers that the Convention responsible for drawing up the Charter of Fundamental Rights must respect the mandate given by the Cologne European Council. Having said that, this does not mean that the Convention should be limited to a codifying role of simply compiling the existing rights from various sources. As I have said before in this House, the Commission is convinced that the Convention must be able, if necessary, to adapt and develop these rights in view of current circumstances, particularly technological and social changes. However, given the mandate and the final objective of the text to be submitted to the Heads of State and Government, this power must be exercised with caution and on a case-by-case basis.
The rights conferred by this Charter will have at least two types of beneficiary. Some rights will apply to anyone present in the EU territory while others will benefit only citizens of the European Union. It may also be envisaged that some economic and social rights could be guaranteed only for citizens of the European Union and third-country nationals meeting certain conditions. It is not possible at this initial stage of the process of drawing up the Charter to prejudge its content in more detail. However, I can confirm that the principle of equal opportunity and equal treatment between men and women will certainly be included among the rights guaranteed by the future European Charter of Fundamental Rights. This is because this principle already figures among the rights guaranteed by the EC Treaty and by secondary legislation and because it undoubtedly constitutes a common constitutional tradition in the Member States.
As I have also said before to this House, the Commission is favourable to inserting the Charter in the EU Treaty. However, we are fully aware that the final decision on this matter will fall to the Heads of State and Government. The difficult part, which will fall to the Convention, is therefore to draw up an ambitious and politically significant text which can be integrated as such into the Treaties. In its opinion on the holding of an Intergovernmental Conference to amend the Treaties, the Commission noted that the European Council must decide during the year 2000 on the inclusion of certain items on the IGC agenda, in particular the European Charter of Fundamental Rights.
Commissioner, it is quite significant that at the beginning of this new century people in Europe, men and women, are being called upon to redefine their rights and obligations. We hope that this important Cologne Council decision will become a reality. Globalisation on the one hand and enlargement on the other, make it urgently necessary to define those rights. Seattle is a real source of concern in that context and we hope that the European Council in Nice will not be a wasted meeting. But if we are to secure the public' s participation in this new planning, we would like to learn what plan the European bodies and specifically the Commission are proposing as the social and democratic model of Europe in the twenty-first century. I listened to your general guidelines and I would like to ask you what is the position of children, as entities in their own right, in the Commission' s plans for the new model of society in the twenty-first century.
Mr President, Mrs Kratsa-Tsagaropoulou, in my opinion, and as Mr Prodi said this morning, the drawing up of the Charter is an exercise with great political significance. This is because it shows that the Union places the fundamental rights of citizens at the top of the political concerns for the future of our common project.
In this context, the criteria by which these rights are to be chosen must be clearly indicated. The essential criterion is the rights of citizens with regard to the European institutions, as contained in the European project enshrined in the Treaties of the European Union.
I understand your concern about the rights of children. Many elements of our work, and particularly of my work as Commissioner for Justice and Home Affairs, involve protecting the rights of children. This is an area in which the principle of subsidiarity applies fully. Each Member State is principally responsible for defining its responsibilities towards children.
As for the EU' s responsibility, the rights of children must be recognised in the Charter according to the areas in which the Union can give added value to the promotion of the social and economic situation and even the citizenship, in its broadest sense, of children.
I hope we can meet the challenge which the honourable Member has posed for the Commission and the whole Convention.
Mr President, I have had the privilege of hearing the Commissioner a number of times on this issue and I very much agree with his approach. However, I should like to ask a slightly different question.
We have just heard Commissioner Barnier say that he is anxious to communicate better with the people and to aim the information policy of the Commission towards the major issues that the Community is dealing with this year. Would the Commissioner argue for some of the information budget of the Commission to be put towards informing and consulting the citizens on this issue of a Citizens Charter? It is very important that the people feel engaged in this process. I know that the Convention itself will do much in this area but it does not have the resources that the Commission has. Will the Commission look at using its information budget to ensure people are engaged in this debate?
It is the policy of the Commission to promote an open and wide debate on the Charter of Fundamental Rights, not only with non-governmental organisations but also with the citizens in a project as far-reaching as the Charter is. I can assure you that the Commission will do its best to promote the debate on the future Charter of Fundamental Rights.
We can achieve the best of both worlds by having a clear text, a text that can be easily read by the citizens, and at the same time a text that can be used as a legal instrument. There is no contradiction between the two. The challenge we have is to bring them together in the final version of the Charter. I am very glad to know that I can count on your support here.
Question No 40 by (H-0095/00):
Subject: Articles 6.1, 7.1 and 7.2 of the Treaty on European Union Article 6.1 of the Treaty states that the Union is based on principles of liberty, democracy, respect for human rights and fundamental freedoms. It is clear from statements over the past years that Jörg Haider and the Freedom Party do not respect human rights and fundamental freedoms with respect to third country nationals and minority groups living in Austria.
Therefore, will the Commission state when they intend to propose under Article 7.1 that there is 'the existence of a serious and persistent breach by a Member State of the principles mentioned in Article 6.1.' , and urge the Council acting by qualified majority to suspend certain rights deriving from the application of this Treaty to Austria including the voting rights of the representative of Austria in the Council?
Mr President, ladies and gentlemen, I would like to begin my answer by reminding you of the position adopted by the Commission with regard to the formation of the new Austrian Government. This was reiterated this morning in President Romano Prodi' s speech on that government which includes Ministers from Jörg Haider' s Freedom Party. I am referring ,of course, to the statement made by the Commission on 1 February 2000, the basic elements of which I would like to restate. The Commission confirmed then, as it does today, that it shares the concerns underlying the Portuguese Presidency' s statement of 1 February 2000. These concerns are legitimate and there are good reasons for them. There is no need for me to remind you of Jörg Haider' s political bias and of his many xenophobic and racist public statements, which are also anti-European. The fact that an openly extremist, racist and xenophobic party can reach power in a Member State of the European Union will inevitably be a source of concern to the other States that are taking part in the European project. The European Commission is certainly not indifferent to the matter either.
Secondly, the Commission reiterated and reiterates again its commitment to continue fulfilling its duty as guardian of the Treaties, specifically with regard to Articles 6 and 7 of the Treaty on European Union. One of the most important innovations provided by the Treaty of Amsterdam was to clarify the basic principles which represent the shared heritage of the Member States. Another innovation was the establishment of a mechanism which would monitor whether these principles are being fulfilled, and which would react if any of them were violated. The Commission thereby gave a practical demonstration of its commitment to one of the essential pillars: that of the rule of law. This principle means that the Commission must act within the limits laid down by the Treaties and it is in this context that the statement of 1 February was made. The Commission is not a State. It cannot and must not act as if it were one. In order to give a precise answer to your question, Mr Ford, I must remind you that in order for the mechanism established by Article 7.1 of the Treaty on European Union to be applied, there must be proof of the existence and I quote, of a "serious and persistent breach by a Member State of the principles mentioned in Article 6." I repeat, a "serious and persistent breach" is the condition necessary for the Commission to be able to propose to the Council that measures be adopted against a Member State. I think that it is obvious that conditions have not been met which would apply to the current situation in Austria. As a matter of fact I think that I am right in saying that we all hope that these conditions of a serious and persistent breach of human rights and of democracy are never fulfilled, either in Austria or in any other Member State. I would like to assure you of my personal commitment and of that of the Commission, as stated once again by President Prodi this morning, to doing everything to ensure that we do not have to apply the mechanism stated in Article 7. I would also like to assure you though that we will not hesitate to apply it should it prove necessary. The values at stake are too central, too fundamental for us to accept dithering or compromises.
Individuals and governments should be judged by what they do rather than by what they say. In Austria' s case, the statements are contradictory to say the least. On the one hand, any of us could pick up on a whole cluster of inflammatory remarks by the leader of the Freedom Party. On the other hand, the new Austrian Government' s programme reaffirms its commitment to defend democracy and human rights. We will soon have our first opportunity, and an excellent opportunity it will be, to see which one of these two faces of the Freedom Party is the real one. I am referring to the position the Austrian Government will adopt at the Council with regard to the Commission' s proposals for the establishment of an action programme to combat discrimination and for two directives. One applies to the principle of treating people equally, without differentiating on the grounds of race or ethnic origin. The other proposal will provide protection at work against discrimination on the grounds of ethnic or racial origin, religion, handicap or sexual persuasion. These are significant texts, adopted in accordance with Article 13 of the Treaty, which gave the Community jurisdiction to fight discrimination on the grounds of race, ethnic origin, sex etc.
Lastly, I would like to assure you, Mr Ford, that the Commission will remain vigilant and will not fail to act in accordance with its responsibilities, should it prove necessary.
I thank the Commissioner for his reply to my question. But is Commissioner Vitorino aware, not only of Mr Haider's and the Freedom Party's words, but also of their deeds? Mr Haider has actually been in government in the southern province of Carinthia where he has led a racist and xenophobic campaign against the Slovene-speaking minority in that region who are Austrian citizens, where he has attempted to abolish dual language education and where there has been clear discrimination against the Roma and immigrant communities.
Could the Commissioner answer two questions. Firstly he talked about verification. Can he tell us how that verification will take place and who will do it?
Secondly, does he not agree that were the current government, at a national level, to pursue the kind of policies that Mr Haider and the Freedom Party have pursued at regional level, then there clearly would be a breach of Article 6(1) of the Treaty with regard to fundamental freedom and human rights and it would be incumbent upon the Commission to take the necessary action? We are not talking about words here. We are talking about deeds by the Freedom Party and Mr Haider.
It is quite clear to me that it is the responsibility of the Commission to closely monitor the evolution of the situation in the Member States according to the procedures and standards that are enshrined in Article 6 and justify the use of Article 7 of the Treaty. Therefore I am fully confident that the Commission will be able to follow very closely the evolution of the situation in Austria, as in any other Member State. If any concrete case of persistent violation of human rights perpetrated by the government of one Member State occurs, we will be entirely capable to react and to act accordingly.
I also rely not only on the cooperation of the Members of the European Parliament, but also on the cooperation of non-governmental organisations, which have always made an important contribution to the anti-discrimination policy of the Commission.
Regarding the situation in Carinthia, we need to look at this in detail. The honourable Member raised the question. The protection of ethnic minorities and of minorities that speak a specific language is an element of the programme and of the two directives that the Commission has put before the Council.
We should not only focus this debate on the Austrian question. That question calls for reflection, for debate and, if necessary, for action. I sincerely hope that all Member States will take the opportunity of this action plan and these two directives that the Commission has presented to the Council to reiterate in clear and concrete terms their approval for the action plan and for the directives and their commitment to fight against discrimination, racism and xenophobia wherever it might occur.
Thank you very much, Mr Vitorino, for your valuable contribution to this Question Time.
Second part
Questions to Mrs Wallström
Question No 41 by (H-0021/00):
Subject: Surplus electrical and electronic equipment Each year the European Union has to deal with a growing volume of surplus electrical and electronic equipment (6 million tonnes' worth in 1998), mainly on account of the speed with which such equipment becomes obsolescent. The environmental problems stemming from the incineration and the dumping of such waste are mainly attributable to the presence of hazardous substances (lead, cadmium, mercury, hexavalent chrome, PVC and halogenated flame retarders). A preliminary draft directive intended to regulate the management of such waste has been through three successive versions, the most recent of which dates from July 1999.
Can the Commission account for the lengthy gestation of this draft, which should in theory have emerged in its final form in 1998? Is it true that the US Government is disputing most of the provisions of the current draft and is even threatening to appeal to the World Trade Organisation (for infringement of Article XI of the GATT and Article 2(2) of the Agreement on technical obstacles to trade) if it is adopted?
The Commission agrees with MEPs that the current method of dumping electrical and electronic waste is causing major environmental problems. Consequently, the Commission decided to prepare a proposal on the subject and, since 1997, has been involved in discussions with the parties concerned. The outcome of the discussions, as well as of the in-depth investigations which are being carried out in this area, are now being examined by the Commission. Some parts of the proposal have been criticised, among them the phasing out of some heavy metals and brominated flame retardants, as well as the application of the principle of making manufacturers responsible for the disposal of electrical and electronic waste.
The United States' delegation to the European Union is concerned about certain points in the last consultation paper, inter alia the phasing out of the materials already mentioned, as well as certain questions arising from the principle of manufacturers' responsibility for the disposal of electrical and electronic waste. The main argument put forward by the United States in this context is that the present provisions are, they say, incompatible with international trade law. The Commission is currently carefully reviewing the United States' arguments. I should just like to add that my intention is that the Commission should be able to present a proposal on the dumping of electrical and electronic waste before Easter.
My question specifically concerned the reaction of the US Government to the text of the preliminary draft. There have in fact been three preliminary draft texts with the last one, to my knowledge, dating from July 1999. Is this the text which you will be submitting, or an amendment to the original version? Version 3 is already much weaker than Version 2 following the comments of US industry as relayed by the US Government.
I note in particular that when you talk about the international law with which the text would not be compatible, you are referring in fact to the rules of the World Trade Organisation.
The arguments of the US Government concern the fact that a future ban on the presence of dangerous substances in electrical and electronic waste would be contrary to the WTO rules. This worries me because this means that, when adopting texts, we are going to be continually threatened by attack from the World Trade Organisation. This will fundamentally weaken European environmental legislation and particularly this proposal.
Thank you for the follow-up question. It is important for me to have a chance to answer it. It is clear that in a process such as this, where we are discussing the disposal of a considerable stream of both electrical and electronic waste in Europe, there is an on-going dialogue between the different parties concerned. The dialogue has been fruitful and has led to our preparing a proposal. Parts of it have been strengthened, but other parts may well contain too many compromises. We are still in the process of preparing a text, and the dialogue with the relevant parties will continue up until the last moment.
I do not think that the intervention of the United States should push us in a direction that would lead to our taking insufficient account of environmental considerations. I strongly oppose using the WTO and trade rules as a pretext for preventing the EU from introducing radical environmental standards. I start from the assumption that we should in fact introduce these. However, I do want to listen to all the points of view. For example, I recently met representatives of the electronics industry who put forward suggestions - including practical ones - for improving our own proposal. However, I totally reject any suggestion that I would allow the United States to determine the shape of our directive. In fact, I believe that we should be showing the way, an intention that will also characterise the final proposal.
Question No 42 by (H-0026/00):
Subject: Gender and environment Practically all the contributors involved in the Rio and Kyoto processes - individual organisations, civic action groups, governments, the World Bank, the UN and relief organisations - believed that women should take a greater part in decision-making on the environment. More women in decision-making positions on various environmental bodies would extend the predominantly male terms of reference beyond business alone to embrace social justice as well.
Is the Commission prepared to adopt an action plan to increase the active participation of women in decision-making in the environmental field?
In 1988, the Commission introduced an action plan to promote equal opportunities for women and men. Through the current programme, which covers the period 1997 to 2000, we are endeavouring to encourage a workplace culture in which the value of both men and women is integrated and where gender-specific needs are taken into consideration. One of the programme's aims is to develop and supervise methods, strategies and measures for promoting gender equality in the decision-making process and in positions of responsibility. Within the framework of the action plan, each individual directorate general is to prepare its own programme of measures. One of the goals of those programmes is to increase the number of women in managerial positions. The new Commission's own objective is to double the number of women managers before the end of its term of office. The same line is being pursued with particular vigour in the Directorate-General for the Environment, where nearly 60 per cent of directors and 20 per cent of unit heads are women.
Our policy is to encourage the recruitment of women to administrative posts in order to create a reserve of suitable candidates for future promotion to managerial positions. Currently, women hold 24.5 per cent of our A-grade posts, and we hope the number will increase steadily. Moreover, we are trying hard to attract qualified women to participate in our consultation groups. As regards our external partners, all we can do is set them a good example and encourage their efforts to democratise their decision-making processes.
With respect to the general principle of incorporating a perspective of equality, as you know, this principle is included in the Treaty of Amsterdam. Article 3 of the Treaty states that, in all the activities referred to in this Article, the Community shall aim to eliminate inequalities, and to promote equality, between women and men. The Commission gives its full support to the efforts being made in this area and is continuing its investigations into whether specific measures can be implemented in the environmental field. I should, of course, like to take this opportunity to say that I appreciate the role played by the European Parliament' s Committee on Women' s Rights and Equal Opportunities, particularly its chair.
I should just like to recall that, during the lengthy process of approving the present Commission, every Commissioner was questioned by the Women' s Committee on how they would tackle the issue of equality within their own particular field. We shall be monitoring each Commissioner carefully, so the other Commissioners have now been forewarned.
Thank you for your reply. I interpret it as saying that you agree that what is needed is an action plan to enable more women to take part in specific environmental fields. I should also like to point out that the Beijing Declaration emphasises the importance of having the institutional capacity to introduce a perspective of equality into all environmental programmes. Environmental agencies often do not have the required knowledge or procedures for incorporating such a perspective into their daily work. I naturally want to know whether the Commissioner is willing to incorporate the idea of equality into environmental policy and programmes. This is a crucial goal. In order for all policies to be similarly permeated by the concept of equality, it is especially important that people in key posts should have the basic knowledge required.
. (SV) My understanding of mainstreaming is, of course, that this should characterise everything we do. In the action plan prepared by my Directorate-General, issues of equality play a very important role. For example, I am prepared to give seminars on leadership or other subjects myself to encourage women to take on further tasks within the Commission. If we are to be able to motivate everybody, I believe it is extremely important for this message to be sent all the way from the top down or, if you prefer, from the bottom up.
My impression of environment-related work, broadly speaking, is that in many instances it is dominated by women. This state of affairs must be encouraged so that women have a chance to secure managerial posts or reach high-ranking positions in the environmental field. I should like to make it plain that our programme reflects that intention, but there is certainly room for improvement. I have some experience in drawing up plans and following them up. I hope that this will be of benefit.
Question No 43 by (H-0045/00):
Subject: The Boyne Estuary and the Drogheda Port Company The Boyne Estuary is designated a Special Protection Area (SPA) under the Wild Birds Directive and is under consideration for designation as a Special Area of Conservation under the Habitats Directive, as it is an area of international importance. However, the Department of the Marine, Louth County Council and Drogheda Corporation have allowed the development of a new port in the SPA and even the elimination of a mudflat at Stegrennan recently added to the SPA specifically at the Commission's insistence. What is more, a very large warehouse has been constructed, in respect of which it is proving difficult to secure access to the planning permission and other infrastructures are planned by the Drogheda Corporation. How can the Commission ensure that this sort of development financed through the Structural Funds does not conflict with the nature conservation needs of the area? Is the Commission ready to suspend funding completely, pending a review of the development plans of the area?
The Commission is aware of the construction of the harbour, but we know nothing about the warehouse or the rest of the infrastructure mentioned by the honourable Member. The harbour construction project is receiving support from the Structural Funds and chiefly involves dredging the river Boyne Estuary and depositing the mud on the mudflats at Stegrennan.
The Boyne Estuary is designated a special protection area under the Wild Birds Directive. That means that any development that takes place in or near the Boyne Estuary and that is likely to affect the special protection area must take account of the protection criteria for the area laid down in the Community' s Habitats Directive.
Since 1998, the Commission has received a number of complaints alleging that the harbour will damage the mudflats at Stegrennan, which are now designated a part of the special protection area, and that the relevant protection criteria have not been observed.
After investigating these complaints between 1998 and the beginning of 1999 - during which time the project did not receive support from the Structural Funds - the Commission became convinced, in the summer of 1999, that the relevant protection criteria had been observed during the building of the harbour. An in-depth environmental impact assessment had been carried out. The most serious harm caused by the project, the damage to the Stegrennan mudflats, was only to be temporary, and the developers were liable for completely restoring the mudflats.
At the Commission's suggestion, the mudflats at Stegrennan were formally included in the Boyne Estuary special protection area, from which they had previously been excluded. Furthermore, to compensate for the negative effects on the bird populations caused by the temporary disappearance of the mudflats, the intention was that other habitats in the estuary should be improved.
However, since last summer the measure just mentioned has been in dispute. Firstly, the Irish authorities withdrew their earlier commitment to carry out improvements. They then renewed their commitment after an Irish non-governmental organisation began a legal challenge in the Irish courts. However, the new commitment included some minor changes which, in turn, led to a further complaint. In view of the fact that the Irish authorities have undertaken to make compensatory improvements and that other issues have already been resolved, the Commission will not, for the present, propose that financial support from the Structural Funds should be suspended. However, it wishes to discuss the question of compensatory measures with respect to improved habitats with the Irish authorities, particularly in the light of the continuing legal challenge in the Irish courts.
- I do not quite understand what the Commissioner said. The mudflat at Stregrennan, which was made a special protection area at the request of the Commission, has been completely destroyed at this stage. It is clear that the activities that have taken place there are in clear breach of EU directives.
You say there will be no further funding. I would like to know whether you are going to stop completely the funding at this stage until there is a proper investigation. If not, why not? If you are, when exactly are you going to do it? Is it correct and proper that the department which owns the company is also the authority which issues the licence, and also the authority which basically takes the money from the EU and gives it to a company that it owns 100%? Is this right and proper? What is your opinion on that? Any EU funding for the project must be stopped because it is in clear breach of EU directives. Even the area designated by the Commissioners as a special protection area has been destroyed. Compensation afterwards is not going to make up for the damage that was done.
The first legal challenge followed the start of work on the port of development in early autumn 1999 without the compensatory habitat improvements being in place. As a result, the Irish authorities agreed to reinstate the cord grass removal but this time by direct mechanical means. The use of mechanical means led to a further legal challenge - that is what I referred to also in my first answer - based on the argument that mechanical removal would damage the underlying mudflats and would cause the ecologically-harmful spread of cord grass in the estuary. There is to date no conclusive outcome to this legal challenge.
The adoption of the necessary compensatory measures is a matter for the national authorities, and does not require prior Commission approval. The Commission' s role is to make sure that the standards required by the Birds Directive are fully met, and clearly there would be a problem with compensatory measures which were themselves damaging. In this case, the Commission proposes to seek further clarification from the Irish authorities on the up-to-date position on the compensatory measures and possible problems with the mechanical removal of cord grass. We are not at the moment ready to propose to stop the financing from the Structural Funds.
Mr President, sadly, the specific case raised by Mrs McKenna is not an isolated one. There are other examples of conservation in special scientific areas being damaged as a result of EU funding.
Will the Commission consider issuing instructions to all Member States saying that, if in future it discovers that European environmental directives have been breached or proper environmental assessment has not been carried out, it will not only stop future funding but will withdraw the funding already granted, in other words, reclaim the money from the Member States? It is only such action which will discourage this practice in the future.
. (SV) This is a very important question. As MEPs are well aware, in the course of last year a joint text was issued by our predecessors in the Commission, Ritt Bjerregaard and Monika Wulf-Mathies concerning the relationship between the Structural Funds, money from the Structural Funds and protection under the Habitats and Birds Directives. The message contained in the joint text is still valid. We cannot hand out money with one hand and, with the other, take countries to court, where they may well be fined. It is therefore important that there be a coordination strategy. The result may, of course, be some difficult questions of priorities. In my view, the most important consequence, however, is that countries should do some careful thinking and, above all, make sure they send in their lists of Natura 2000 sites. Then we will be in a position to carry out methodical monitoring and follow-up procedures. In that respect, Ireland falls short, like other Member States, but we hope that the pressure we are exerting will produce results.
I should just like to point out once again that the joint text still holds good.
The Rules of Procedure do not allow this. You will have to discuss this outside the Chamber.
Questions to Mr Barnier
-
Question No 44 by (H-0020/00):
Subject: Partnership arrangements and the third community support framework for Greece The recent Regulation (EC) 1260/1999 laying down general provisions on the Structural Funds places greater emphasis than the previous regulation on stronger partnership, involving the regional and local authorities and other public bodies, the economic and social partners and all other relevant bodies not only in the preparation but also in the funding, monitoring and assessment of the measures taken.
However, local authorities have repeatedly expressed the view that 'partnership' arrangements under the new CSF for Greece have remained unchanged and are singularly lacking in substance.
Has the Greek Government introduced any changes so as to extend the scope of partnership arrangements to the local authorities and other representative bodies? In what way have the local authorities be given a greater say in the preparation and administration of the third CSF and what steps will the Commission take to ensure greater participation by the 'partners' in all measures taken under the new CSF?
May I quickly add something to the answer given just now by Mrs Wallström to Mr Martin? This was a joint letter between our two predecessors and I consider, as the successor to Mrs Wulf-Mathies, that this letter is still valid. I will actively endeavour with Mrs Wallström to verify the compatibility of the projects financed by the Structural Funds with the EU environmental directives and policies. I am also saying this as a former environment minister.
Turning now to the question posed by Mr Alavanos, who I hope will pardon me for this brief diversion onto another subject, the Commission has been monitoring and will continue to monitor, during the preparation of the new programming period, the application of the partnership principle. The involvement of regional and local authorities in the Community' s action is, as you know, one of the essential elements of the new post-Berlin Structural Funds Regulation.
With regard to the specific application of this partnership principle within the next Community support framework for Greece, the Commission has noted that the public authorities were largely involved during the preparation of the Greek regional development plan for the 2000-2006 period. Mr Alavanos knows that I have been to Greece twice under the quite tragic circumstances of the earthquake disaster. During these visits, I held discussions with the Greek Government and raised this concern about the correct implementation of the partnership objective and requirement.
As for subsequent phases, in other words the preparation of national and regional programmes, it is not enough for this objective to be taken into account at national and theoretical level. It must also be specifically included in the programmes establishing the CSF at national, regional and local level. As for the monitoring and management of these programmes, I have not yet received the national provisions proposed by the Greek Government pursuant to Article 8 of the new Regulation. In the current negotiations on this third Community support framework, I have asked for the provisions on the partnership principle to be fully respected, with regard to both regional and local authorities and to non-governmental organisations and associations. Within the third CSF, this principle must specifically lead to the participation of all these partners in the monitoring committee.
This is all I can say.
I thank the Commissioner, and do not at all question his intentions and interventions, which adopted a positive line. However, things are really quite different. The operation of the Community Support Framework is ruled by a centralising hand and indeed at this time we are experiencing state, government and party delirium as regards the European Union' s funding.
I cannot show you the television programmes here but I can show you the Greek newspapers from a few weeks before the elections. In the Sunday papers all over Greece: the Ministry of Public Works concerning the structural fund: the Minister' s work; the Ministry of Agriculture: the Minister' s work - just a few weeks before the elections - the Ministry of Telecommunications: the work of the Minister for Telecommunications; the Ministry of Education: the work of the Minister for Education and a photograph of the Minister; the Ministry of Employment: the work of the Minister for Employment, a photograph of the Minister and a photograph of the State Secretary, and behind them all the symbols of the Community Support Framework. There are only a few weeks to go before the elections. This is both propaganda by the party and propaganda by the candidates, financed by the European Union, the CSF.
My question to the Commissioner is this: what is to be done? Will the Commission remain silent? Will it discuss the matter? Will it bring it up with the Greek Government or will we persist with the pathological situation we had with the previous Commission?
Mr Alavanos, I see that you have thrown to your left all the documents which you have just cited. Would you let me have these documents so that I can read them, after I have had them translated? I can then determine what they contain in terms of information and communication, which I can only welcome as the Commissioner for Regional Policy, and what is propaganda. Then if it is really necessary for me to do this, I will make comments or recommendations to the Greek Government. I would therefore be very pleased if you could pass me these documents or I will come and get them from you later on.
Having said that, I thought your question related more to the partnership issue. Further to your questions on the pre-electoral period, I can only repeat my intention that local and regional authorities should be involved together with non-governmental organisations. I can only quote what is contained in the general Structural Funds Regulation which specifies that the Commission will work with the governments of the Member States. It is therefore the Greek Government which is my primary partner. Subsequently, if I need to ensure that this partnership is disseminated and decentralised, then I will do this. I cannot do other than work with the Greek Government.
I think that my colleague Mr Alavanos will be giving all these particulars to the Commissioner so that he may be aware of them, because this really is propaganda and not just some way of promoting Community programmes. However, turning to the substance, I should like to ask the Commissioner to bear in mind the following: that for all national and regional programmes, Greece is regarded as a region which expresses itself - at the level of its partnership relations with the European Union - via its central administration, its central government. From that point of view, neither local governments and much less non-governmental organisations, for example the farming cooperatives which would be interested in further development of the farming sector, have any involvement in the formulation of proposals for the third Community Support Framework, nor have they had any involvement in the previous CSFs. What can the Commission do about that?
Mr Theonas, I can only repeat what I said to Mr Alavanos. I will monitor this situation very closely. If necessary, within and pursuant to the Structural Funds Regulation, I will make comments on the use made, not of Structural Funds which are not yet committed, but of the negotiations prior to the allocation of these Structural Funds. However, I am obliged to respect the national authority with which I must conduct these negotiations. Having said this, I will look at the situation objectively.
As for the rest, if you have any recommendations or suggestions on the involvement of a particular structure - I think you spoke of a cooperative structure - I am ready and willing, on the basis of suggestions from MEPs - you will be acting within your role and I within mine - to relay these suggestions, provided that they respect the spirit and letter of the Structural Funds Regulation.
Why would I not say that we have noticed in previous years, on the part of the Greek Government, some shortcomings in the application of the new Regulation and the previous regulation in terms of involving representatives of civil society? I am saying this objectively and when a problem or shortcoming is noted, this must be remedied. I will therefore monitor this in the implementation of the new Community support framework.
-
Question No 45 by (H-0041/00):
Subject: Structural Fund financing of research in the civil nuclear technology field Can the Commission confirm that in the last Structural Fund programming period, 1994-1999, no assistance was granted to research in the nuclear fusion or fission areas? Can it also undertake to rule out any measures providing financing for research of this type during the negotiations in progress with the Member States on the plans and programmes for the new 2000-2006 period?
What role will aid from the Structural Funds play, on the other hand, in the promotion of renewable energy? Can we expect that Structural Fund financing relating to energy policy will focus on the promotion of regional, renewable energy sources? Will the Structural Funds also finance the large-scale energy transmission networks?
On Mrs Isler Béguin' s first point I must remind her that the improvement of the scientific basis and technical capacities of the regions in order to increase their competitiveness was one of the Community' s priorities during the previous programming period.
The support allocated by the Structural Funds for technological cohesion, or research and technical developments, within the Community support frameworks for that period is estimated at approximately EUR 7.5 billion. This is about 6% of the whole Community contribution.
With regard to your specific concern, I can say that, as in the previous period, the Commission does not intend to directly finance through the Structural Funds research and technical development in the area of nuclear fusion or fission. However, it is still the responsibility of the Member States' management authorities to select the projects to be implemented within these CSFs.
Consequently, even though this is not a Community priority, a Member State can decide to finance research and development projects in the civil nuclear technology area, provided that these projects contribute to regional development. The Commission does not have to be systematically informed of these.
On your second point of renewable energy which, as you know, is of great interest to me, the Commission' s approach is given in the document on the Structural Funds and their coordination with the Cohesion Funds. These Funds specify that investments in the renewable energy sector must be encouraged where they favour the development of local resources, where they contribute to reducing dependency on energy imports and where they create jobs at local level.
I was able to verify this, for example, during a visit I made to the Azores in Portugal a few days ago with regard to a natural source of renewable energy. The Structural Funds contribution which has enabled greater penetration of the renewable energy market was also underlined in the campaign to promote renewable energy sources launched by the Transport and Energy Department.
Finally, on large-scale energy transmission networks, the guidelines also provide for financial participation from the Funds to develop these networks where this helps to reduce dependency on an external supplier or to combat the effects of isolation. This is particularly valid for the region of the Azores which I have just mentioned and also for all most remote regions. It is also valid for certain regions handicapped by their isolation due to mountains, for example.
Commissioner, thank you for your answer. However, I asked this question because we are rightly concerned that the report on the third framework programme for research contains a project entitled 'International Thermonuclear Experimental Reactor' . This project amounts to several billion ecus and areas eligible for Structural Funds, such as those listed in Objective 1, might welcome this type of installation. We would like to know whether the Commission would be likely to finance this type of project in terms of the installation of this research site rather than directly in the specific 'nuclear research' context.
You did not fully answer the last part of my question on large-scale energy transmission networks. Could you please give an answer on this issue?
You are concerned about whether the Structural Funds will be used to finance the installation of nuclear plants anywhere. Quite simply there is no question of this. I said that the selection of projects remains the responsibility of the Member States pursuant to the Structural Funds Regulation. As a result, the Commission services are not systematically informed of all projects selected. However, you are right to question me as this is your task, as mine is to answer you. As has happened in the past, the Member States are required to provide answers when the Commission questions them or asks for clarification. I will therefore step beyond the confidence usually shared between Member States and the Commission and I will find out exactly what is happening on this specific point. The Member State or States concerned will then be required to answer me and I will send you this answer as soon as possible.
I thought I had answered your question on large-scale energy transmission networks. The energy situation varies widely from region to region in the European Union. Assistance from the Structural Funds could be justified in certain cases and for certain regions, particularly in the case where the connection to basic energy networks is still underdeveloped. This is the only answer I can give you on the link between large-scale energy transmission networks and the Structural Funds.
-
Question No 46 by (H-0052/00):
Subject: Structural Funds and additionality In the light of the Commission's recent helpful response to my priority Written Question about Structural Funds and additionality, I wish to ask whether the Commission has any plans to seek amendment of the rules concerning additionality. In particular, would the Commission look favourably on a change in the rules to ensure that additionality operates not only at the level of Member States but also within Member States, with regard to budgetary provisions between central government and internally autonomous regions or countries?
Mr MacCormick, the Commission has no plans to amend the rules concerning additionality which were stipulated, for the 2000-2006 period, in Article 11 of the general Regulation on the Funds. As in the past, these rules state that the additionality principle applies to the relationship between the Structural Funds and all development expenditure of the Member State.
In this respect, it must be stressed that it is the expenditure financed by the Structural Funds which must be additional. The cofinancing provided by the Member State does not need to be additional to its existing expenditure. Provided that the Member State does not reduce all its own expenditure, the Structural Funds are added to the national expenditure and the principle of additionality is therefore respected.
As for the budgetary provisions within the Member States, between central government and internal autonomous regions or countries, these are determined according to exclusively national considerations and are therefore not affected by additionality within the meaning defined in the rules. Please excuse this very legal answer. However, after verification it is precisely in this legal manner and specifically according to the post-Berlin Structural Funds Regulation that we must define and read the additionality principle.
- I am grateful for a clear answer though naturally a little disappointed by its content. We are left with Article 11(1) which says that the appropriations of the funds may not replace public or other equivalent structural expenditure by the Member States. Very well: that is to be the unchanging rule. Does section 11(1) conceivably authorise the following practice. When an autonomous region's or country's funding from European structural funds increases, the state makes a concomitant reduction in central funding to that region, so that the total funding package available matches a formula set nationally without regard to the quantum of structural funds granted by the Union. Is that really authorised?
Unfortunately I do not have time to go into depth on this issue. If Mr MacCormick would be satisfied with my partial agreement with his reasoning, I will give him a full answer in writing by restating the legal bases of both Article 11 in general and Article 11(1) in particular. I am aware of the Member' s competence on these matters. I also know the particular problems in your constituency in Scotland where disputes and discussions are occurring on these subjects.
However, on a general level, I would say that in all cases it is the Structural Funds expenditure which must be additional. This is how, provided that the Member State does not reduce all its own expenditure, the Structural Funds can be added to the national expenditure and we can consider that the additionality principle is respected.
I will go further in the written answer which I have promised in order to set things out more objectively and precisely.
- Additionality is a major issue too in Wales, which I represent. Just last week it was one of the issues that brought about a vote of no-confidence and the resignation of the First Secretary of the National Assembly of Wales.
As recently as 1991 and 1992 the Commission won a battle with the UK over additionality, at that time linked to the RECHAR funding. This led to an agreement being signed whereby the UK Government agreed to introduce procedures to ensure that EU spending reached the areas for which is was intended and was actually additional. And yet we still have these problems in Wales and in Scotland.
Could the Commission look at this particular situation in relation to the agreement that was signed with the UK Government?
I take this to mean that the debate of which I was aware in Scotland is also occurring in Wales. I will verify this point and, if you wish, I will give you a written answer at the same time as the one I have promised to Mr MacCormick.
Question No 47 by (H-0088/00):
Subject: Amount which Andalusia will receive from the Structural Funds for the 2000-2006 period According to the Commission' s estimates and on the basis of the criteria established at the Berlin Summit (which include per capita GDP, the unemployment rate and the population census updated in accordance with the 1996 register of inhabitants), what amount is to be allocated to Andalusia from the Structural Funds for the 2000-2006 period?
Questions to Mr Bolkestein
Mr President, I will try to be brief in answering the Member' s question. The regional development plan submitted by the Spanish authorities on 29 October does not indicate how the Community funds will be allocated among the Spanish Objective 1 regions and therefore what your region of Andalusia will receive. As I did not fully understand the plan, I contacted the Minister for Economic and Financial Affairs, Mr Rato, in a letter of 14 December which I have here, to ask him for more information on the document submitted.
In the coming weeks, the Commission will start negotiations with the Spanish authorities with a view to drawing up the Community support framework for the new period of 2000-2006. During these meetings I can assure you that the Commission will obtain the clarifications required on the regional allocation. Therefore, if you wish, as soon as I have this information by sector and region, I will personally send you the information on Andalusia.
Mr Commissioner, the problem is that when Mr Aznar comes to the European Union to receive money for all the people of Andalusia, he counts all of them, but when he goes to the Andalusia Council to pay for services, he fails to notice 400 000 Andalusians, and this is very serious, because 400 000 children are the equivalent to the whole of Strasbourg or a city larger than Granada, full of children. This question is very important and I would like to know - since this is a kind of 'baby fraud' - whether the Commissioner will see to it that these funds are not taken away from the Andalusians, so that the funds which the European Union are going to pay to Andalusia, based on the census, will take into account these 400 000 children which Aznar does not count when it comes to providing them with schools and services.
Mrs Izquierdo Rojo, I would ask all of you - and do not take this as a warning - to deal with strictly Community matters. I know that these are very important issues in Spain and there are differing viewpoints. I would point out to the Commissioner that Mr Aznar is the President of the Spanish Government. You may answer the question.
Mrs Izquierdo Rojo, I hear that you have a strong voice. I hope it is loud enough to be heard in Madrid for I realise that what you have said was not strictly intended for me.
I have given you my answer. I am keen that the Structural Funds, particularly those in Objective 1, are allocated where needed. We have criteria which are applied and we know roughly what each of the regions of Europe should or could receive. I can only say that I must discuss these matters with the national authorities and government of each country. I am not avoiding the issue but I must abide by the general Regulation. It is the responsibility of these authorities and governments to allocate the funds as objectively and fairly as possible. I need to know about this allocation, however, and this is why I said that I could not answer today. As I did not have an answer, I wrote to the Minister for Economic and Financial Affairs on 14 December. I am about to lose patience at not having received an answer from him but I will send you this when I get it.
I regret that the Commissioner has once again become involved in an imaginative and, in this case, passionate intervention. I would like to remind all of you that Spain is about to hold elections, and in fact there are just 25 days left before the elections. It should be of comfort to the Commissioner that these elections will take place in 25 days time, since after that he will probably not have to deal with this type of question again. I do believe it is important to say that Andalusia is going to receive 50% more within the Community support framework and that Spain also holds the record for the use of the Structural Funds, which means that the distribution is based strictly on the implementing regulations and is decentralised by means of the regional development plans and different Community support frameworks.
Lastly I would like to ask the Commissioner a specific question: Do you consider it necessary to change the implementing regulations for the Structural Funds or do you consider the current distribution criteria to be acceptable?
This is a fascinating debate which I realise is not totally Community-related. Having said this, we must accept that elections are always taking place in the countries of the European Union. I am pleased that the Structural Funds are the subject of discussions in Greece and Spain. We were talking a short while ago in this House about debates involving our citizens, about public debates. The more we talk about Europe and what Europe is doing for daily life, even when we disagree, the better this will be, provided that we talk about this objectively.
I am not going to give an opinion on any amendment to the Structural Funds Regulation. This Regulation was adopted just last year in Berlin and I will be applying it for the next seven years. We will talk about this issue during the cohesion report which I regard as an important time for making an assessment with and before this House and for outlining future prospects. The time will come at the beginning of next year for any amendments to be highlighted. For the time being, please let me apply the Regulation which has not yet been applied as it was only approved in Berlin. This is all I can say today.
Thank you very much for your replies, Mr Barnier.
Questions Nos 48 to 50 will be replied to in writing.
Question No 51 by (H-0049/00):
Subject: New premises for the OHIM At present the Office for Harmonisation in the Internal Market (OHIM) is still operating from the same temporary premises, even though its new building was opened in June 1999.
In view of this unusual situation, will the Commission say why the OHIM has not yet moved to its new premises?
The honourable Member asked a question on this topic in November 1999 and I would like to refer him to the answer given at the time. Furthermore, I have asked the president of the Office for Harmonisation in the Internal Market, that is to say the Office in Alicante, to comment further on this new question and I can, as a result, inform the honourable Member as follows, on behalf of the Office:
The Office is not yet ready to move into the new building. Unfortunately, a number of deadlines have been exceeded. A number of technical provisions need to be made, such as the installation of a computer network, archives, a canteen and furniture. The OHIM is now in the process of arranging this and is expecting to move into the new premises by June.
During the previous question, we were discussing electoral issues. I believe that this issue is relevant to my question. Commissioner, you were not present at the extraordinarily named 'official opening' of the headquarters of the OHIM on 9 June, in the middle of an election campaign in Spain leading up to both the European elections and the local and regional elections.
If you had been there, I am sure you would have been ashamed. The President of the Commission and some secretaries were present. In the middle of an election campaign, a series of authorities, all of them run by the party in government, made clearly electioneering speeches which, furthermore, were broadcast live on television. It was bizarre to see the President of the Region of Valencia praising the work of the Spanish Government, as well as his own work, although it was irrelevant to that event.
The opening of a building which was not finished, in the middle of an election campaign, which eight months after the opening can still not be occupied, makes the Spanish Government look ridiculous. I am not worried that the Spanish Government should look foolish, because at the end of the day it was their responsibility, but it does worry me that the Commission should look foolish by endorsing, through its presence, this absurd event.
I would therefore like to ask you, Mr Commissioner: does it seem normal to you that an unfinished building should be opened during an election campaign? Does it seem normal to you that the Commission should attend such an absurd event organised by the Spanish Government?
It does not fall within my remit to make statements about internal political situations within one Member State or another. As such, I would prefer to withhold any comment on the situation which Mr Berenguer has just described. I have to confess that I fail to comprehend why a certain opening ceremony was held in Spain. What I can say is that I hope that this building will now be occupied as soon as possible. May I also add that I hope to be in Alicante myself at the end of May to speak at a conference. I hope that this building will then be occupied.
I would like to point out to the Commissioner that it is not an electoral question. As members of the Committee on Legal Affairs and the Internal Market, we have followed the creation of that institution and it is clear that it was established for electioneering reasons. A year later, it is still not functioning, which means that the Commission spent money on a false opening. We should ask ourselves to what extent this spending of funds was justified.
I would like to reiterate that the Commission is unconcerned with the underlying motivation of Member State actions. It is, however, interested in official statements and actions. We do not intend to go in the direction of what is termed in French un procès d'intention. We are concerned with public official actions and events, rather than any possible underlying motivation. This is why I find it also difficult to meet Mr Medina halfway and respond to his question. Once again, the Commission does not speculate why something is happening earlier or later than planned. It only appreciates that a building for this Office is opened and occupied as soon as possible.
Also, the Commission does not engage itself in finding out whether certain expenditure was real or virtual. As far as I am concerned, all expenditure is real. And any remaining skeletons, I intend to leave them in the cupboard.
As the author is not present, Question No 52 lapses.
As they deal with the same subject, Questions Nos 53 and 54 will be taken together.
Question No 53 by (H-0057/00):
Subject: Swedish derogation regarding the import of alcoholic beverages At present, Sweden has a derogation until 2004 allowing restrictions on alcoholic beverage imports. The Swedish Government and a large percentage of the Swedish people want the derogation to be extended on public health grounds.
What is the Commission's position on the Swedish derogation concerning these imports?
Question No 54 by (H-0117/00):
Subject: Alcohol monopoly and the internal market What action does the Commission intend to take in order to prevent the extension of the State alcohol monopoly apparently being planned by Sweden, and the associated import restrictions, and to ensure that the rules of the single market are applied?
I would like to answer these two questions as follows. When Sweden joined the European Union, it was allowed to retain quantitative restrictions on alcoholic beverages which travellers can bring into the country from other Member States. This derogation from the principle of the free movement of goods lapses on 30 June of this year. Sweden now wants to extend this measure by another five years, as this would be necessary to protect public health. My position on this is clear. Sweden has now had sufficient time - since its accession to the Union - to adapt its policies to a situation where such import restrictions do not exist. I cannot see a reason, therefore, why a further extension for this measure should be proposed. European citizens have the right to buy goods for their own use, including taxes, in any Member Sate and to take them to another Member Sate without having to subject these goods to controls and without possibly having to pay another set of taxes on them. That is a basic principle governing the internal market and derogations from this principle must be exceptions and must be limited in time.
We want to guarantee that Swedish citizens too can enjoy the benefits of the internal market, just like other citizens of the European Union. This certainly does not mean that I do not share the concern in Sweden surrounding the possible health problems which can be caused by alcohol abuse. A recent study, carried out by Professor Lindgren of the University of Lund, however, has shown that abolishing the restrictions would not lead to a higher alcohol consumption in Sweden.
I have already had a chance to discuss my position with Mr Ringholm, the Swedish Finance Minister on two occasions. I also discussed this matter with the Swedish parliamentary Finance committee last week. It is now up to the Swedish government to take the necessary measures.
Thank you for your reply. I should just like to apologise for the error in my question to the Commission. Instead of 2004, it should, of course, be 1 July 2000.
I have some sympathy with the Commission's standpoint that derogations should only be granted occasionally. Such a rule is only normal. Nevertheless, I should like to ask two questions: Are you thinking of embarking upon continued discussions with the Swedish Government about extending the derogations, for example for as long as Denmark and Finland have derogations?
My second question concerns the whole policy on alcohol. This may, of course, be seen as an issue concerning the internal market, but also as a public health matter for the whole EU. What are the respective roles of alcohol policy and public health considerations in the Commission's work? A Europe-wide policy on alcohol is not just an issue concerning the internal market. It also has important implications for public health. If we had considered these aspects in their overall context, then it might have been easier to carry on a dialogue with Sweden.
May I thank Mr Andersson for the supplement to his first question and may I answer that question as follows?
Firstly, Finland and Denmark are subject to exemptions to the basic rule of the free movement of goods until 2003. These countries are in the process of taking measures in preparation of free access of alcoholic products in the year 2003.
However, in the case of Sweden, the situation is different. In 1995, a five-year derogation period was decided upon, which is now lapsing. I have as yet not heard any arguments on the basis of which the Commission would need to extend this period.
Secondly, the Swedish Government is being consulted all the way. I can inform Mr Andersson that I will leave for Stockholm on Monday, 6 March, in order to talk to Minister Ringholm, to members of the Swedish parliament, and, if necessary, also to the Prime Minister or other ministers, in order to continue discussions on this matter. I am fully aware that emotions are running high in the political arena in Sweden regarding this issue.
Thirdly, I understand very well that the health aspect of this matter is naturally important. I would repeat at this juncture what Professor Lindgren of Lund University has stated, namely that whatever happens in terms of import restrictions, the consumption of alcohol will remain the same. The question is then, of course, where does the volume of alcohol originate from which is not imported by travellers? The answer is that this is smuggled into the country or made by the Swedes themselves, and as Mr Andersson knows, this is an extremely dangerous and unhealthy activity.
Well now, Mr Andersson seems to think that the health situation will improve if we restrict the import of alcohol. But in that case, not only Sweden, but all EU countries, should then be subject to a total ban on alcohol. We can cast our minds back to a similar situation in the United States. Mr Andersson will be familiar with what was termed then 'prohibition' . He will also be aware of the effects the ban had on Mafia activity within the United States, where, eventually, prohibition was withdrawn. All this means that we need to protect health, of course, but not by banning alcohol, because that does not work.
Mr President, the question at issue is the income from the Swedish alcohol monopoly and when the Swedish Government says that it must cover health costs, then this is proof of a distortion of competition because other countries must cover their health costs themselves, with no alcohol monopoly at their disposal. My question refers to whether you too know of studies which state that a moderate intake of good quality alcohol such as Franconian wine or Bavarian beer is good for you and would therefore also be good for the Swedish budget.
I gather that Mr Posselt has hinted at the fiscal aspects of this matter. I also happen to know that the high tax on alcohol products in Sweden goes back to the year 1638 and that since then, the sale of alcohol products has accounted for a significant portion of the state' s tax revenue. As is known, this has led to a state monopoly in Sweden which, in itself, is at odds with Union legislation.
As to the healing effect of alcohol - to which, I believe, Mr Posselt also made reference - I could not agree more with him: I think that a good bottle of wine can be extremely good for your health and is also socially extremely pleasant, and perhaps Mr Posselt, Mr Andersson and myself could meet in the bar of this Parliament one of these days to share an aquavit.
Mr President, I listened with interest to the Commissioner's reply about the need to apply the laws of the single market. I wonder whether he can say whether he considers his reply to be compatible with the failure by the Commission to take the French Government to the European Court of Justice on the application of France's Loi et Vin, which effectively prevents single market rules applying to the sale of alcohol products in France? Can we now expect the European Commission to take action against the French Republic before the European Court of Justice?
I should like to reply very briefly to the question raised by the honourable Member, since this matter is now under active consideration by the Commission. The Commission has to take a decision on whether the matter is closed or whether it should refer it to the European Court of Justice. My reply is perhaps not satisfactory right now, but I would like to assure the honourable Member that the Commission will take that decision within a matter of weeks. I ask for the Member's understanding for this small delay in the Commission's decision.
Commissioner, do you have any reason, on public health grounds, for a difference in the taxation rates on, for example, Scotch whisky or French Bordeaux wine or even my colleague's Bavarian beer? Can you envisage applying an alcohol - equivalent basis for taxation in Europe?
The matter of excise taxes, to which the honourable Member is referring, is the prerogative of the Member State concerned. The Commission has no instruments to enforce any particular decrease or increase in excise taxes on alcoholic products or on any other products.
Towards the end of this year the Commission will submit a report on the differences in excise taxes between Member States. It will no doubt engage in a discussion both with Parliament and the Council on this state of affairs, which indicates that there are quite a lot of differences in excise rates between Member States. For example - I believe the honourable Member referred to this - no excise taxes are applied on wine in France, whereas they are applied in the United Kingdom. That leads to a distortion of the internal market because wine is smuggled from France to the United Kingdom.
The question specifically refers to the relation between excise taxes and the alcohol content of the goods subject to excise tax. The Commission has no means of influence here.
In the case of Sweden, the instrument of excise taxes is indeed used to reduce the consumption of alcohol. Although this leads to a disparity in excise taxes between Sweden and other Member States of the Union - and that by itself increases cross-border smuggling of alcoholic products - it is a legitimate instrument to decrease the consumption of alcohol. There is ,of course, elasticity of demand, in this case a price elasticity of demand. I am not sure exactly what it is, but it is not zero, therefore it must have some effect.
My question would have been almost exactly the one raised by Mr Purvis, but I would like to press the point further.
Granted, as you say, that excise duties lie within the prerogative of Member States, nevertheless the use of that prerogative in a way which is unfairly discriminatory against producers in one part of the Community versus others might still conflict with the single market principle. For example, if we take what Mr Purvis and I would be thinking of, the malt whisky producing parts of the Highlands - a very peripheral part of Europe, very hard-pressed, a whole farming community as well as a distilling community dependent upon it - a general practice of taxing the alcohol in Scotch whisky, Dutch gin or Danish aquavit more than the alcohol in beer or the alcohol in wine, seems to me to be discriminatory and a discriminatory use of something which is admittedly within the prerogative of the Member States.
May I assure Mr MacCormick and other Members of this Parliament that the present situation where excise taxes differ between Member States is indeed something which is not conducive to the proper functioning of the internal market. We need not restrict ourselves to alcoholic products. If one looks at petrol, for example, one sees that excise taxes in Germany are different from those of Holland, and consequently Dutch motorists cross the border and fill up their tanks in Germany. That is indeed distortion of the internal market.
If I had my way, I would wave a magic wand and equalise excise taxes across Europe. As a result, smuggling would no longer take place except if products were intrinsically more expensive in one Member State than another. But I do not have a magic wand and I do not have my way. This is an area of unanimity, as Mr MacCormick knows, and unless all Member States agree on the equalisation of excise taxes, it will not happen.
Once again, towards the end of this year, the Commission will forward a report on the state of affairs on excise taxes, and I am obviously available for any discussion with Parliament on that report.
Thank you very much, Commissioner. Today we will take note of what you say and have a glass or two of Alsace wine, although we do not know how much tax is put on it, but I suppose it is a lot.
Since the time allotted to Questions to the Commission has elapsed, Questions 55 to 114 will be replied to in writing.
That concludes Questions to the Commission.
(The sitting was suspended at 7.30 p.m. and resumed at 9.00 p.m.)
Community policy in the field of water (continuation)
The next item is the continuation of the debate on the recommendation for second reading of the Community action in the field of water policy.
Mr President, the situation regarding fresh water in Europe is not as serious as in other parts of the world but, in general terms, it is a fact that the demand for water has continued to grow and its quality has continued to decrease.
To this we must add the water pollution problems which afflict the potential new Member States in the East. In fact, a reservoir containing cyanide has just burst its banks in Romania, threatening aquifers which supply the population of Yugoslavia. I understand that Mrs Wallström, whose presence here tonight I appreciate, is going to visit the area.
I believe that no country, no government and, of course, no member of this Parliament can fail to recognise the need for this directive in order to end the current fragmentation of water policy and facilitate the implementation of a programme of specific measures for each river basin. The development of this directive has been difficult and complex, involving diverse interests and divided opinions.
I have no doubt that the rapporteur for this legislature, Mrs Lienemann, has made great efforts and shown great dedication in reconciling positions, and has succeeded to a large extent. However, it is almost impossible to understand and correctly assess all the different situations and expectations.
I come from a country whose southern half is on the Mediterranean and the availability of water historically depends on the whims of an unpredictable climate and a difficult terrain. The Mediterranean region has had to fight for its development by trying to overcome this adversity, century after century, year after year, day after day, and is still doing so today. Therefore, it seems essential to us that the directive complies, in practice, with the obligation laid down in article 164 of the Treaty on the need for Community legislation to take account of the diversity of its regions. In accordance with this principle, the Spanish delegation of the European People' s Party will oppose Amendments Nos 4 (Recital 21), 13 and 49 (Article 11(d)), since they imply a serious limitation in an area of management exclusive to the Member States, that is, the regulation of water resources.
It would be very difficult for the Community to determine the conditions for the regulation of water in the different regions, given the different internal balances which are always in play and which require profound knowledge of the different areas and the relevant interests.
We also reject the amendments which aim to incorporate the integral cost of water for 2010. We must clearly set water prices which promote its efficient use but which, at the same time, safeguard the competitivity of the producing industries in the less-favoured regions and do not hinder their legitimate development.
I would lastly like to refer to the amendments on dangerous substances which establish that we must achieve a zero, or close to zero, degree of pollution. In no field of human activity have we ever discovered a zero degree of pollution.
We will be doing a general disservice to the objectives of this important directive if we are not able to provide it with the necessary flexibility and adaptability to guarantee compliance with its provisions. I hope that, once again, this House will vote with a sense of reality and respect for the principle of subsidiarity, seeking a suitable balance between the environmental objectives and economic and social considerations, the three essential elements in achieving the sustainable development which we all wish to see so much.
Mr President, Commissioner, this is a very important directive. Its aim is to improve the quality of water and the reliability of the water supply and sewage systems. The public must have a right to clean water. It is important not only for the environment but also for public health. I am not speaking so much for myself, as I happen to be one of those few lucky people in Europe who can drink water directly from their own lake at home.
We must make sure that we get started quickly with the programme to improve water quality. Action must get under way immediately. We cannot afford to waste time. It is important that the timetable is an ambitious one. In my opinion, the timetable is not too ambitious if we believe that by 2020 we will no longer allow impurities in water and we aim at zero level quantities of impurities and toxic matter by then. It is a question of doing what is technically possible; obviously it is not possible to do anymore, but we must be sufficiently ambitious.
I would like to comment on one issue, which was spoken about earlier. I believe the Committee on the Environment, Public Health and Consumer Policy has restricted too tightly the debate on the transfer of water. This is not merely a problem for Spain; it is one for the Nordic countries, and I sincerely hope that we can rely on national solutions in these matters, when they are better for the environment and the economy than what is proposed in the directive.
Mr President, Madam Commissioner, congratulations, Mrs Lienemann on an excellent piece of work. Water and air surround us everywhere. We share them with everyone on this earth. Water is a prerequisite for human life. And there are more and more of us in the world.
Mrs Schleicher intimated earlier today that clean water was an unrealistic goal. Nothing could be further from the truth! It is unrealistic to go on causing the quality of our water to deteriorate and so, too, the conditions for life. It is especially unrealistic in regard to agriculture which is most dependent upon a clean natural environment and unpolluted resources. I would therefore appeal to Members of Parliament to appreciate that tough demands for a clean environment are a sign of long-term realism of the highest order.
Mr President, we - myself included - support the report by Mrs Lienemann, the targets it sets and the directive under discussion. However, we should look a little more closely at some points. For example, a major problem in my country is the diversion of rivers and the consumption of water from lakes, which people try to justify by pseudo-developmental arguments, and which, of course, are a great risk to ground waters, water tables and surface waters. I therefore think that regardless of whether we finally conclude who should decide whether such diversions take place, the specifications common to us all must be very stringent. But the key issue is, in my opinion, planning how to restore water tables, the natural flow of rivers and the natural content of lakes, which must be carried out within the ten year period we have in mind. I think such projects ought to be eligible for funding, because, at the end of the day, that restoration may well prove to be a first-rate development policy.
Mr President, here we have what is basically a good measure. It sets out achievable standards based on subsidiarity principles and the water basin management. Its aim of good-quality water for drinking, for wildlife, the environment and economic purposes is right. The prevention of pollution and water deterioration has to be right as well as the ability to manage water in times of drought and flood.
We have three outstanding problems. The first is the transfer of water between basin areas. That is a matter which affects my colleagues from Spain, Ireland and the United Kingdom. Amendments Nos 4. 49 and 87 would not be acceptable because they would restrict the ability of a country to move water from where it is in supply to where it is needed, be that arid areas or urban areas. Secondly, we have to have realistic targets, but targets nevertheless. Looking at Amendment No 7, for example, which calls for the complete elimination of naturally occurring substances, you can see that some of the targets set are unrealistic. Also, some of the targets which are set at close to zero - in English, that is quite a meaningless term. We need to look very carefully at those. The concept of continuing reduction as in Amendment No 58 is much better.
Thirdly, I raise the problem faced by Scotch whisky. Scotch whisky - especially malt whisky, which is the best - requires water extraction which is used in some quantity and then returned to the water stream. Some of it ends up in the bottle and is drunk. We must make sure that Amendments Nos 49 and 87 leave the deletion exemption so that whisky can continue to be drunk in "high quality", which means it must use good, Scottish peat water. That is my third request - that we look carefully at these measures before passing this measure as a whole.
Mr President, Commissioner, the framework directive which we are considering today at second reading is a kind of constitutional charter for water which will apply across the European Union. This directive represents both a point of arrival and a point of departure. It is a point of arrival because it was developed from a range of directives which were fragmentary and diffuse, and applies a unified logic and systematic consistency to water legislation. It is also a point of departure because a new framework of reference has been created, into which future European legislation on water will converge and flow.
The framework directive seeks to be, and rightly so, both ambitious and realistic, both strong-minded and carefully thought out, and it has, to a large extent, succeeded. Thanks to Mrs Lienemann' s excellent work, the amendments proposed by the Commission will go some way towards strengthening the directive' s text and making it more rigorous. Making it more rigorous does not mean making it more rigid, by ignoring the stark differences in climate and geography across Europe. The rapporteur' s proposal is one which, on the whole, I would wish to support but I would like to express some praise for it and then two concerns. I would first of all like to praise it because the directive' s demand for the integrated management of water basins is undeniably a step forward. This also applies to the demand that water only be transferred between basins when this is shown to be absolutely necessary. This is a principle that will prove beneficial and instructive for the Iberian Peninsula for example.
My first concern is about the timetable laid down in the directive: it may prove to be a straitjacket although I think that it also represents a powerful challenge. My second concern is easy to guess: it turns on the difficulties in establishing water charges and in setting prices, particularly when taking environmental costs into account. This is something that causes anxiety, particularly among farmers. Paying a fair price for water may also result in injustices.
This framework directive banks on a considerable gamble: that in 2020 European waters will have returned to their natural state, free of pollution and dangerous substances. Is this a Utopian ideal? Is this a return to pre-industrial society? I think not. I give this framework directive my vote of confidence and of optimism. The recent catastrophe on the Danube has illustrated, as in a nightmare, that a long-term policy and strategy for the ecological protection of our water, however much it may cost, is not a luxury of the rich but a necessity for civilisation.
Mr President, first of all, we want to denounce the fathomless hypocrisy of those who claim to be concerned about the environment and water, but whose criminal activities such as the attacks against Yugoslavia, aside from leaving thousands dead and wounded, have also brought about huge ecological disasters for water resources too, making them not only unusable but even extremely hazardous.
Turning to the report, we believe that implementing the principle that the cost of water services should be recoverable must never result in additional taxation of the economically weakest strata, or even in the annihilation of small and medium-scale farmers because of the prohibitive cost of water for irrigation. We also wish to point out that especially in areas with acute drought problems such as my own country, and especially on the islands, funding must be provided for infrastructure for the saving of water, by increasing not its cost but its quantity. This should mainly be carried out by collecting the rainwater that now goes to waste, running off into the sea and eroding the soil, with all the problems that creates. In that spirit, we support Amendment No 107 by Mr Marset Campos. River waters must also be used more effectively so as to preserve life in areas that suffer chronic drought.
Finally, as regards the Council' s allegation, which the Commission echoes, that there is no need for many specific references and explanations because they are covered by the examples given in the directive or contained elsewhere therein, this is chicanery. Its purpose is to preserve a semi-transparent field of action, which during the directive' s first implementation period will allow critical choices to be finalised to the benefit of big business.
Mr President, first and foremost, I want to say that protection of the aquatic environment, both surface water and groundwater, is probably one of our most important duties of all. That is not only because it is about guaranteeing sufficient water resources but also because it is, to a large degree, about safeguarding water resources against pollution so that we can also have clean drinking water in the future. We are all entitled to clean drinking water. I should like to express my great appreciation of Mrs Lienemann' s work on this matter. It has been a huge task, and I should like to express my support for all of Mrs Lienemann' s amendments. These are all improvements to the common position. Moreover, I shall only highlight the most important ones.
First and foremost, I think it is important that we should establish some clear objectives concerning the condition we should have achieved for our water within a period of no more than 10 years. I also think it is important that we should put pressure on the Member States to devise the necessary action programmes more quickly than is proposed in the common position. And, finally, I want to say that I think that the tighter arrangements which are being introduced in regard to payment schemes and pricing are quite proper if we, as consumers, are to be given an incentive to use water resources efficiently and, at the same time, obtain arrangements which can promote the achievement of those environmental goals about which, I believe, there is broad agreement. In this regard, too, I think that the 2010 deadline is appropriate. Finally, I want to say that I attach great importance to making a start on phasing out discharges, emissions and leaks of hazardous materials and to the fact that we can do this gradually but, at the same time, be set a target, namely the year 2020 by which time we should hopefully have reduced such emissions to zero. If this cannot be adopted as the objective, then I am naturally prepared to support the proposal to the effect that we should have achieved levels very close to zero by the year 2020. I think that Mrs Lienemann' s proposal is a good basis for further negotiations with the Council.
Mr President, I would like to thank the rapporteur for some excellent work in drafting this important directive. The second reading of the framework directive on the issue of water is most timely; the shocking news of the environmental catastrophe in Romania must feature in today' s discussions and also more generally when we ponder the environmental dimension of Union enlargement. First of all we have to find and call to account those who are guilty of the act. The cyanide and heavy metals in the rivers are gruesome examples of how environmental negligence may ruin the waterways for decades to come. The event proves that in some countries applying for EU membership the environmental norms and environmental thinking are still light years behind the EU. The Union ought to reassess how aid for environmental projects can be allocated in a better way in support of a sustainable policy on water.
With regard to the proposal for the directive it is worrying that the amendments tabled by the Committee on the Environment, Public Health and Consumer Policy do not take sufficient account of the importance of unpolluted surface waters to increase the occurrence of clean, natural groundwater. In Finland surface waters are very clean. The production of so-called artificial groundwater is an ecological means of filtering a clean supply of fresh surface water through to the groundwater reserves. The process does not require a chemical sewage plant. The directive must not be allowed to endanger this work.
Deviating from the Council' s common position, the Committee on the Environment, Public Health and Consumer Policy is also attempting to restrict further the facilities for the transfer of water. This would cause problems for those countries where reserves of water are unevenly distributed. The ecologically sustainable transfer of water must not be restricted by Union acts. The work should, of course, be regulated and subject to license in the future too, but the same rules cannot apply to, for example, Finland and Greece, which suffers from drought.
Mr President, Commissioner, water is a precious natural asset, a vital necessity, and it is our duty to protect it. I think it essential to have a framework directive on water policy in the European Union, which will be the basic legal instrument for improving the quality and proper management of water resources, and I congratulate the rapporteur on her attempt to address this thorny issue and take due account of all the points of view. I must say, however, that, there are discrepancies between the countries in the north and south concerning water, and that is why the matter cannot be dealt with in the same way. There are parts of Europe with an inherent shortage of water, and that should be taken into account by this directive. In recent years, climate change has compelled Mediterranean countries to face serious problems of flooding or lack of rain.
We agree with the common position but we also accept several of the amendments tabled, whose aim is to improve it. However, we cannot accept amendments such as those that refer to the issue of costing water, granted that in my country a high proportion of the users are farmers. In addition, amendments which ban the transfer of water from one hydrological basin to another would condemn many areas in my country to water shortage. The issue of eliminating hazardous substances ought, I think, to be made more realistic so that we can achieve it. As for the time scale demanded for the directive' s implementation, it must be borne in mind that there are countries where creating the infrastructure for this directive' s implementation will take time and considerable resources. In spite of these remarks however, I believe our common objective of sustainable use of water resources can be maintained.
Mr President, Commissioner, the measures contained in this directive range from drafting water management plans, comprehensive information and hearing rights, and close cooperation between the Member States, to combating water pollution caused by individual pollutants.
And considering how long this Chamber has been trying to introduce a framework directive of this kind, I am pleased to be present here today, and I would like to congratulate Mrs Lienemann on being in the happy position of presenting this report to us.
However, it is also extremely important to me to point something out that many people actually take for granted. I would still like to highlight this point though: this directive does not constitute any kind of legal basis for diverting water from a Member State' s territory against its will. And by way of reaffirming this once again, I have introduced an amendment - gratifyingly with the support of a large number of Members - and I would be very pleased if Parliament would endorse my proposed amendment tomorrow. It is all about making it clear that water - and this is not the first time this has been mentioned today - is no ordinary commodity but a resource which belongs to the individual EU Member States and which must be protected and treated with the respect due to it.
I am aware, and the previous speaker highlighted this, that there are States in the European Union that have problems with water. I believe that every one of us, in every country, could improve the way in which we manage our water and could make use of it in a cleaner way. This applies to every country. But only when each country has done its utmost to conserve its water resources, when literally everything has been done that could have been done in our own countries, only then, in my view, should it be necessary to start thinking in terms of harmonising water usage.
Mr President, Commissioner, we should be pleased that this directive has already reached second reading. However, I must say that I am not over-pleased because I believe that this directive is not of great quality, it is going to be very difficult to implement and has many shortcomings.
Firstly, I believe that this directive is excessively tough, simplistic and reductionist. In many cases other existing directives on water have not been complied with and governments and the Commission have often not imposed discipline as they should have done, although I know that this is not pleasant. It is not a question of having much tougher regulations, because in many cases the problems concern management. It is not a question of exercising the relevant competences and not referring the big problems of the water systems to the legislative, the complications of which we are all well aware of. This is a reductionist directive. We cannot lump countries with navigable rivers together with countries which lack water, where great cracks open up in the ground through a lack of water and which see temperatures of 55ºC or 60ºC in the sun.
I say this because the ball does not need to be in our court. This issue is in the hands of the governments and the Commission. In the same way, this damage and these tragedies which are happening, as in Romania, are not the problem of the legislative, but of the executive and of the governments.
Furthermore, it is not a fair directive because it ignores the large uninhabited areas, climatic diversity, desert areas and arid areas. That is how the common position has been worded.
The same can be said with regard to transfers. Transfers are an example of the distribution of wealth, of solidarity between peoples and territories, because unfortunately the Earth is not perfect and some areas have more and some have less.
Lastly, I am highly critical of the fact that the directive is not accompanied by a study of its impact. It is very easy for us to demand that others assess its impact but, on environmental questions, we should demand it of ourselves and consider how many people, how many farmers, could be ruined by having to pay the costs. Some kind of study has been done which has not even been read, and I believe we should carry out impact studies by way of good political practice, rather than just laying down doctrine.
Mr President, through the consolidation of existing directives this framework directive establishes the basic principle of a sustainable water policy in the European Union. It is a framework for the protection and management of our water - surface, ground, transitional and coastal - through the establishment of river basin districts at national and, in our case in Ireland, cross-border level.
Ireland is very supportive of the common position and many of the European Parliament amendments. A 25-year roll-out for legislation, for example, is hardly acceptable. We have no difficulty with the "polluter pays" principle in relation to the recovery of costs on water usage at industrial, commercial and agricultural level. However, I feel very strongly that as water is life and access to clean drinking water is a basic human right, this directive must allow for a basic domestic water provision free of charge, a quota per household for drinking, cooking and sanitation.
We must of course pay for wastage and luxury use at domestic level and the recovery of costs can be balanced accordingly. The introduction of water meters is viewed with great suspicion in Ireland where we have had no domestic water charges and hence no meters since 1977. Meters could be viewed as a very important tool in water management by the new river basin districts, to help the elimination of water wastage and for the proper planning of future requirements.
The whole purpose of this directive is to promote sustainable use of water in the EU. Water is a scarce and precious natural resource. Ideally, I would like Amendment No 45 to fall tomorrow so that the common position on Article 9 would hold on water charges. That would allow for subsidiarity on a cost policy for water charges, with each Member States drawing up its own scheme, so long as the principles of this directive on incentives for sustainable and efficient use of water are fully protected.
If Amendment No 45 does not fall, I will have to move an oral amendment tomorrow to ensure that Member States may grant exemptions to the provisions of this article in order to allow a basic level of water use for domestic purposes before contributions to the recovery of cost of water services.
All legislation must be enforceable and be based on the general principle of political acceptance. I believe that access to clean drinking water without charge is a basic human right in the developed as well as the developing world.
Mr President, Commissioner, at this point in the debate I am going to insist on certain aspects which, from an agronomic point of view, and since I come from a southern country, I consider to be absolutely essential to this directive. These include, for example, costs and transfers.
With regard to costs, I would like clarification of what costs we are talking about. Are we talking about the distribution and sourcing of water? Are we talking about the quality of the distribution networks? Are we talking about the nature of the works required to provide water services? Or are we talking about large-scale hydraulic works and reservoirs? All these costs added together would be horrendous and would have repercussions for the agricultural sector.
Transfers are defined as the transfer of surface water between different territorial areas. Is the Commissioner aware that our country has one of the oldest systems of transfers in Europe? They already existed in ancient times: they had them in Roman times, although on a smaller scale. One of the most significant transfers - the Tajo-Segura transfer - which has been in use for many years, almost 30 years, has an allowance of 658 hm3 per year. The largest volume transferred in one year has been 453 and the average volume over twenty years has been over 200. We cannot be accused of bad management.
Is the Commissioner aware that, of this 263 hm3, we used 25 for irrigation on the left bank of the Levante, 30 for water supplies in the area of the Júcar, 7 for supplies in the southern area of the Júcar and the rest in the Segura, equally divided between supplies and irrigation? We are not doing a bad job of management. We cannot be prohibited from carrying out transfers when our economy and the development of our regions depend on it.
I will not tackle the issue of quality and the best available technologies, because I believe that we will return to a discussion of this directive. Take good note: in this diverse Europe, which we are building in a spirit of mutual cooperation, we have to find diverse solutions, not single solutions. I therefore appeal to the common sense of the Commission, the Council and this House so that, when voting, they do not impose uniformity on the different countries of Europe in areas where subsidiarity is required.
Commissioner, Andalusia is not Lapland.
. (SV) Mr President, ladies and gentlemen, I want, of course, to begin by thanking the Committee on the Environment, Public Health and Consumer Policy and, above all, the rapporteur, Mrs Lienemann for the ambitious and constructive work she has put into the present framework water directive. Water is one of our most important natural resources, as many speakers have already said. An ambitious and well-balanced European policy in the field of water is an important component of guaranteed sustainable development for Europe. Water is also one of the issues to which I shall be devoting particular attention during my term of office.
I am pleased about the spirit of agreement which permeates the amendments that have been submitted to Parliament. Many of them are based upon the very constructive, informal discussions which have taken place between Parliament and the Council in connection with the first reading.
Most of Parliament' s proposed amendments help improve the text and make it more ambitious. The Commission can approve 72 of the 108 amendments, either in their entirety, partially or in principle. Many of the amendments which Parliament has submitted show that reconciliation will be necessary. With a view to these forthcoming negotiations, I would therefore urge Parliament to vote in favour of an ambitious position.
Firstly, I should like to mention some of my most important arguments. We now have the opportunity to put into practice those measures to which we agreed under the OSPAR Convention. Rather than make these objectives legally binding, we must consider their political nature. This is also reflected in many of Parliament' s amendments.
Where water charges are concerned, the present directive will constitute Europe' s water policy for the next three decades. It is our duty to ensure from the very start that the present directive provides the right incentives and the proper driving force for a pricing system and an efficient structure of charges which will improve our environment in a cost-effective way. It sounds good, saying that access to water should be a human right and ought to be free of charge. But water is not free of charge, any more than houses or food are free of charge. It is only by means of efficient instruments of control that we can arrive at a situation in which water is better managed and more carefully husbanded as a resource.
I also want to add that, when it comes to groundwater and to water which has been heavily modified by human activities, I support a tighter timetable and a clarification of goals and of criteria for allowing exceptions to the rules. I also support expressly mentioning radioactive substances.
In the course of the debate, many speakers have pointed out how important it is to consult the general public and keep them informed. I just want to emphasise this further. It is absolutely crucial that we involve the general public by keeping them well informed and by proceeding to consult them. This is also expressed in Recital 14.
Allow me also to say to Mr Bowe that, in common with my Scottish colleague, he need have no pangs of conscience about continuing to enjoy a glass of Scotch whisky now and again. We have not considered it necessary for the Commission to regulate the very limited abstraction of water for whisky production.
Allow me now to comment on some of the areas in a little more detail. Limiting discharges of hazardous substances into our waters must be one of the most important objectives. I am glad to see that Parliament' s amendments have focused upon this.
The Commission fully supports the proposal to introduce the commitments under the OSPAR Convention into the text. We must, however, keep to their precise scope and content. As I said, their purpose and the timetable for implementing them are political in character. It would not be in keeping with this to introduce a legally binding timetable. It must nonetheless be guaranteed that the Member States and the Community are compelled to take measures to achieve the relevant goals and comply with the timetables. I therefore welcome Amendments Nos 6, 10, 14, 24, 58, 60 and 88 .
The Commission cannot, on the other hand, approve Amendment No 19, in which hazardous substances are defined differently than in OSPAR. The Commission' s proposal introduces a clear procedure for selecting substances, and so no definition is needed. Even if I too agree with the contents of Amendments Nos 79 and 106, these go beyond the commitments under OSPAR, and I cannot therefore approve these Amendments.
The Commission can also, in principle, approve Amendment No 60, according to which a timetable is required for implementing the Commission' s proposal to limit discharges of prioritised substances.
Amendment No 59 introduces requirements to the effect that the list of prioritised substances should continually be reviewed. This would involve legal uncertainty as to the status of the list and cannot, therefore, be approved. The desire expressed in Amendments Nos 60 and 93 for a list of goals and a list of substances for which no adequate data is available cannot be approved. Lists of this kind would not have clear legal status and do not fit in with the procedures for adopting the list of prioritised substances. I would point out in this regard that the OSPAR Convention does not in any way alter existing Community legislation concerning nitrates from the agricultural sector. The Nitrates Directive will not therefore be influenced by the present framework directive.
I appreciate the fact that Parliament has proved to be flexible over the very sensitive and difficult question of imposing charges for water services. I can wholeheartedly support the demand that the price of water should be set at a level which creates incentives to use water resources in a sustainable way. I also support the demand for a suitable contribution from each sector to cover own costs. I can therefore partly, and in principle, approve Amendments Nos 43-46, together with Amendment No 85.
I believe that we need legally binding requirements stating that the financial costs of water services are to be covered by each economic sector. This would constitute a clear goal against which progress could be measured. I therefore support the overall thrust of Amendment No 105, which is in line with the Commission' s original proposal. I also support a gradual development in the direction of covering environmental costs and the costs of resources.
We are aware of the fact that the price of water and water services is a complicated issue and that account must be taken not only of environmental goals but also of social and economic goals. This must not, however, be an excuse for subsidising inefficient economic sectors which cause pollution. We intend shortly to issue a communication from the Commission on precisely this question.
I agree with Parliament that the common position' s sixteen-year timeframe for implementing these measures must be considerably reduced. The same also applies to the possibility which exists of extending the period of implementation by a further eighteen years.
Amendment No 28, cancelling the third extension period, is an important step in the right direction. This proposal can therefore be approved. A period of ten years, as proposed in Amendments Nos 24 and 26, among others, is, on the other hand, too short.
I believe that consideration ought to be given to wording the overall definition of the requirements under the proposal in such a way that it includes a strict and explicit condition to the effect that causing deterioration of the environment must be avoided. The proposal must also include more stringent criteria for establishing lesser environmental objectives and for extending deadlines in connection with heavily modified or artificial bodies of water. This applies to Amendments Nos 6, 24, 25, 27, 30, 31, 32, 33, 34, 78, 80, 102 and 104. These Amendments may in large part be approved and will be supported until such time as an overall solution can be found.
To comply with the demands in Amendments Nos 27 and 29, to the effect that the Commission should approve every extension, would be going too far, and these cannot be approved.
Another important area is protection of the groundwater. We need both a starting point and a final goal if we are to reverse the upward trend in pollution. We also need stricter criteria for interpreting the results of any monitoring.
The most important parts of Parliament' s Amendments Nos 25 and 73 can therefore be approved in principle. The new definition in Amendment No 72 is, however, too strict and cannot be applied for this purpose. I would propose that Amendment No 92 should be incorporated into a broader solution.
Amendment No 71 does not take account of seasonal variations and annual changes in the level of the groundwater. The proposal cannot therefore be approved.
The Commission considers it unrealistic and unnecessary to lay down standards guaranteeing that the least intensive water purification is adequate to ensure that surface water is of drinking water quality. Instead, we prefer an addition to those measures which are required in accordance with Article 11 to promote activities in this area. The good status which is required under this proposal ought to guarantee that the demand for surface water of good quality is fulfilled. This part of Amendment No 41 cannot, therefore, be approved.
The Commission appreciates Parliament' s efforts to guarantee that the so-called combined approach is given a central role. This approach and its scope, which the Commission can in principle approve, are defined by Amendments Nos 22 and 47. In order to achieve the greatest possible legal clarity and proportionality, we wish, however, to reformulate Amendment No 47 and to add a de minimis provision.
The transfer of water is already covered by controls, but explicitly mentioning it makes the text clearer. These parts of Amendments Nos 49 and 87 can, therefore, be approved. It is nonetheless unnecessary to make it a condition that all the measures for controlling demand should be adopted. The proposal already specifies that water must be abstracted in accordance with the ecological needs in the river basin district concerned. These parts of Amendments Nos 49 and 87 cannot, therefore, be approved.
The Commission approves Amendment No 76 to the effect that radioactive substances are explicitly to be included in the proposal.
To summarise, the Commission is able to approve 72 amendments, either in their entirety, partially or in principle. The following amendments cannot be approved: 1, 4, 9, 11, 13, 15, 19, 23, 39, 40, 51, 59, 61, 64, 66, 70, 71, 71, 72, 74, 77, 79, 81, 83, 87, 89, 90, 91, 95, 97, 98, 100, 101, 103, 106 and 107.
Finally, I want to say that I welcome the efforts which Parliament has made to try to solve the questions on which the Council takes other views. Important progress has been made, and the constructive tone of the discussions creates a good working climate for future discussions. A number of obstacles remain, but I am convinced that, as the legislative work progresses, we shall achieve our common goal of creating a water policy we can be proud of. Parliament' s adopting a clear position will be an important contribution to an ambitious, European water policy for the next three decades.
I would like to hear the Commissioner's view on Amendment No 45. I may have missed it in the list she gave out.
. I accept that.
Thank you, Mrs Wallström.
The debate is closed.
The vote will take place tomorrow at 11.30 p.m.
Financial instrument for the environment (LIFE)
The next item is the recommendation for second reading (A4-0014/2000), on behalf of the Committee on the Environment, Public Health and Consumer Policy on the common position adopted by the Council with a view to adopting a European Parliament and Council Regulation on a financial instrument for the environment (LIFE) (Rapporteur: Mrs Lienemann).
rapporteur. (FR) Mr President, we have already had the opportunity, at the first reading, to examine this report and I was given to believe in committee that there was a broad consensus within this House. LIFE is the only budget line for direct assistance for the environment in the Community budget, and one cannot help but note that it does not live up to our ambitions since the amounts allocated to it have been stagnating for years. Despite the enlargement which has already taken place, when we renewed the first LIFE programme to move on to the second, despite enlargement, the level of appropriations remained the same. And then we see that, increasingly, the regions, the various operators, businesses, associations, are submitting LIFE projects, both for LIFE-NATURE and LIFE-ENVIRONMENT, projects that are of excellent quality, which following technical assessment by all the competent committees are unanimously found to be worthy of European Union support, but we still cannot fund them, for lack of budget appropriations.
It must also be mentioned that this budget experiences a rate of consumption of appropriations which is quite exceptional within the Community budget. Patently we have here an instrument that is appropriate for the policies which we wish to implement. I would stress the LIFE-NATURE strand in particular. We are well aware that, in the European Union, a whole raft of directives such as the directive on habitats and the directive on migratory birds encounter problems in implementation. With LIFE-NATURE we should be able to support policies which demonstrate the feasibility, the validity of the objectives of these directives, and their capacity to be implemented. And, for want of appropriations, we lose this legitimacy and allow the idea that these European directives of ours are not reasonable and are not applicable to develop.
And so the debates taking place today focus on two major issues: firstly, comitology, an ongoing debate within this House, but Parliament wished to implement policies settled rather by management committees or advisory committees which give the Commission some flexibility and which do not give the Council too much scope to obstruct and have their intergovernmental philosophy prevail over the Community philosophy which we are here to stand up for within the European Parliament.
But we have these comitology debates with regard to most of the European Union' s financial programmes and instruments. I would say that in my opinion - and the experiences we have had in the past tend to show this - that reconciling opinions on comitology is rather easier than reconciling opinions on the budget. Let me point out that Parliament is asking for 850 million ecus in appropriations, not a vast sum in the Community budget, and that the current proposals are for 613 million ecus. I feel, at any rate, that for the ultimate application of LIFE, at least, there would be some way for the Union to make a significant budgetary gesture in favour of the environment.
Let me conclude with the matter of our institutions' way of working. This is the essence of how I understand the situation: we are being told that it is essential for us to reach a conclusion quickly, that, basically, the Members of Parliament should drop their claims, particularly claims on the budget, for if we do not soon, in line with the codecision procedure, get around to establishing the framework of the regulations for LIFE, then its implementation for the year 2000 is going to suffer a delay, and in the meantime the NGOs and the operators at grass roots level are waiting for our appropriations. I would, however, like to point out that the Council has plenty of time to formulate its ideas and that it is submitting its proposals to us only a few months before the fateful date. As for us, we our bound by the terms of the texts: a maximum of four months. We meet our deadlines and afterwards we are told that we should hold on and that in order to be reasonable we must go along with the position of the others, because in the codecision procedure there is just not enough time.
I think Parliament often protests about this method, not to point the finger at any specific party within the Council, and I certainly would not want the Portuguese Presidency to feel responsible for this state of affairs, since, the truth is, it is something of a tradition, which the Council has kept going for a long time. But I should like to stress the fact that, on this issue of the environment, the budget issue is a central one and Parliament cannot yield to the blackmail which requires it to be the only reasonable party in the deal. I therefore hope, firstly, that our fellow Members will support us in the conciliation - but votes on this area are always very much in agreement - but also that the Council and the Commission will manage to listen to us and that we shall each take a step towards the other.
Mr President, it is true that we are in open disagreement on some of the choices made by the Council and the Commission, and I will refer to this later on. It is equally true, however, that we should begin by saying that this regulation is better than those covering LIFE I and LIFE II. It is better firstly because the framework proposal made LIFE I more rigorous, more transparent and more rational. Secondly, it is better because the common position includes some fundamental recommendations, which were advocated by the European Parliament at first reading. Specifically, these are: to promote employment as a factor to be taken into consideration when selecting candidate projects, and to reduce the environmental impact of products at every stage from production to recycling and elimination. This is one of the aims that LIFE-Environment must achieve. Thirdly, the fact that the common position has for the first time introduced upgrading and planning for coastal areas as one of LIFE-Environment' s priorities is an extremely positive step.
In spite of all its virtues though, LIFE III' s regulation fails in what is obviously the most important aspect of determining a financial instrument' s impact, which is its budget. By persisting with their proposal of EUR 613 million as a reference amount for 2000 - 2004, and by refusing to accept the European Parliament' s proposal of EUR 850 million, the Commission and the Council are taking a decision which we do not feel is based on the same criteria of rationality and justice that they introduced, and rightly so, for other measures in LIFE III.
We want the Commission and the Council to know that we will not give up trying to provide LIFE with the budget it deserves and which best guarantees the environmental results that we are seeking to achieve with this kind of instrument. We have four very straightforward arguments which we feel justify our choice. Firstly, LIFE is the only direct financial instrument which is designed to promote environmental policy within the European Union. There is no other such policy. Secondly, LIFE is an instrument that has already produced good results, and has enabled innovative methods and techniques to be developed and has an excellent rate of implementation. Thirdly, the LIFE budget has been reduced in real terms has not kept up with the enormous dynamism and creativity of demand. Fourthly, as Parliament ascribes so much value to LIFE, it has allocated ever-greater appropriations to this project in its annual budget. This means that approving the proposal put forward by the Council and by the Commission would represent an unacceptable reversal of this trend.
Our concern does not centre purely on the budgetary issue, however. Climate change and water policy are subjects that are of great concern to the European public and which have deserved considerable attention from this House. We therefore feel it is crucial that as Amendments Nos 5 and 6 seek to establish as objectives which LIFE-Environment should achieve a plan for the sustainable management of ground water and surface water, as well as for reducing greenhouse gases, they should be adopted.
Lastly, I would like to congratulate Mrs Lienemann on her report and to take the opportunity to say to her that we will be voting in favour of her amendments on comitology even though, as was made clear in the Committee on the Environment, we would prefer LIFE to have been monitored by an advisory committee, we do want to contribute to allowing the solution proposed by the Council to be accepted as quite frankly, it was worse.
Mr President, Commissioner, you are right, Commissioner, to bring pressure to bear on those Member States who have failed to transpose the flora and fauna directive, and that includes the Member State I come from. You are right to do so because demands are being made on our natural habitats, and we must transpose these Natura 2000 regions at long last.
However, if that happens then of course we will have a huge need for LIFE-Natura funding, because of course we will also have to finance conservation measures in these areas, which are ultimately to be designated, and that at a time when we cannot even stabilise the things we have achieved with LIFE I and LIFE II. Given this situation, i.e. that flora and fauna areas now have to be transposed with a vengeance, we will definitely need more money for LIFE as well.
This brings me on to the subject of the Council, which is a past master when it comes to decisions on expenditure, particularly in the sphere of foreign policy, which we then have to find the money for in our budget. I need only mention the aid for Bosnia - we are cutting back on all fronts there. On the other hand, the Council refuses to take a more long-term view and increase the LIFE budget by what is in fact a derisory amount in the context of the overall budget, for an area which, when all is said and done, is all about us creating sustainable development. I cannot fathom this at all and expressly call upon all my fellow MEPs to support Mrs Lienemann' s motion on raising the funding to EUR 850 million.
Mr President, ladies and gentlemen, LIFE is the European Union' s most important instrument and indeed its only financial instrument dedicated exclusively to the environment. That explains why this instrument must live up to our ambitions, ambitions for which, of course, there is a price.
Obviously, the basic item for discussion with the Council will be the allocation for LIFE III. The common position stipulates a total appropriation of EUR 613 million for the period 2000-2004. This is not enough. The Group of the European Liberal, Democrat and Reform Party is in favour of increasing this amount to EUR 850 million. We therefore support Mrs Lienemann' s amendment which observes that the allocation for LIFE was not increased when the Union was last enlarged, without even mentioning the next batch of new arrivals.
The amount that we are asking for is no great mountain of useless expenditure. Quite the opposite, it is still fairly modest in relation to the requirements to be funded. A drop in the ocean, I might say, in comparison with Europe' s structural policies. The environment is still the poor relation in the European budget, even though it is primarily an investment. An investment in natural resources, of course, but also in employment, since it has been demonstrated that an active environmental policy generated new jobs, as shown particularly by the great success of LIFE, a success with NGOs, businesses, local authorities and third countries. More than one third of the 8,500 requests received meet the required conditions and it has been possible to cofinance approximately 1,300 projects between 1992 and 1998.
A success which Parliament wishes and intends to see perpetuated, and this is why we also support amendment 14 outlining the fourth phase of the LIFE project. In matters of the environment, investment and ambition come in a variety of forms, and indeed must come in a variety of forms in the long term. This is the price of the future of generations to come.
Mr President, Commissioner, I am probably going to repeat things my fellow Members have said but I believe that, as far as the Council is concerned, the thing is to repeat over and over what we think of LIFE. I shall therefore reiterate that, as the rapporteur has already said quite clearly, LIFE is the only specific financial instrument for the implementation of the European Union' s policy on the environment.
This instrument is absolutely essential since it provides the impetus for truly innovative actions in favour of nature and the environment in Europe, which are adopted and expanded upon by the Member States. This financial instrument is, furthermore, deliberately democratic since it is accessible to both governmental and non-governmental organisations. That is why, ladies and gentlemen, I would urge you not to vote in favour of the amendments which have no appreciation of the spirit of LIFE.
Through the associations, then, LIFE is a facility that can be used by the European citizen directly, and for the benefit of actions in the interest of the community. Several million NGO members - millions, I say - recognise in LIFE the Union' s determination to build up an ambitious policy in favour of our natural heritage. LIFE is, moreover, the fundamental instrument of the Natura 2000 network in Europe into which the Member States have put a lot, pursuant to Community directives on the habitats of rare and endangered fauna and flora and on migratory birds, and which makes it possible to set up the protection of sites of high biological value in our States.
I should like to say that those who run down this policy in their own States bear the responsibility for obstructing European nature conservation policies. This is a pity because everyone within this Chamber knows that LIFE is a financial instrument which is not sufficient to carry out the projects submitted by Member States, a good many of which are turned down due to lack of funds.
Let us not forget that, to date, LIFE amounts to only EUR 100 million per annum, i.e. scarcely 0.1% of the budget of the European Union. For the record, the budget for agriculture, which has a real impact on the environment, amounts, as we all know, to EUR 37 billion.
Against this background, my group thinks it essential to increase the allocation to LIFE and unreservedly supports Mrs Lienemann' s proposal to increase the budget to EUR 850 million, since we know, and I think it bears saying, how high the expectations of our fellow citizens on environmental matters are and how excessively cautious and unacceptable the Council' s compromise regarding the budget for LIFE is, especially as the LIFE programmes show exceptional implementation rates and have demonstrated the extent to which they made it possible to bring about new environmental practice. The first sustainable development projects are unquestionably those.
Mr President, the European Union environmental programme, to which a considerable amount (EUR 613 million) has been allocated, gives rise to many questions regarding the proper use of public funds. A financial instrument of this order ought to be transparent and effective, and this is not the case for the following reasons: poorly defined selection criteria, dubious uncoordinated operations, assessments not made public and the lack of any assessment policy.
We are therefore proposing to amend the regulations as follows. Firstly, to reserve the acquisitions made thanks to LIFE funds exclusively to public bodies, subsequently, following invitation to tender, to entrust the management of these sites to authorised nature conservation associations. It is a question of the continuity of the ownership of the acquisitions, since private law associations may disappear or resell acquisitions. It is shocking in philosophical terms and dubious in legal terms for 100% public money to be used to build up a heritage of private land ownership, even under cover of environmental protection.
Secondly, to define the criteria for the eligibility and allocation of LIFE funds, in order to rule our any suspicions of clientelism or ostracism. Thirdly, to make prior coordination with the users and communities concerned a prerequisite. For example, the LIFE-Nature project in France, at Grand-Lieu Lake, planned without any coordination, led to a real ecological disaster, the de-silting operation which was carried out without regard for French law on the subject caused significant silting of the Acheneau, a water course located downstream, destroying spawning beds, filling wetlands, and who knows what else. The silt was in fact shifted 3 kilometres, at a cost of FF 6 million, the cure being worse than the disease, and a consequence that was foreseeable and actually predicted by the parties involved with the site. Result: a court action and repair costs greater than the cost of the programme itself. This is the sort of thing that we want to avoid.
Four, to include representatives of Parliament in the monitoring committee, at least one Member per political group. What could be fairer than for Members of Parliament to monitor the use of the appropriations they voted for? Fifthly, to publish an annual scientific, technical and financial assessment of LIFE operations carried out. Six, to carry out proper evaluation of the programmes on a regular basis. Seven, to make it possible for these funds to be used in the event of an environmental emergency: for example, in reforestation following storm damage, or restoration of the natural environment following an oil slick, etc.
Here, Mrs Lienemann, Mr President, we are putting forward here a practical proposal, a common sense proposal, easy to implement, likely to limit local conflicts and to vindicate the proper use of public monies, before increasing the LIFE budget line by as much as 40%!
Mr President, Commissioner, I would firstly like to congratulate Mrs Lienemann on the report she has carried out, and also the Commission - why not? - because this report, this position, generally improves on the texts in force. Furthermore, it contains more acceptable systematics and is clearer and more transparent. I would also like to congratulate the services of the Commission, since the evaluation, control and monitoring of the LIFE programme provide a reasonable guarantee with regard to the selection and execution of projects.
However, I would like to insist on certain points. Firstly, its continuity, which, in principle, I am not questioning. Secondly, the financial contributions. Sadly, only 7.2% of the projects requested receive funds. Of the EUR 1 919 million requested, only EUR 784 million have been granted. Now the financial statement shows only EUR 613 million to cover more countries and competences.
Parliament has proposed EUR 850 million, but the document repeats the initial proposal of EUR 613 million.
Commissioner, our environmental commitments are increasing in all areas, while the only financial instrument exclusively dedicated to the environment is decreasing. Is this not a contradiction? Let us not demand from others what we are not prepared to give ourselves? Why do we all go on about the environment and are then not prepared to pay for it amongst all of us, but rather expect the usual people, the ones who live there all year, to pay for it and maintain it?
Commissioner, we must be consistent. The cost of maintaining the environment, which we all enjoy, must be met by all of us, and the LIFE programme is the only financial instrument aimed exclusively at the environment and whose projects have generally been effective.
Mr President, LIFE has been the principal instrument available to the Community since 1992 for supporting and developing environmental policy, both within the Community and in the surrounding third countries. On the basis of the experience gained over the past eight years, an attempt is being made to increase the effectiveness of action on behalf of the environment in the third development phase of that financial instrument. The funding of activities for the implementation, adaptation and development of Community policy in the environment sector and the incorporation of the environment in other policies, particularly ones that contribute towards sustainable development, are central elements of the regulation we are to vote upon.
An important element of LIFE-Nature, which mainly concerns the realisation of the Natura 2000 network, is the introduction of a multinational approach to formulating plans for international projects and activities, so as to avoid the fragmentation of biotopes and to offer better protection of biodiversity. In the second, LIFE-Environment strand, which is more concerned with projects involving small and medium-sized enterprises and local government agencies, the incorporation of the environment in other policies is expressed very clearly indeed.
As regards the financing package for the implementation of LIFE over the next five years, I wholeheartedly support the increase from EUR 613 million to EUR 850 million proposed by the rapporteur, Mrs Lienemann. Unless the necessary means are secured to pursue environmental protection, there is no point on the one hand in continuing to raise the environmental awareness achieved in recent years, and on the other hand in incorporating the environmental dimension in other policies. Besides, we cannot remain indifferent towards the increased challenges in areas around the Union or towards addressing very acute environmental protection problems in the applicant countries. What has happened over the past few days with the pollution of the Danube and its tributary has been instructive. Consequently, I consider that support for environmental action under the LIFE financial instrument will help to further Community policy in the environmental sector and can contribute substantially to fulfilling the Community' s mission of achieving a high level of environmental protection and improvement.
Mr President, I should like to begin by congratulating Mrs Lienemann on her sensitive approach towards the environment, ably demonstrated in the two reports we have discussed this evening.
Two minutes is certainly not long enough to deal with such an important topic. So I will simply appeal to the Commissioner to undertake full responsibility for such an important issue.
For five years, I have been the representative of the Committee on the Environment in a regional organisation, which assuredly does not have Parliament' s broad perspective.
The environment is in a parlous state. Like a number of previous speakers, I, too, wish to consider the economic problem and the problem of finding funding for projects, which, in my view, should be incorporated into the pubic domain.
As regards funding, EUR 613 million is not enough. Even EUR 850 million is not enough. At the end of August 1999, I took part in a meeting of the Committee of the Environment in which it was said that EUR 2 million, or ITL 4 000 billion, should go towards eliminating or, at any rate, reducing smoking.
However, the environment constitutes a far bigger and more serious problem than smoking. EUR 850 million - assuming that such a figure is actually agreed - believe me, is not enough, in practical terms, to allow any type of project to be carried out.
In many areas the parks which are a fundamental element in the LIFE programme have been established. But creating parks with very limited financial resources, without any system of signs is inefficient and ineffectual. I would therefore ask Parliament and the Commission to give the matter their full attention.
Mr President, ladies and gentlemen, ever since the beginning of 1999, discussions have taken place between the institutions on the subject of the proposed regulation for a third stage for the instrument for the environment known as LIFE. I would again thank the Committee on the Environment, Public Health and Consumer Policy and Mrs Lienemann for the good and constructive co-operation we have had on this matter. As a result of this, I can confirm that the Commission wholly or in principle approves nine of the fourteen amendments which have been adopted by the Committee on the Environment, Public Health and Consumer Policy.
The Commission welcomes, above all, Amendments Nos 1, 2, 7, 8, 9, 10, 11 and 13, which apply to the Committee procedures. In these cases, Parliament has fully taken account of the objections which the Commission had to the common position. The Commission can, in principle, also approve Amendment No 4 which ought, however, to be introduced into another place in the text.
With regard to Amendments Nos 5 and 6, I want to emphasise that projects for the sustainable exploitation of groundwater and surface water, together with projects for reducing forms of air pollution which contribute to the greenhouse effect, are to a large degree covered by LIFE. The Commission nonetheless considers that, if this is stated separately, then that is to go against the original decision to have the proposal focus on just a few priority areas. There is also a risk of overlap with other Community programmes such as the Fifth Framework Programme for Research, Technical Development and Demonstration. The present programme' s key measures - water quality, tomorrow' s city and innovative products and processes - to a certain degree cover the same questions.
Where the question of the budget is concerned, I am pleased about the confidence shown by the Committee on the Environment, Public Health and Consumer Policy. Amendment No 12 requires a larger budget than that stated in the common position. I am also convinced that LIFE has great potential. This instrument could finance good projects with a higher amount of money than that quoted in the proposed budget. The amount quoted in Amendment No 12 does not, however, tally with the budget set on the basis of Agenda 2000. Allow me also to add that, if the budget is increased, greater demands are obviously going to be made upon the Directorate-General for the Environment if an increased number of projects are going to be dealt with. Account will also have to be taken of other programmes where decisions are to be made within the framework of the joint decision-making procedure. At this stage, the Commission is keeping to the amount which has been set in the common position.
With regard to Amendment No 3, which we did not approve at first reading, I want to emphasise that each programme has its own objectives, conditions under which it may be applied for and costs which make it eligible for aid. It is therefore meaningless, and often impossible, directly to transfer projects from LIFE to other instruments. If other sources of finance were to be investigated for each project, more resources would, moreover, be required than are available in the present situation. Now that the Commission has to consider carefully what resources are required for each activity, this is an example of the kind of activity we ought to avoid: one that is inessential but demanding in terms of resources.
Nor can the Commission approve Amendment No 14, which is contrary to the Commission' s right of initiative. With regard to the discussion concerning the deadline, I want to say that the final date for beginning to implement LIFE - 31 March 2000, as set in the common position - must now be moved forward. The date will be fixed as soon as the present regulation has been adopted.
Finally, I want to repeat that I am convinced that LIFE will be an effective instrument in support of development and the implementation of the Community' s environmental policy. Parliament has contributed greatly to improving this instrument. I am convinced that you share my wish that it should be possible to adopt the regulation as soon as possible, especially in view of the fact that there are great expectations in the Member States and in other countries, especially among the applicant States which are now being given the opportunity to participate in LIFE.
Thank you, Mrs Wallström.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Modernising social protection
The next item is the report (A5-0033/2000), by Mr Andersson on behalf of the Committee on Employment and Social Affairs, on the communication from the Commission on a concerted strategy for modernising social protection [COM(1999) 347 - C5-0253/1999 - 1999/2182(COS)].
Mr President, the issue of social security systems is an important one. This is a natural consequence of cooperation within the EU. The basis is monetary cooperation, which has since been followed up by macro-economic cooperation and cooperation on employment policy. It is now a natural consequence to move on to social security systems. These areas are mutually dependent upon one another. Economic stability is a reason for growth and can provide high employment. It also provides the opportunity to develop welfare provision. But the reverse is also the case: a well-developed policy on social security can contribute to high employment and to increased growth. In other words, social security is a factor of production.
Social security systems differ from one EU country to another. This is largely due to historical factors. We are now faced with a number of common challenges, however; demographic development, for example, which has to do not only with the increase in the number of elderly people but also with the lower birth rate. The labour market is also changing. Women are venturing into the labour market in ever greater numbers. Another challenge is presented by technical development. We must meet these challenges together.
The Commission' s communication recommends that experience should be more widely shared, a high-level group formed and benchmarking introduced. What is more, the report on social security should be published annually and examined in conjunction with the report on employment. This is good, but it is not enough. We propose a procedure like the Luxembourg process. Clear guidelines and indicators are required. At the same time, the Member States are to formulate the relevant methods in national action plans. We are creating a common model, but retaining the principle of subsidiarity. This social convergence is a process which will continue for a long period. Parliament must therefore be involved in the work - not by being part of the high-level group, but by enabling parliamentary representatives to track the work of the latter and come up with proposals as to how the process is to be carried on.
Like the work on employment, the Commission' s proposal is founded upon four pillars. These are: to make the systems employment-friendly; to make the pensions systems sustainable in the long term; to promote social integration; and to guarantee sustainable, high-quality health and medical care. All this is important. In our report, we have highlighted the importance of combating poverty within the EU and of finding indicators as soon as possible so that we can make progress in this area.
Equality has no pillar of its own. There, it is mainstreaming which applies. All four pillars should reflect aspects of equality. This is something we have borne in mind. We are submitting a wide range of proposals to the effect, for example, that there should be a transition to individualised social security systems; that parental leave should involve entitlement to benefits under the social security systems; that there should be better opportunities to combine family and working life; and that the basic old-age pension should guarantee a decent standard of living. These proposals favour women especially. Parallel to this European strategy of social convergence, a concrete plan for legislative work in the social sphere is required, together with proposals for framework agreements in the context of the dialogue between employers and employees, accompanied by a concrete timetable. We expect the Commission to present this as part of its proposal for a social action programme.
Social convergence is also needed before the enlargement of the Union, partly in order to strengthen the social model and partly to combat the risk of social dumping. The Commission ought to consider devising a special action programme concerning social policy in connection with enlargement.
We have had a constructive discussion in the Committee. We had a lot of amendments, but succeeded in agreeing upon a report. Now, the amendments which are to be voted on at the plenary sitting have been reduced in number to only fifteen. This indicates that we have a broad consensus. A number of these amendments have come back from the Committee reading, and these I shall reject. I shall also reject those amendments which have been tabled by the Technical Group of Independent Members, because I do not think that these add anything to the report. On the other hand, my group will applaud Amendment No 14 from the group of the European Liberal, Democrat and Reform Party. I think this proposal is a good one. Certainly, it resembles Amendment No 1, but Amendment No 14 is better.
Finally, I want to say that the EU is not only concerned with cooperation on trade. The EU is also a union for employment and social justice. In creating a citizens' Europe, social policy has an important role to play. By means of this report, Parliament wishes to make its contribution to reinforcing the social dimension of European society. We hope that the Council and the Commission will take this contribution seriously and include it in future social policy. The Lisbon Summit will provide an excellent opportunity to present a strategy of this kind.
Mr President, Commissioner, ladies and gentlemen, a long-term, workable social protection system in which men and women' s particular lifestyles are safeguarded on the basis of equality, is indispensable to social cohesion and stability for our society.
The mutual interdependence of issues pertaining to the national economy, employment policy, and social protection in the internal market calls for there to be joint deliberations at Community level in this respect.
We have not achieved equal rights for men and women either in the sphere of work or that of social protection. The unemployment rate for women is considerably higher than that for men. It is still much more difficult for women to gain access to certain professions and there are far more women than men in precarious and part-time jobs. Wage levels for women are still way below those for men. As a result, they have a low level of social protection or none whatsoever, for paid employment serves as the basis for this according to systems currently in force.
Many women are only accorded derived rights, which reinforces their economic dependence. In view of the fact that economic and social conditions have changed, we should aim to achieve individualised social protection, with people being treated independently of their partners, and guaranteed lasting security. However, it must still be worth an individual' s while to work, notwithstanding all the necessary contributions.
Reforming social protection must encompass support for and recognition of, in insurance law terms, the time it takes to bring up children, as well as care of needy family members. It is shocking that an ever-increasing number of elderly women live in poverty. They were unable to contribute to the social security systems because of the time they invested in bringing up their families, but they too must be afforded protection. An individual' s entitlement to high-quality health care must be assured, irrespective of their contribution to the economy.
As before, in principle it is the Member States that are responsible for framing and financing their social protection systems. Nevertheless, cooperation within the EU on the part of the expert working group, in which women must be suitably represented, could be instrumental in bringing about convergence of the social systems in the long term.
Mr President, I would like to congratulate the rapporteur, Mr Andersson, very warmly on his report on modernising social protection which is now under discussion. In the capacity of coordinator of the European People' s Party in the Committee on Employment and Social Affairs, I am very pleased with the compromise which was reached and which Mr Andersson put so much effort into. I am also delighted that he based the report on a report which was written by myself as rapporteur under the previous Parliament and has partly followed the gist of this old report.
The goal of the Commission' s notification of June 1999, on which the Andersson report is based, is to reinforce cooperation between the Member States and the EU in terms of social protection. Key sub-goals are: promoting employment and ensuring that work secures a fixed income; secondly, safeguarding old-age pensions and making these affordable; thirdly, promoting social integration and fourthly, guaranteeing affordable, first-rate health protection.
Gender-related aspects must feature prominently in all these goals. I believe that congratulations are also in order for the Commission with regard to this notification, for these four points are, in fact, to a very large number of EU citizens extremely important - if not the most important points which merit further thought.
The Commission' s communication is an important strategic document for bringing about European social convergence. Macro-economic policy, employment policy and social policy all affect each other and this is why they should be brought more closely together. The Commission has recognised this interrelatedness. It is our intention to bring about an integrated social strategy which is, of course, underpinned by a sound macro-economic strategy and a sound employment strategy. These aspects are very much interconnected. It is, therefore, surprising that this topic has, to date, not been incorporated in a strategy and this is why the Commission' s notification constitutes a break-through in a way. It brings me great joy to witness that the Council now seems to accept this break-through and also wants to bring it to the fore in Lisbon.
We should, of course, not get overly excited about it. It marks the beginning, rather than the end, of a process. Some people have wondered whether our demands are too low or whether there should be more dialogue. But it is extremely significant for the process to be set in motion. The issues involved are extremely important but the systems in the European Union are quite different from one another. The challenges are different. The levels of employment are different and this is why it is very important to set the ball rolling gently but to make steady progress nonetheless. In this way, we will be able to meet a number of huge challenges. The majority within my group is of the opinion that something like this needs to happen.
The funny thing about the Andersson report is that it does not get bogged down with too many details of how everything should take shape; from this perspective it is not a pie-in-the-sky report. It is a report which tries to give direction. There are, however, one or two aspects about which I have doubts as to whether or not we are being too specific. I think that a number of MEPs will make reference to this. But that does not take away from the fact that the report' s importance mainly lies in the fact that we are developing a strategy and that there is a reasonable chance that it can make a significant contribution in Lisbon. I believe that if it were to be adopted in Lisbon in this way, Lisbon will turn out to be a success. If it is not adopted, Lisbon will not add much to what has already been said in the past. As far as this is concerned, the report, albeit a component, may well be the key component of Lisbon, because it is really innovative, while many other things are merely a rumination of what has been said before.
All in all, I am indebted to the rapporteur and the Committee for this report. I hope that Europe, in terms of social protection, will make a step forward, taking into account subsidiarity, for without subsidiarity, this would not be possible.
Commissioner, ladies and gentlemen, like my fellow MEP, Bartho Pronk, please allow me to thank the Commission for this communication and, in particular, to congratulate our rapporteur for the work he has put into this report. Commissioner, the fact that this report is no longer controversial within Parliament does not mean that it has lost any of its crucial importance. There have been times within this Parliament when such discussions on social security were actually quite awkward. It is also a timely discussion - as Mr Pronk said just a moment ago - at a time when preparations are in full swing for the Lisbon Summit, which intends to find out how we can put economic growth, employment and social cohesion on the agenda in Europe via the Information Society. Within my group, it speaks for itself that social protection forms an important part of this social cohesion and should thus also be added to the agenda in Lisbon.
My group is pleased that the Social Affairs Council gave the go-ahead for a better cooperation strategy as early on as the end of last year and that, in fact, a group of high-ranking officials has already been commissioned to submit to the Council an initial report by June 2000. However, we, the Parliament and, in particular, the group of the Social Democrats, want Lisbon to go one step further now. It is of great importance that, in our fellow MEP' s report, this European Parliament advocates a true European strategy of social convergence, based on what provisions have been made for employment via the so-called Luxembourg strategy, that is to say it should encompass common goals, guidelines, national action plans and performance evaluations.
We believe that this course of action is ambitious, yet achievable. Needless to say, it is clear that harmonisation of social security is not viable at European level. The financial and organisational systems vary too greatly for this, and this is also an important reason why social protection has only just been put on the European agenda, and why, in fact, scenarios such as Danny Peters' thirteenth Member State or the European social snake have scarcely got off the ground. But this new course of action is very exciting. The employment strategy has proved that it can function well and social convergence is also necessary, for our social security systems are facing the same challenges, and in an EMU era, social security systems would otherwise threaten to fall prey to social competition.
But let me make one thing clear on behalf of my group: social convergence strategies should not be an alternative to social legislation. They can merely serve as an extremely useful complement to what we are developing and expecting from the Commission in terms of social legislation.
I think that it also a good thing if, moreover, the European Parliament tried to convince the Council to substantiate the common strategy as early on as in Lisbon and to launch an annual procedure to reduce poverty levels no later than at the beginning of 2001. I am pleased about the fact that the European Parliament supports my group' s idea and we hope, Commissioner, that we can also count on your support.
Finally, we urge the European Parliament, both sides of industry and social NGOs to be closely involved in this process. The success of this strategy hinges on a broad and democratic base and we hope that we can count on your support.
Mr President, the four chief objectives which the EU countries' governments endorsed in November of last year and which were mentioned earlier here today were as follows: that care should be taken to ensure that it is worthwhile working and guaranteeing oneself a secure income; that pensions should be guaranteed and pension arrangements made sustainable; that social integration should be promoted; and that sustainable, high-quality health care should be guaranteed. These are four goals which have been worded in such broad terms that everyone must be able to support them. Having a group of high-ranking officials as the focal point for the pooling of experience and for the coordination and evaluation of the ways in which social and labour market policies are being developed is also something we can all benefit from.
The Commission' s communication, which we are discussing today and which was put by for a decision by the Council in November, is a well-balanced report on how we can obtain a more professional debate and more knowledge of the challenges faced by the Member States in the field of social policy over the next few years when we have ageing populations and are experiencing the effects of the enlargement of the Union. We now already have major social problems and major social costs to find from the public budgets, which is a problem for many Member States. If reforms are not got under way, we are in danger of eroding the economic basis of social policy, and a strong and competitive economy is now undoubtedly the most secure basis for effective social security. It is therefore only reasonable to put these subjects on the agenda.
In the debate about coordination of social policy in the EU, we often use the expression social convergence. As liberals, we can support this concept when it means that we in the EU are to establish broad common objectives with which the individual countries then seek to comply by means of their own national social policies. It is not, therefore, about harmonisation but about common objectives. It is, of course, a fact that the EU countries have different ways of organising social policy. We have different traditions and there are differences in culture and, in spite of there being many points of similarity, there are also major differences between one country and another in the nature and extent of the social problems concerned. It is therefore important to emphasise that social policy is a national concern. National policy is, of course, subject to a number of common parameters. That is the case with minimum social entitlements, which are established by treaty. It is true in regard to guaranteeing the free movement of labour without loss of social entitlements. It applies to the fact of our having to coordinate our economies; and it applies in the case of economic cooperation. So coordination and cooperation are facts of life. But convergence should be about goals, not means.
I should also like to thank the rapporteur, Jan Andersson, for his report and for his very constructive contribution to the attempt to reconcile different positions and to secure support for his report. I can support the report, but there are a few points which are not completely to my taste. I do not agree with the requirement that the Commission should intervene in regard to what is referred to as unfair competition between social and tax systems, if interference of this kind is to be used to stem the tide of new thinking and to restrict development and the process of making our social systems more efficient, or else to prevent a reduction in the unduly high tax burden in many EU countries. I am sceptical about the detailed regulations that might result from the Commission' s having to deal with the scope and quality of child care and care of the elderly, and I am sceptical about the value of a common poverty threshold. Dialogue and the coordination of social policy are to be commended, but we should not lump all nations together as if they were the same. There should be room for a multiplicity of solutions.
Mr President, Commissioner, with regard to the strategy which has been set out here on modernising social security, I would like to point out some positive things as well as raise some questions that have come up for me.
I feel positive about the movement which is very gradually taking place in the dossier. This seems to be a good thing and useful. I also feel positive about the essence of the communication, namely the strategic approach. We therefore hope that the four objectives which are mentioned in it can reasonably be achieved.
We would also underline the importance of the way in which the strategy is handled. On the one hand, it would be useful to have guidelines and a process styled on Luxembourg, but we also think it is important, as is already mentioned by Mrs Van Lancker, that guidelines are drafted to accommodate less typical work scenarios, such as sole traders, etc.
We nonetheless foresee two problems for which solutions will need to be found. The first problem is that concerning the downward adjustment of social security, which, we hope, will be replaced by high-level convergence. I can illustrate this with examples from a study which was carried out recently by the Dutch trade union movement into social security reforms within the European Union. It appears from this study that adjustments are rife but most of these adjustments, in fact, the majority of them, appear to be downward adjustments, the remainder being improvements.
The lion' s share of these adjustments pertains to pension plans: eleven restrictions and two improvements. In the case of unemployment benefits, we came across six restrictions and five improvements. The reasons for adjustments are, for example, to improve employment, reduce social security expenditure, but are also due to policy competition and EMU criteria. Policy competition mainly occurs in the northern countries. The highest level of stability and even improvement of social security can be found in the southern countries. All in all, both sides of industry only have a limited role to play in the process as a whole.
This is nothing to write home about and means that the convergence strategy must focus on the best approaches. To use a figure of speech, cappuccino is not always good for us.
Mr President, I come from the same country and the same region as the rapporteur, Mr Andersson. In my constituency, there is deep scepticism about the Commission' s attempts at direction and control. If those who voted for Mr Andersson knew that he is proposing that social policy throughout Europe should be coordinated, that taxes should be harmonised and that the welfare system should be subordinated to the process of European Monetary Union, then they would protest vociferously and in no uncertain terms. I am certain that most of them would vote for another party next time.
Certainly, Mr Andersson' s report contains many good concrete proposals, which I can entirely support. But I am critical of the global perspective on social security which characterises both the Commission' s communication and Mr Andersson' s report. They seem to believe that it is the Commission which is the engine, centre and driving force of the process of change in Europe. Just as Mr Prodi described himself this morning as someone who bears the responsibilities of the world on his shoulders, what we are encountering here is a top-down perspective upon social issues, from which the talk is of convergence and harmonisation. There is even an attempt to make us believe that social integration can be considered a common pan-European process.
The reality is quite different. A socially integrated Europe is a distant utopia which not even an all-powerful Commission can turn into a reality. Great steps have been taken towards economic integration, and the process of political integration is now under way. But social integration is an entirely different type of process which presupposes cultural community and direct communication between people. The concept of a social Europe is a drawing-board product which is far removed from the real world.
Social policy is chiefly a national process. In my own country, we have learned that large parts of the social security system have to be created locally within the framework of the municipalities. Decentralisation and closeness to the people they serve are important factors for promoting quality and efficiency within health care, education and social services. The municipalities have responsibility for delivering almost all welfare services. Local democracy provides the framework for social security. Now that we have economic coordination, I certainly believe we need to increase the degree of coordination of social policy, too, at European level. But a European strategy for coordination must be based upon local initiatives and upon diversity. It must have democratic support and respect the principle of closeness to the people. I belong to a party which, once upon a time, believed in central control, five-year plans and far-reaching convergence requirements. We were horribly wrong, and history forced us to ask questions of ourselves, to reconsider, and to revise our ideas about democracy. I do not believe that the chief responsibility can lie with Mr Prodi and his Commission. I am convinced that this must be borne by those people who are directly affected by the social problems concerned.
Mr President, I would, in turn, like to congratulate both the Commission, for making another step in the convergence process with regard to social security, and the rapporteur for the sound report he has compiled.
The European Union' s policy encompasses social policy in addition to economic and employment policy. So far, social policy has remained limited in terms of set-up and resources. But under the influence of the free movement of employees, of the internal market and of the euro, the labour markets are actually beginning to become integrated. This has undeniable repercussions on social protection which is tied in with labour to a large extent. Cross-border workers, employees on secondment and migrating employees, as well as job-seekers, students on placement and other students, experience hindrances in exercising the right of free movement. This is due to a lack of coordination and a lack of convergence in terms of social protection. In fact, the same phenomenon occurs in tax law.
In order to combat distortion of competition and prevent dumping, the Commission has, in my opinion, developed a well-balanced approach which steers a midcourse between harmonisation and non-intervention.
On the one hand, binding and enforceable rules apply to equal pay or additional old-age pensions and on the other hand, programmes are used to offer incentives with regard to non-discrimination or social exclusion.
Based on a number of recommendations, reports and communications, the Commission has made another step in the convergence process by setting out objectives and by setting up a working party of high-ranking officials.
Both proposals have already been accepted by the Council and it is thus a matter of endorsing this approach in order to be able to make an assessment in time, with knowledge of all facts and/or in order to establish to what extent and in what way social protection should be reorganised in the European Union. Indeed, expansion, globalisation, a sharp increase in the ageing population, individualisation and changes in family situations render such reorganisation inevitable. Denying that such shifts take place is tantamount to surrendering social protection.
With regard to eurosceptics and nationalists, I would say that social protection within the boundaries of a Member State is not social and offers no protection. Indeed, if social protection were to be phased out as a result of competition, this would also harm social protection as a production factor. And less social protection means less purchasing power, fewer healthy employees and fewer happy employees.
In respect of the super-Europeans, I would say that European social protection is neither attainable nor desirable. The discrepancies between the Member States are too immense in terms of provisions, rightful claimants, revenue or benefits, etc. It is thus impossible to bring all States into line.
The path which the Commission is walking is, in fact, obvious. It has the advantage of clarity, and it can collect data and exchange experiences in order to agree on objectives and finely tune solid, comparative indicators and put forward recommendations.
I endorse this view. I will give my support to the Commission and I hope that Lisbon will take us a step forward in this matter.
I would like to congratulate the rapporteur on his excellent contribution, which adds great value to the Commission' s initiative. In spite of the scepticism of some people, there is consensus on the need for a concerted strategy for modernising social protection. The discussions that were held in the 1980s and 1990s demonstrate the importance of social transfers. More than 50% of people in the Union receive benefits that are not part of pensions. Denmark and the Netherlands are positive examples of the effort for cohesion that we must all make. In those two countries, over 60% of people at risk live above the poverty line, whereas in the Southern countries, only 7% to15% of poor people manage to do so. This fact creates the imbalances in society and in competition that have already been highlighted.
The convergence criteria have created the temptation to reduce public spending, a phenomenon which has led to anti-European feeling. The truth is that high levels of protection coexist well with the best indicators of productivity. Nevertheless, where social policies are concerned too, a strategy for convergence which the report is advocating will benefit both the public and the success of the internal market.
All systems face new problems and these are identified in the report. The demographic issue is central, but the following are not minor issues: new forms of work, mobility within the Union and a shorter working life - young people start working later now and although the legal age for retirement is 65, in practice, people are retiring between the ages of 57 and 59, due to restructuring in industry. In addition to this, poverty is an ever-present phenomenon, particularly for retired women because their salaries and contributions have been low. These challenges must be responded to as a matter of urgency. We are happy to welcome the Portuguese Presidency' s initiative, which is to establish a high-level group which we want to be the preparation for action for legislation and for programming, not just another postponement or a simple diagnosis of the problem. We need common objectives with a realistic timetable.
Mr President, Mr Andersson' s report contains a lot that is of interest. Unfortunately, what is most interesting is that the report, which purports to be concerned with a combined strategy for modernising social policy, instead proposes an extension of traditional social policy and more supranationalism in the social sphere.
Social policy needs to be renewed in order to reduce unemployment in the Member States. Even though the socialists, now that there are so many social democratic governments, talk much less about unemployment than they used to, the unemployment in question is still high, and this in spite of the trade boom. Something must be done so that unemployment does not turn the so-called European model into a parody. Social policy must facilitate employment, creating incentives for employers and employees to, respectively, provide and accept jobs.
Mr Andersson' s report demands social convergence, that is to say that systems should be increasingly standardised within and throughout the EU. The EU should apparently adopt what are called real convergence criteria, which would be binding and of real effect. Mr Andersson also wants to see efficient and ambitious tax coordination, that is to say supranationalism in the fiscal sphere. The EU should also, on the basis of a uniform definition of poverty thresholds, table recommendations concerning what is called the minimum acceptable subsistence level in the Member States. The EU should devise guidelines governing the quality of the job opportunities which are to be created, whatever that may mean. It is certainly not going to be possible to reduce unemployment with all these additional regulations and forms of interference. Those structural problems which make unemployment higher in Europe than in the United States will become even greater. There is no need at all for supranationalism in this area. The Member States can devise their own systems in the social sphere, each within the framework of its economic resources and political preferences. It is most especially important not to create unnecessary problems before the enlargement of the EU.
Mr Andersson thinks that the less wealthy Eastern countries should be reminded that social convergence is to apply to them too. It is obvious, however, that these countries, impoverished within a Communist economic system, cannot cope with a social policy like, for example, Sweden' s. Talk of minimum regulations and poverty thresholds is meaningless to the present Member States and unreasonable as far as less wealthy applicant States are concerned.
Mr President, as others have done, I should also like to congratulate Mr Andersson for the report he has produced. He has done a great deal of work on behalf of Parliament in producing a wide-ranging consensus on what is, by any definition, a thorny issue, not just in this Parliament but in virtually every Member State.
I also welcome the Commission's communication. It was slow in coming but well worth waiting for. It could be a landmark in the development of a social Europe, providing we take it seriously and do not allow individual Member States to baulk at the steps that must be taken to implement it. We can, and must, take the unique European social model we have and reform it to fit the twenty-first century, a century which is globalising fast. I am afraid the proposals that are being put forward by Mr Herman Schmid will not deal with that globalising world.
To be successful we have to ensure that our economic policy, our employment policy and our social protection policy in its broadest sense, are integrated and that we deal with them as a whole. We have to ensure that our ECOFIN ministers and our employment ministers acknowledge that social affairs ministers have a contribution to make to the establishment of a society in Europe which is creative, has initiative and which will provide a high quality of life for all of our citizens.
This is not an option for us any more. It is an imperative. European citizens will not settle for any less than a quality of life which befits them as human beings. We do not want the US model - a model which has spectacularly failed to create the employment that is necessary to provide a decent quality of life. What it has done is increase dramatically the number of working poor in the United States. That is not what we want to do in Europe.
We have the traditions of solidarity in Europe and we have the experience of a better way of doing things. But we have to grasp the tools to do that. I therefore urge that we not only implement the high-level group as proposed by the Commission but also go further and have a Luxembourg-type process so that we have an integrated approach to this issue of social protection.
Mr President, Commissioner, this is one of the social areas to which the European Union ought to pay much more attention. Macroeconomic policies, the stability pact and the criteria for nominal convergence have put a brake on modernising social protection which would improve the quality of people' s lives, specifically by means of a significant increase in pensions and pension schemes, particularly of the minimum pensions, and through fighting social exclusion. This situation is particularly serious in countries such as Portugal where the minimum pensions and pension schemes are barely more than half of the minimum national wage which in turn, is the lowest in the whole of Europe.
Therefore, while the Commission does not accept the need to amend its macroeconomic policies to create more jobs of quality, with employee rights, which is a fundamental basis for maintaining and modernising a solid, public social protection system, we harbour serious doubts as to its position. Although the Andersson report has gathered some positive proposals, including some that we put forward ourselves, we are still critical of some of the bases for the Commission' s proposal and we still have concerns about the strategy for modernising social protection.
Mr President, in my previous life I ran two manufacturing businesses, one in the United Kingdom and one in the Netherlands. As the UK business grew, we invested in more people, as the Dutch business grew we invested in more machinery. The simple reason for this was that social costs in the Netherlands were just too high in comparison.
I am in favour of social protection, I am in favour of the original Commission document, but I do not want to see people priced out of jobs because social protection costs become unrealistically high. That is why in committee I proposed some form of business impact assessment, so that costs and risks to jobs could be taken into account, and the EPP-DE Group supported this amendment. But I must record that other groups, led by the PSE Group, guided by my countryman, Stephen Hughes, voted this out.
I accept that Mr Andersson's report is very well-intentioned, and I respect him for the work he has done, but in my view the way the report defines and promotes social convergence would drive social costs higher throughout the EU. This would put more jobs at risk and also put at risk the credibility of this House by showing how remote we are from the real world. I therefore urge this House to reject the full report and let the original Commission proposal, which was very well-balanced, stand unamended.
Mr President, we are unable to vote for this report. The European Union should actually place social issues at the heart of the building of Europe. Social rights should determine economic choices, and not the other way around.
This is why, when it comes to social protection, we are opposed to schemes copied from the Luxembourg process which run counter to this rationale: broad economic guidelines, then convergence criteria and, finally, social issues, dealt with as the last resort. The European Union should proclaim one general principle, to wit, that the social rights acquired in Member States may not be restricted. Any Community intervention should aim to complement and to harmonise existing guarantees according to the highest common denominator.
In order to strengthen the funding of social security systems, we need a policy of general wage increase, the establishment of a minimum legal wage in each Member State. In order to fight poverty, entitlement to an income and to employment are inalienable rights. Finally, in order to avoid health being treated in any way as a commodity, the European Union should declare itself clearly opposed to pension funds and to a situation where private insurance companies have access to the health system.
I sincerely hope, in conclusion, that social Europe cannot be satisfied with mere words and pious hopes. For millions of people the situation is too tragic for that.
Mr President, Commissioner, the aim of developing a coordinated strategy for modernising social protection in the European Union is certainly an admirable one. Just as the launching of a European convergence strategy on employment and labour market policies at the Luxembourg Summit was commendable.
The labour market and social protection are, in fact, two sides of the same coin, that require harmonised policies and rules. If the labour market functions by means of certain levels of employment, flexibility and salary discipline, then it is impossible for the welfare state and social protection not to function, and vice versa.
Until recently, the European countries fixed, it could be said in an autarkic way, the rules governing the functioning and financing of the two markets. Budgetary and exchange rate policies were responsible for maintaining internal and external stability. With the Maastricht Treaty and the single currency, budgetary discipline became tighter and recourse to devaluation ceased as a means of endeavouring to restore marginal competitiveness. The structural and economic differences of the various countries cannot, therefore, be rebalanced through budget deficits and trade.
That being the case, in the absence of complete labour mobility inside the Union, and without a redistributive fiscal policy at federal level, it is left to the labour markets and welfare systems to provide what degree of flexibility there is to remedy both structural and economic disequilibria, the so-called exogenous asymmetric shocks.
And therein lies the paradox. Political and monetary convergence in Europe unavoidably entails convergence of the respective rules of the game in the labour market and welfare systems. But, at the same time, the single currency and the absence of labour mobility, as well as of a redistributive fiscal policy, force us into a situation of non-convergence in terms of salaries and welfare, in order to compensate for the differences in marginal productivity at national and regional levels.
Hypocrisy and fine-sounding words such as convergence, benchmarking, modernisation and concerted action are not going to extricate us from those contradictions. Either the European Union becomes a genuine federal state with a genuine redistribution of resources, genuine free movement of workers and therefore - but only at that point - common labour and welfare regimes, or it would be better not to deceive and be deceived by hopeless paths to convergence which sound impressive but which, in reality, only cause harm, above all to the most vulnerable. That is something we would do well to recognise.
Mr President, unlike several of those who have spoken in today' s debate, I am inclined to endorse the Andersson report, one of the reasons for this being that I can see clear differences between the report and the Commission' s communications. In particular, I am referring to the fact that this report - and I would like to congratulate the rapporteur on this - defends the European social model' s approach, which is one based on solidarity. I would like to highlight the clear positions adopted against social dumping, together with the right to a basic level of social security, the goal of social convergence, and, in particular, the quite specific points that have been made about equal opportunities for women being the primary objectives of this social policy.
I can certainly see that it has its shortcomings in failing to undertake a sufficiently rigorous analysis of macroeconomic policy within the European Union, and it is this policy which stands in the way of the aforementioned solidarity-based revival of the European social state, model. All in all, though, I deem this report to be worthwhile.
Mr President, I have taken the floor in order to reaffirm the need for the modernisation of social protection, which is much more then simply one more step in the construction of Europe. This message is contained in the excellent report by Mr Andersson. Europe, the European Union, although it is very strong in economic and political terms, will remain shaky, weak and limited, perhaps inadequate, if we are not able to strengthen it from a social point of view. I believe that the latter means the possibility of employment for those who require it, but also decisive action in support of the socially disadvantaged.
Bearing in mind that everybody has the right to social protection and a minimum guaranteed social income, I believe that we must not forget about those people who were not born in the European Union. Let us not forget that, in 1999, 717,000 people came here to compensate for our low birth rate.
In social terms, it is therefore absolutely essential that we have an immigration policy with a social conscience, as President Gutierres recently stated in Spain. We must be very aware of the situation of those people whose prospects of finding work are threatened or reduced by economic changes, mergers, take-overs, new technologies etc. What is required here is a training policy to qualify and prepare people for new jobs, for those who already have a job and for those who need a second opportunity, because sometimes, as the title of the film states, the postman always rings twice. In my humble opinion, it is the responsibility of all European, national and regional governments to ensure that he rings on more than one occasion.
It seems to me, Commissioner, that the Commission has the responsibility to promote and coordinate these opportunities.
Mr President, I should like to congratulate Mr Andersson on his really excellent work, which is the reason why there is broader agreement, and I also thank the Members of Parliament involved for their contribution. I would like to make a number of comments about what has been said.
First, I must stress that the debate about social protection issues began several years ago among the European bodies and since 1995 there has been the first statement entitled: "The future of social protection" and there have been statements from the European Parliament, those of Mrs Weiler and Mr Pronk. Today, we have the statement by Mr Andersson. I believe we have made considerable progress since we are now talking about the modernisation of social protection.
The second point is that we must bear in mind the legal basis by virtue of which the European Commission can operate. You know very well that the Treaty provides no legal basis for policies at European level, but there is the agreement expressed at the last Council, there is agreement that work should begin on coordination and the exchange of experience, as well as the exchange of successful programmes between the Member States.
The third observation is that as regards the four issues on which the specific statement focuses, which relate to paid work, the sustainability of pension systems, social convergence and lastly quality in health care, there is a horizontal approach to the issue of women because in each of these categories - as the speakers said - there are special problems relating to women and those problems should in many cases be addressed by separate policies.
The next point concerns the specific action we have undertaken. As you know, a high-level group has already been set up by the Portuguese Presidency, which will present its first report to the Summit Conference in June. The Portuguese Presidency has focused on two things: sustainable pension systems and social accession. I believe that the proposal for a corresponding group at Parliamentary level is very positive and can contribute towards our progress to the next step after approval of the said high-level group.
Concerning some remarks about the role of social protection systems, the cost of social protection and the part played by those systems in the competitiveness of the Member States, I should like to say that in Europe policies strive to combine competitiveness and social cohesion. Of course, we must take due note of the issue of competitiveness, but social protection too must be planned in a way that makes it a factor of economic growth and employment. I think the statement' s content makes this clear.
Ladies and gentlemen, the aim is that in the next year, and after a unanimous decision by the Council, we should progress to a first level of coordination, exchange of views, listing of social problems and creation of a data base for the better coordination of policies. As many of the speakers have said, I believe a first important step has been taken. Already at the Intergovernmental Conference, social policy issues are being addressed more broadly and I believe we are in a new phase, in which social policy will, to a large extent, become a European policy.
Thank you, Mrs Diamantopoulou.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
WIPO treaty
The next item is the recommendation (A5-0008/2000) by Mrs Cederschiöld, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a Council Decision on the approval, on behalf of the European Community, of the WIPO Copyright Treaty and the WIPO Performances and Phonograms Treaty [COM(1998) 249 - C5-0222/1999 - 1998/0141 (AVC)].
Mr President, we are now taking a stance on an important issue, an international agreement, which may influence the prospects for prosperity of many Member States. In my own country, Sweden, one of our biggest export industries is affected, namely the music and sound recording industry. It is about artists' entitlement to copyright or to protection for their artistic products. It is about the WCT (World Copyright Treaty) and the WPPT (World Performance and Phonograms Treaty). Without protection under intellectual property law, creativity is inhibited and financial incentives obstructed. Forgeries are big business. It is estimated that, in Europe alone, income of EUR 4.5 billion is lost because of piracy. The problem affects a lot of jobs in the entertainment industry.
This is an historic agreement because the EU is the contracting party. This is the case, in spite of the fact that it is not the EU, but only the Member States, which belong to the organisation.
There exists a special clause which requires Parliament' s assent in two cases. With regard to the present agreement, both these conditions are fulfilled. A new institution is being created, an assembly which, in the future, will monitor the agreement and its consequences. The agreement also concerns questions dealt with in accordance with the co-decision-making procedure. Parliament must therefore give its assent, because the agreement concerns its sphere of competence. The future will show whether it is right, by means of this new parliamentary assembly, to reduce the Commission' s powers regarding these issues. Parliament cannot, in any case, at present do anything about the matter.
The agreement complements the Berne Convention in regard to literary works. It creates international legal protection in connection with distribution, sale, rental, public reproduction and the making available of works. It also creates protection for software and databases. There are problems regarding the term "author" . For example, it has not been defined. Another issue, which is somewhat problematic, is that of intermediate storage. This too has not been solved. It is dealt with by means of a general clause which does not provide any definition. If no definitions are provided in questions such as this, it can lead to their being dealt with differently around the world, with no uniformity of approach. That would not be a good thing. The question of arbitration procedures is still to be resolved, too.
Parliament cannot change these details. We can only say yes or no to the agreement as it stands. Yes or no to an agreement which contains deficiencies. Both myself, as rapporteur, and the committee think we ought to say yes. We have here an agreement which, in spite of its defects, constitutes a significant step forward for the issue of copyright. We have of course discussed at length whether Parliament and whether the EU should have powers in regard to patents under intellectual property law. I think they should have. However, there is still no Community legislation in the areas of patent law and protection of designs, and there needs to be. A European patent is in the offing, and that is a good thing.
Now, the Union and the Member States are combining to take the first steps in the area of intellectual property law. It is good for us that we have the power to do this, in spite of the fact that we are not completely satisfied. In that way, we can act as a model for the applicant States. We have a direct financial interest in these issues being settled before enlargement.
I want to thank the Commission for its efforts in this area and for the cooperation with the Commission' s officials, which has been quite excellent. Finally, I also want to thank this Chamber for being so good as to listen to these words at this late hour.
Mr President, I too would like to congratulate the rapporteur, Mrs Cederschiöld, on her very serious work. She has clearly identified the problems created by the approval of the World Intellectual Property Organisation' s treaties. Their approval is undoubtedly an historic occasion because for the first time the European Union is participating as a contracting party in an international treaty that governs the field of intellectual property. It is a fact that the road has been a long one, mainly because of the legal problem that arose in connection with the extent to which the Community could be considered to have absolute competence in matters of intellectual property. The problem has been overcome. Today we are asked to give our assent in effect to two treaties: the treaty on intellectual property and the treaty on interpretations, performances and phonograms. As regards the first of these, it seems to provide an effective solution for the long-standing demands by the creators of artistic and literary works, while at the same time creating a framework of protection in relation to issues such as distribution, rental and the presentation of their works to the public.
As regards the second treaty on performances and phonograms, it must be stressed that for the first time an international treaty signed by the Community as well recognises exclusive rights for performers, interpreters and artists for reproduction, distribution and rental to the public, and the right to fair remuneration for radio broadcasts. In that context a noteworthy and important step forward is the treaty' s treatment of the right of reproduction. Even though, as the Commission says, the texts of the treaties do not contain special provisions to regulate all the respective issues raised by technological development, it can nevertheless be said that within the legislative framework created, performing or interpreting artists enjoy broader protection than that accorded by the Treaty of Rome or even by the Community directives. Interpreting Article 7 of the Treaty, we can conclude that the application of protection for reproduction does not only mean protection for the reproduction of the interpretations or performances themselves as such that are embodied in recordings, but also protection against copying, whether in whole or in part and whether permanent or temporary, and protection against any other form of production.
It would be appropriate, however, for us also to mention some points which should be at the focus of future WIPO work or the work of other diplomatic conferences. First, there is the right of distribution as referred to in Article 8(1). The option accorded to States by the next paragraph of the same article to regulate the exhaustion of the above right is dangerous and is one of the Treaty' s most negative points, since there is nothing to prevent States from enacting special conditions for the exhaustion of the right, a thing that would be to the disadvantage of artists.
As regards rental rights, on interpretation of Article 9, we can conclude that the exclusive right of rental belongs to artists, interpreters or performers, only if this is laid down by national legislation. I think this conflicts with Article 13.
To conclude, I want to say that ratification of these treaties opens a horizon for property rights. In the 21st century, the century of knowledge and the invisible economy, intellectual property will be the dominant form of property and will, in many cases, be more important than traditional property. We are at the dawn of an age in which new legislation will be created, where the right to utilise intellectual property will clash head on with the public interest in terms of its dissemination and exploitation by the public at large.
Mr President, I would like to thank the rapporteur. I believe she has touched on a few important points, which I intend to raise again myself very shortly. First and foremost, we are discussing Parliament' s assent to the aforementioned WIPO treaties. Nothing is in force yet and so this time Parliament' s decision will carry some weight. In signing up, the EU is acting in accordance with its intention to arrogate all internal and international powers, but it is unclear as to where the powers withdrawn from national control, are to end up. Therefore assent will only be the order of the day here if the EP is involved in the development of WIPO law every step of the way, from start to finish, and has the right of codecision.
This is not provided for in the Treaty of Amsterdam. What does the Commission have to say to that? Crucial aspects have remained unclear in the draft treaties, and the rapporteur says the same. To quote one example: the concept "author" is not defined in any way in the Treaty, which would make the situation ripe for litigation amongst parties to the Treaty. I would like to ask the Commission at this point if it intends to go into this with its eyes shut? Does it intend to impose its own definitions of copyright on other parties to the Treaty?
In addition, the WIPO approach is based on the concept of individual rights. This will lead to problems for indigenous people such as the Sami, for they have a different notion of rights: that of collective rights.
However, there are also public interests at stake. For example, it is unclear as to whether public libraries will even be allowed to loan books, videos and cassettes at no charge in the future. This would directly affect the individual' s right to equality of opportunity with regard to access to education. Why does the Commission say nothing about this? Does it in fact want to privatise education? Economic interests are there in the large print of the treaties; public interests, on the other hand, are there in very small print indeed.
We have been conjuring up images of the penniless poet, but what we are talking about here is the total marketing of the soundtrack of Titanic. Furthermore, the relationship between WIPO and TRIPS has not been clarified, particularly as parts of the two treaties overlap. One could now say: "fine, TRIPS, the difference is trade-related intellectual property, but WIPO is mainly about relevance to trade. Therefore, how do we distinguish between these two treaties and ought there to be cooperation? If so, what form should this take? Should we set a precedent with WIPO so as to give the EU complete control over TRIPS too?
All in all, there is still a huge amount of room for improvement and clarification as far as the draft is concerned. I expect the Commission to provide some information on the questions that have been raised so that I can at least give an explanation of vote for my group.
Mr President, I should like to thank our rapporteur for this excellent report which, nonetheless, concludes that, as a Community, our accession to these two WIPO treaties must not boil down to a mere institutional development, however important that may be, i.e. the opportunity for the European Community and the WIPO Assembly to work together.
This ratification is also necessary in the light of the enlargement of Europe. However, an objective is emerging behind this issue of Community accession, one I find as yet too theoretical but one that some Member States, nonetheless, find too offensive. This is the affirmation of a European cultural policy. In this connection, I expect our three institutions, Parliament, the Commission and the Council, to be in agreement. Cultural policy means, in particular, defending the role of the arts, recognising the role of authors and setting high cultural standards.
In addition, at a time when Europe faces the task of defining a new policy on copyright and neighbouring rights, there is an urgent need - as has just been pointed out several times - to define and redefine what exactly an author is. Our definitions are still too vague and new technologies now make it essential for us to clarify them.
Mr President, Commissioner, the adoption of the WIPO agreements was a very positive step in the direction of the global information society. The agreements crystallise the decades-old legacy of copyright, and they represent a precisely considered and balanced solution for the regulation of copyright and neighbouring rights. The entry into force of the treaties and their final form is, however, in addition to this recommendation, dependent on implementation by the parties themselves. In the United States the WIPO Treaty has already entered into force, having been enacted into law by means of the Digital Millennium Corporate Act and there they have managed to retain the delicate balance of the Treaty by means of this legislation.
The EU too must proceed in its legislative work in accordance with what is agreed in the WIPO. It is worrying that the position adopted by the previous Parliament does not support this balanced WIPO system. The opinion on the copyright directive at first reading was very distorted, and, furthermore, the balance is moving in a harmful direction from the point of view of Europeans. The recommendations that have been made will not improve the status of culture in Europe, on the contrary. Parliament' s amendments would mainly improve opportunities for the media enterprises that are well established in the market to move their old, in excess of 80% market share to a new environment with rigid, excessive copyright regulations. I am not now speaking of Charlotte Cederschiöld' s recommendation, which is an excellent paper, but of the matters of copyright that the previous Parliament discussed.
On one point of detail, I would like to thank Mrs Cederschiöld for having clarified, for example, the concept of so-called temporary copies in her opinion. There is no consciously adopted position in the WIPO Treaty on temporary copies. If these, which technically speaking are copies, were covered by the protection in force it would make the transfer of information - as the recommendation quite rightly states - expensive and complicated for no good reason. It would be as if the deliveryman had to pay a copyright fee whenever he carried a book to be read by the purchaser. The real benefit of culture is that art and knowledge can be transferred safely and easily from the artist directly to the user, the consumer. The new operational environment is, above all, a huge opportunity to create and spread culture in a different way than ever before. It is essential that the interests of all parties are taken into account. Parliament has tried to take account of this in its own recommendation.
Mr President, with regard to the protection of intellectual property rights, the reality always seems to be ahead of the regulations. The evolution of the economy, the appearance of new forms of contract and technological innovations are phenomena which mean frequent and rapid changes which must be taken into account when
drawing up regulations.
In this field, the process of producing regulations is slow, too slow, given the speed of the actual changes which that legislation is intended to regulate. If this is the case, it is all the more obvious when the process involves multinational or supranational organisations, such as the WIPO, which has debated the treaties which we are proposing to rectify.
In considering whether we are in favour of the ratification of these treaties, we may wonder whether they meet the most current needs in that field. It would be difficult to reply in the affirmative.
There is no doubt that these treaties update the regulations in this field, but neither is there any doubt that there are currently many problems which they do not resolve.
The recent inclusion of the Encyclopaedia Britannica on the Internet and the appearance of virtual libraries have demonstrated that there are still many problems to be resolved. For example, the solution adopted by one of the most significant virtual libraries - which, by the way, belongs to my own university, the University of Alicante - which consists of not including works still protected by copyright, implies a considerable limitation to the development of this type of virtual library.
Moreover, ratifying these treaties now is going to be of little relevance. On the one hand, the problems which it aims to resolve have already been resolved to a large extent by means of the directive on the harmonisation of certain aspects of copyright and related rights in the information society. On the other hand, the majority of the Member States have already adapted their legislation to the treaties which are now being ratified.
I must finally point out that the legislative amendments introduced in a number of countries, such as Spain, have resolved some conflicts but have led to others which are commonly found when it comes to putting a price on rights and material. In such a sensitive field, we must find solutions which balance the different interests involved. Only in this way will the regulations be accepted.
. (NL) Mr President, I would like to start by congratulating the rapporteur on the work that she has carried out. The Commission is under the impression that she has worked fast and effectively. This is important. It befits the Commission to express its gratitude towards the rapporteur.
I would like to present the Commission' s conclusion to you without any further ado: it agrees with the conclusions of the draft recommendation and, therefore, with ratification by this Parliament.
I would like to stress the importance of both Treaties. Both the WIPO Copyright Treaty and the WIPO Performances and Phonograms Treaty constitute progress in the international protection of copyright and neighbouring rights and are, as such, a considerable improvement on the Berne Convention and the Treaty of Rome.
Both Treaties contribute towards a high level of protection for works and other matters, but offer the public access to the contents of these via electronic networks. The two Treaties explicitly permit the Community to become a party to the Treaties and to play an important role in managing them. Consequently, approval of the Treaties by the Community is of major importance, because it illustrates that the Community sets great store by intellectual property rights. In addition, assent leads to more widespread international recognition of the European Union' s role in terms of copyright.
At international level, there is a great deal of support for treaties entering into force more swiftly. These have now been ratified by twelve or thirteen WIPO Member States, including the United States. The entry into force of treaties largely depends on the European Union, because thirty ratification acts are required in order for treaties to enter into effect, and these acts that are signed by the European Union and the Member States, including associated countries, are of vital importance in order to reach this number.
The developing countries, too, expect the European Union to bring about ratification swiftly because this would give a strong signal worldwide. In this context, Parliament has already played a key role in the discussions on the draft directive on copyright in the Information Society, which led to the approval of the Barzanti report in February 1999. This directive is the necessary counterpart of the proposed decision and largely embraces the key principles of the WIPO Treaties.
The European Parliament must now follow once again the exceptional assent procedure of Article 300(3). It is vitally important to give the correct signal to the outside world, in the form of this recommendation. In a nutshell, I would like to reiterate the Commission' s conclusion here: it supports the draft recommendation and hopes that it will be of key importance to anyone with an interest in intellectual property.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30a.m.
(The sitting was closed at 11.55 p.m.)